Exhibit 10.6.15
STANDARD FORM OF OFFICE LEASE
          AGREEMENT OF LEASE, made as of this                      day of
December 1985, between BELLEMEAD DEVELOPMENT CORPORATION, a Delaware
corporation, having an office at 4 Becker Farm Road, Roseland, New Jersey 07068
(the “Landlord”), and TOTAL RESEARCH CORPORATION, a New Jersey corporation,
having an address at 352 Wall Street, Princeton, New Jersey 08530 (the
“Tenant”).
WITNESSETH:
          Landlord hereby leases to Tenant and Tenant hereby hires from Landlord
a portion of the fourth floor of a certain office building located at 5
Independence Way, Princeton, New Jersey (the “Premises” or “Demised Premises”),
more particularly shown upon the Rental Plan annexed hereto and made a part
thereof as Exhibit “A,” for a term commencing and terminating as set forth in
Article 37 of the Rider to Lease.
          The annual minimum rent (the “Minimum Rent”) for the Premises shall be
Three Hundred Six Thousand Dollars ($306,000.00) payable monthly in advance in
equal installments of Twenty-Five Thousand Five Hundred Dollars ($25,500.00) on
the first day of each calendar month during the term of this Lease. Rent for any
partial month at the commencement or termination of the term of this Lease shall
be appropriately prorated.
          Installments of Minimum Rent payable hereunder shall be paid at the
office of Landlord or at such other place as Landlord may designate from time to
time by written notice to Tenant hereunder.

 



--------------------------------------------------------------------------------



 



          The parties hereto, for themselves, their heirs, distributees,
executors, administrators, legal representatives, successors and assigns, hereby
covenant as follows:
          Rent. 1. Tenant shall pay the rent as above and as hereinafter
provided.
          Occupancy. 2. Tenant shall use and occupy demised premises for
general, executive and administrative offices and for no other purpose.
          Alterations. 3. Tenant shall make no changes in or to the demised
premises of any nature without Landlord’s prior written consent subject to the
prior written consent of Landlord, and to the provisions of this Article. Tenant
at Tenant’s expense, may make alterations, installations, additions or
improvements which are non-structural and which do not affect utility services
or plumbing and electrical lines in or to the interior of the demised premises
by using contractors or mechanics first approved by Landlord. All fixtures and
all paneling, partitions, railings and like installations, installed in the
premises at any time, either by Tenant or by Landlord in Tenant’s behalf, shall,
upon installation, become the property of Landlord and shall remain upon and be
surrendered with the demised premises unless Landlord, by notice to Tenant no
later than twenty days prior to the date fixed as the termination of this lease,
elects to relinquish Landlord’s right thereto and to have them removed by
Tenant, in which event, the same shall be removed from the premises by Tenant
prior to the expiration of the lease, at Tenant’s expense. Nothing in this
Article shall be construed to give Landlord title to or to prevent Tenant’s
removal of trade fixtures, moveable office furniture and equipment, but upon
removal of any such from the premises or upon removal of other installations as
may be required by Landlord, Tenant shall immediately and at its expense, repair
and restore the premises to the condition existing prior to installation and
repair any damage to the demised premises or the building due to such removal.
All property permitted or required to be removed by Tenant at the

 



--------------------------------------------------------------------------------



 



end of the term remaining in the premises after Tenant’s removal shall be deemed
abandoned and may, at the election of Landlord, either be retained as Landlord’s
property or may be removed from the premises by Landlord at Tenant’s expense.
Tenant shall, before making any alterations, additions, installations or
improvements, at its expense, obtain all permits, approvals and certificates
required by any governmental or quasi-governmental bodies and (upon completion)
certificates of final approval thereof and shall deliver promptly duplicates of
all such permits, approvals and certificates to Landlord and Tenant agrees to
carry and will cause Tenant’s contractors and sub-contractors to carry such
workman’s compensation, general liability, personal and property damage
insurance as Landlord may require. If any mechanic’s lien is filed against the
demised premises, or the building of which the same forms a part, for work
claimed to have been done for, or materials furnished to, Tenant, whether or not
done pursuant to this Article, the same shall be discharged by Tenant within ten
days thereafter, at Tenant’s expense, by filing the bond required by law.
          Repairs. 4. Landlord shall maintain and repair the public portions of
the building, both exterior and interior. Tenant shall, throughout the term of
this lease, take good care of the demised premises and the fixtures and
appurtenances therein and at Tenant’s sole cost and expense, make all
non-structural repairs thereto as and when needed to preserve them in good
working order and condition, reasonable wear and tear, obsolescence and damage
from the elements, fire or other casualty, excepted. Notwithstanding the
foregoing, all damage or injury to the demised premises or to any other part of
the building, or to its fixtures, equipment and appurtenances, whether requiring
structural or non-structural repairs, caused by or resulting from carelessness,
omission, neglect or improper conduct of Tenant, Tenant’s servants, employees,
invitees or licensees, shall be repaired promptly by Tenant at its sole cost and
expense, to the

 



--------------------------------------------------------------------------------



 



satisfaction of Landlord reasonably exercised. Tenant shall also repair all
damage to the building and the demised premises caused by the moving of Tenant’s
fixtures, furniture or equipment. All of the aforesaid repairs shall be of
quality or class equal to the original work or construction. If Tenant fails
after ten days notice to proceed with due diligence to make repairs required to
be made by Tenant, the same may be made by the Landlord at the expense of Tenant
and the expenses thereof incurred by Landlord shall be collectible as additional
rent after rendition of a bill or statement therefor. Tenant shall give Landlord
prompt notice of any defective condition in any plumbing, heating system or
electrical line located in, servicing or passing through the demised premises
and following such notice, Landlord shall remedy the condition with due
diligence but at the expense of Tenant if repairs are necessitated by damage or
injury attributable to Tenant, Tenant’s servants, agents, employees, invitees or
licensees as aforesaid. Except as specifically provided in Article 9 or
elsewhere in this lease, there shall be no allowance to Tenant for a diminution
of rental value and no liability on the part of Landlord by reason of
inconvenience, annoyance or injury to business arising from Landlord. Tenant or
others making or failing to make any repairs, alterations, additions or
improvements in or to any portion of the building in the demised premises or in
and to the fixtures, appurtenances or equipment thereof. The provisions of this
Article 4 with respect to the making of repairs shall not apply in the case of
fire or other casualty which are                      within Article 9 hereof.
          Window Cleaning. 5. Tenant will not clean, nor require, permit, suffer
to allow any window in the demised premises to be cleaned from the outside in
violation of any law or of the rules of the Board of Standards and Appeals, or
of any other board or body having or asserting jurisdiction.

 



--------------------------------------------------------------------------------



 



          Requirements of Law, Fire Insurance, Floor Loads. 6. Prior to the
commencement of the lease term, if Tenant is then in possession, and at all
times thereafter, Tenant at Tenant’s sole cost and expense, shall promptly
comply with all present and future laws, orders and regulations of all state,
federal, municipal and local governments, departments, commissions
                     boards and any direction of any public officer pursuant to
law, and all orders, rules and regulations of the Board of Fire Underwriters or
any similar body which shall impose any violation, order or duty upon Landlord
or Tenant with respect to the demised premises whether or not arising out of
Tenant’s use or manner of use of the premises or the building (including the use
permitted under the lease). Nothing herein shall require Tenant to make
structural repairs or alterations unless Tenant has by its manner of use of the
demised premises or method of operation therein, violated any such laws,
ordinances, orders, rules, regulations or requirements with respect thereto.
Tenant may, after securing Landlord to Landlord’s satisfaction against all
damages, interest, penalties and expenses, including, but not limited to,
reasonable attorneys’ fees, by cash deposit or by surety bond in an amount and
in a company satisfactory to Landlord, contest and appeal any such laws,
ordinances, orders, rules, regulations or requirements provided same is done
with all reasonable promptness and provided such appeal shall not subject
Landlord to prosecution for a criminal offense or constitute default under any
lease or mortgage under which Landlord may be obligated, or cause the demised
premises or any part thereof to be condemned or vacated. Tenant shall not do or
permit any act or thing to be done in or to the demised premises which is
contrary to law, or which will invalidate or be in conflict with public
liability, fire or other policies of insurance at any time carried by or for the
benefit of Landlord with respect to the demised premises or the building of
which the demised premises form a part, or which shall or might subject Landlord
to any liability or responsibility to any person or for property damage,

 



--------------------------------------------------------------------------------



 



nor shall Tenant keep anything in the demised premises except as now or
hereafter permitted by the Fire Department, Board of Fire Underwriters, Fire
Insurance Rating Organization or other authority having jurisdiction, and then
only in such manner and such quantity so as not to increase the rate for fire
insurance applicable to the building, nor use the premises in a manner which
will increase the insurance rate for the building or any property located
therein over that in effect prior to the commencement of Tenant’s occupancy.
Tenant shall pay all costs, expenses, fines, penalties, or damages, which may be
imposed upon Landlord by reason of Tenant’s failure to comply with the
provisions of this Article and if by reason of such failure the fire insurance
rate shall, at the beginning of this lease or at any time thereafter, be higher
than it otherwise would be, then Tenant shall reimburse Landlord, as additional
rent hereunder, for that portion of all fire insurance premiums thereafter paid
by Landlord which shall have been charged because of such failure by Tenant, and
shall make such reimbursement upon the first day of the month following such
outlay by Landlord. In any action or proceeding wherein Landlord and Tenant are
parties, a schedule or “make-up” of rate for the building or demised premises
issued by any body making fire insurance rates applicable to said premises shall
be conclusive evidence of the facts therein stated and of the several items and
charges in the fire insurance rate then applicable to said premises. Tenant
shall not place a load upon any floor of the demised premises exceeding the
floor load per square foot area which it was designed to carry and which is
allowed by law. Landlord reserves the right to prescribe the weight and position
of all safes, business machines and mechanical equipment. Such installations
shall be placed and maintained by Tenant, at Tenant’s expense, in setting
sufficient, in Landlord’s judgment, to absorb and prevent vibration, noise and
annoyance.

 



--------------------------------------------------------------------------------



 



          Subordination. 7. This lease is subject and subordinate to all ground
or underlying leases and to all mortgages which may now or hereafter affect such
leases or the real property of which demised premises are a part and to all
renewals, modifications, consolidations, replacements and extensions of any such
underlying leases and mortgages. This clause shall be self-operative and no
further instrument of subordination shall be required by any ground or
underlying lessee or by any mortgagee, affecting any lease or the real property
of which the demised premises are a part. In confirmation of such subordination,
Tenant shall execute promptly any certificate that Landlord may request. See
Paragraph 65 “Rider to Lease.”
          Property Loss, Damage, Reimbursement, Indemnity. 8. Landlord or its
agents shall not be liable for any damage to property of Tenant or of others
entrusted to employees of the building, nor for loss of or damage to any
property of Tenant by theft or otherwise, nor for any injury or damage to
persons or property resulting from any cause of whatsoever nature, unless caused
by or due to the negligence of Landlord, its agents, servants or employees; nor
shall Landlord or its agents be liable for any such damage caused by other
tenants or persons in, upon or about said building or caused by operations in
construction of any private, public or quasi-public work. Tenant shall not move
any safe, heavy machinery, heavy equipment, bulky matter, or fixtures into or
out of the building without Landlord’s prior written consent. If such safe,
machinery, equipment, bulky matter or fixtures requires special handling, all
work in connection therewith shall comply with all laws and regulations
applicable thereto and shall be done during such hours as Landlord may designate
Tenant shall indemnify and save harmless Landlord against and from all
liabilities, obligations, damages, penalties, claims, costs and expenses for
which Landlord shall not be reimbursed by insurance, including reasonable
attorneys’ fees, paid, suffered or incurred as a result of any breach by Tenant,
Tenant’s agents, contractors, employees,

 



--------------------------------------------------------------------------------



 



invitees, or licensees, of any covenant or condition of this lease, or the
carelessness, negligence or improper conduct of the Tenant, Tenant’s agents,
contractors, employees, invitees or licensees. Tenant’s liability under this
lease extends to the acts and omissions of any subtenant, and any agent,
contractor, employee, invitee or licensee of any sub-tenant. In case any action
or proceeding is brought against Landlord by reason of any such claim, Tenant,
upon written notice from Landlord, will, at Tenant’s expense, resist or defend
such action or proceeding by counsel approved by Landlord in writing, such
approval not to be unreasonably withheld.
          Destruction, Fire and Other Casualty. 9. (a) If the demised premises
or any thereof shall be damaged by fire or other casualty, Tenant shall give
immediate notice thereof to Landlord and this lease shall continue in full force
and effect except as hereinafter set forth. (b) If the demised premises are
partially damaged or rendered partially unusable by fire or other casualty, the
damages thereto shall be repaired by and at the expense of Landlord and the
rent, until such repair shall be substantially completed, shall be apportioned
from the day following the casualty according to the part of the premises which
is usable. (c) If the demised premises are totally damaged or rendered wholly
unusable by fire or other casualty, then the rent shall be proportionately paid
up to the time of the casualty and thenceforth shall cease until the date when
the premises shall have been repaired and restored by Landlord, subject to
Landlord’s right to elect not to restore the same as hereinafter provided.
(d) If the demised premises are rendered wholly unusable or (whether or not the
demised premises are damaged in whole or in part) if the building shall be so
damaged that Landlord shall decide to demolish it or to rebuild it, then, in any
of such events, Landlord may elect to terminate this lease by written notice to
Tenant given within 90 days after such fire or casualty specifying a date for
the expiration of the lease, which date shall not be more than 60 days after the
giving of such notice, and upon the date specified in

 



--------------------------------------------------------------------------------



 



such notice the term of this lease shall expire as fully and completely as if
such date were the date set forth above for the termination of this lease and
Tenant shall forthwith quit, surrender and vacate the premises without prejudice
however to Landlord’s rights and remedies against Tenant under the lease
provisions in effect prior to such termination, and any rent owing shall be paid
up to such date and any payments of rent made by Tenant which were on account of
any period subsequent to such date shall be returned to Tenant. Unless Landlord
shall serve a termination notice as provided for herein, Landlord shall make the
repairs and restorations subject to delays due to adjustment of insurance
claims, labor troubles and cause beyond Landlord’s control. After any such
casualty, Tenant shall cooperate with Landlord’s restoration by removing from
the premises as promptly as reasonably possible, all of Tenant’s salvageable
inventory and movable equipment, furniture, and other property. Tenant’s
liability for rent shall resume five (5) days after written notice from Landlord
that the premises are substantially ready for Tenant’s occupancy. (e) Nothing
contained hereinabove shall relieve Tenant from liability that may exist as a
result of damage from fire or other casualty. Notwithstanding the foregoing,
each party shall look first to any insurance in its favor before making any
claim against the other party for recovery for loss or damage resulting from
fire or other casualty, and to the extent that such insurance is in force and
collectible and to the extent permitted by law, Landlord and Tenant each hereby
releases and waives as right of recovery against the other or anyone claiming
through or under each of them by way of subrogation or otherwise. The foregoing
release and waiver shall be in force only if both releasors’ insurance policies
contain a clause providing that such a release or waiver shall not invalidate
the insurance and also provided that such a policy can be obtained without
additional premium. Tenant acknowledges that Landlord will not carry insurance
on Tenant’s furniture and/or furnishings or any fixtures or equipment,
improvements,

 



--------------------------------------------------------------------------------



 



or appurtenances removable by Tenant and agrees that Landlord will not be
obligated to repair any damage thereto or replace the same. See Paragraph 51
“Rider to Lease.”
          Eminent Domain. 10. If the whole or any part of the demised premises
shall be acquired or condemned by Eminent Domain for any public or quasi-public
use or purpose, then and in that event, the term of this lease shall cease and
terminate from the date of title vesting in such proceeding and Tenant shall
have no claim for the value of any unexpired term of said lease.
          Assignment, Mortgage, Etc.. 11. Tenant, for itself, its heirs,
distributees, executors, administrators, legal representatives, successors and
assigns, expressly covenants that it shall not assign, mortgage or encumber this
agreement, nor underlet, or suffer or permit the demised premises or any part
thereof to be used by others, without the prior written consent of Landlord in
each instance. If this lease be assigned or if the demised premises or any part
thereof be underlet or occupied to anybody other than Tenant, Landlord may,
after default by Tenant, collect rent from the assignee, under-tenant or
occupant, and apply the net amount collected to the rent herein reserved, but no
such assignment, underletting, occupancy or collection shall be deemed a waiver
of this covenant, or the acceptance of the assignee, under-tenant or occupant as
tenant, or a release of Tenant from the further performance by Tenant of
covenants on the part of Tenant herein contained. The consent by Landlord to an
assignment or underletting shall not in any wise be construed to relieve Tenant
from obtaining the express consent in writing of Landlord to any further
assignment or underletting. See Paragraph 48 “Rider to Lease.”
          Electric Current. 12. Rates and conditions in respect to submetering
or                      inclusion, as the case may be, to be added in Rider
attached hereto. Tenant covenants and agrees that at all times its use of
electric current shall not exceed the capacity of existing feeders to the
building or the risers or wiring installation and Tenant may not use any
electrical equipment which, in

 



--------------------------------------------------------------------------------



 



Landlord’s opinion, reasonably exercised, will overload such installations or
interfere with the use thereof by other tenants of the building. The change at
any time of the character of electric service shall in no wise make Landlord
liable or responsible to Tenant, for any loss, damages or expenses which Tenant
may sustain. See Paragraph 40 “Rider to Lease.”
          Access to Premises. 13. Landlord or Landlord’s agents shall have the
right (but shall not be obligated) to enter the demised premises in any
emergency at any time, and, at other reasonable times, to examine the same and
to make such repairs, replacements and improvements as Landlord may deem
necessary and reasonably desirable to the demised premises or to any other
portion of the building or which Landlord may elect to perform following
Tenant’s failure to make repairs or perform any work which Tenant is obligated
to perform under this lease, or for the purpose of complying with laws,
regulations and other directions of governmental authorities. Tenant shall
permit Landlord to use and maintain and replace pipes and conduits in and
through the demised premises and to erect new pipes and conduits therein.
Landlord may, curing the progress of any work in the demised premises, take any
necessary materials and equipment into said premises without the same
constituting an eviction nor shall the Tenant be entitled to any abatement of
rent while such work is in progress nor to any damages by reason of loss or
interruption of business or otherwise. Throughout the term hereof Landlord shall
have the right to enter the demised premises at reasonable hours for the purpose
of showing the same to prospective purchasers or mortgagees of the building, and
during the last six months of the term for the purpose of showing the same to
prospective tenants and may, during said six month period, place upon the
premises the usual notices “To Let” and “For Sale” which notices Tenant shall
permit to remain thereon without molestation. If Tenant is not present to open
and permit entry into the premises, Landlord or Landlord’s agents may enter

 



--------------------------------------------------------------------------------



 



the same whenever such entry may be necessary or permissible by master key or
forcibly and provided reasonable care is exercised to safeguard Tenant’s
property and such entry shall not render Landlord or its agents liable therefor,
nor in any event shall the obligations of Tenant hereunder be affected. If
during the last month of the term Tenant shall have removed all or substantially
all of Tenant’s property therefrom, Landlord may immediately enter, alter,
renovate or redecorate the demised premises without limitation or abatement of
rent, or incurring liability to Tenant for any compensation and such act shall
have no effect on this lease or Tenant’s obligations hereunder. Landlord shall
have the right at any time, without the same constituting an eviction and
without incurring liability to Tenant therefor to change the arrangement and/or
location of public entrances, passageways, doors, doorways, corridors,
elevators, stairs, toilets, or other public parts of the building and to change
the name, number or designation by which the building may be known.
          Occupancy. 14. Tenant will not at any time use or occupy the demised
premises in violation of the certificate of occupancy issued for the building of
which the demised premises are a part. Tenant has inspected the premises and
accepts them as is, subject to the riders annexed hereto with respect to
Landlord’s work, if any. In any event, Landlord makes no representation as to
the condition of the premises and Tenant agrees to accept the same subject to
violations whether or not of record.
          Bankruptcy. 15. (a) If at the date fixed s the commencement of the
term of this lease or if at any time during the term hereby demised there shall
be filed by or against Tenant in any court pursuant to any statute either of the
United States or of any state, a petition in bankruptcy or insolvency or for
reorganizations or for the appointment of a receiver or trustee of all or a
portion of Tenant’s property, and within 60 days thereof, Tenant fails to secure
a dismissal

 



--------------------------------------------------------------------------------



 



thereof, or if Tenant make an assignment for the benefit of creditors or
petition for or enter into an arrangement, this lease, at the option of
Landlord, exercised within a reasonable time after notice of the happening of
any one or more of such events, may be cancelled and terminated by written
notice to the Tenant (but if any of such events occur prior to the commencement
date, this lease shall be ipso facto cancelled and terminated) and whether such
cancellation and termination occur prior to or during the term, neither Tenant
nor any person claiming through or under Tenant by virtue of any statute or of
any order of any court, shall be entitled to possession or to remain in
possession of the premises demised but shall forthwith quit and surrender the
premises, and Landlord, in addition to the other rights and remedies Landlord
has by virtue of any other provision herein or elsewhere in this lease contained
or by virtue of any statute or rule of law, may retain as liquidated damages,
any rent, security deposit or moneys received by him from Tenant or others on
behalf of Tenant. If this lease shall be assigned in accordance with its terms,
the provisions of this Article 16 shall be applicable only to the party then
owning Tenant’s interest in this lease.
               (b) It is stipulated an agreed that in the event of the
termination of this lease pursuant to (a) hereof, Landlord shall forthwith,
notwithstanding any other provisions of this lease to the contrary, be entitled
to recover from Tenant as and for liquidated damages an amount equal to the
difference between the rent reserved hereunder for the unexpired portion of the
term demised and the fair and reasonable rental value of the demised premises
for the same period. In the computation of such damages the difference between
any installment of rent becoming due hereunder after the date of termination and
the fair and reasonable rental value of the demised premised for the period for
which such installment was payable shall be discounted to the date of
termination at the rate of four percent (4%) per annum. If such premises or any
part thereof be

 



--------------------------------------------------------------------------------



 



re-let by the Landlord for the unexpired term of said lease, or any part
thereof, before presentation of proof of such liquidated damages to any court,
commission or tribunal, the amount of rent reserved upon such re-letting shall
be deemed to be the fair and reasonable rental value for the part or the whole
of the premises so re-let during the term of the re-letting. Nothing herein
contained shall limit or prejudice the right of the Landlord to prove for and
obtain as liquidated damages by reason of such termination, an amount equal to
the maximum allowed by any statute or rule of law in effect at the time when,
and governing the proceedings in which, such damages are to be proved, whether
or not such amount be greater, equal to, or less than the amount of the
difference referred to above.
          Default. 16. (1) If Tenant defaults in fulfilling any of the
                     for the payment of rent or additional rent; or if the
demised premises become vacant or deserted; or if the demised premises are
damaged by reason of negligence or carelessness of Tenant, its agents, employees
or invitees; or if any execution or attachment shall be issued against Tenant or
any of Tenant’s property whereupon the demised premises shall be taken or
occupied by someone other than Tenant; or if Tenant shall default with respect
to any other lease between Landlord and Tenant; or if Tenant shall fail to move
into or take possession of the premises within fifteen (15) days after the
commencement of the term of this lease, of which fact Landlord shall be the sole
judge; then, in any one or more of such events, upon Landlord serving a written
five (5) days notice upon Tenant specifying the nature of said default and upon
the expiration of said five (5) days, if Tenant shall have failed to comply with
or remedy such default, or if the said default or omission complained of shall
be of a nature that the same cannot be completely cured or remedied within said
five (5) day period, and if Tenant shall not have diligently commenced curing
such default within such five (5) day period, and shall not thereafter with
reasonable diligence and in good

 



--------------------------------------------------------------------------------



 



faith proceed to remedy or cure such default, then Landlord may serve a written
three (3) days’ notice of cancellation of this lease upon Tenant, and upon the
expiration of said three (3) days, this lease and the term thereunder shall end
an expire as fully and completely as if the expiration of such three (3) day
period were the day herein definitely fixed for the end and expiration of this
lease and the term thereof and Tenant shall then quit and surrender the demised
premises to Landlord but Tenant shall remain liable as hereinafter provided.
               (2) If the notice provided for in (1) hereof shall have been
given and the term shall expire as aforesaid; or if Tenant shall make default in
the payment of the rent reserved herein or any item of additional rent herein
mentioned or any part of either or in making any other payment herein required;
then and in any of such events Landlord may dispossess Tenant by summary
proceedings or otherwise, and the legal representative of Tenant or other
occupant of demised premises and remove their effects and hold the premises as
if this lease had not been made. If Tenant shall make default hereunder prior to
the date fixed as the commencement of any renewal or extension of this lease,
Landlord may cancel and terminate such renewal or extension agreement by written
notice.
          Remedies of Landlord and Waiver of Redemption. 17. In case of any such
default, re-entry, expiration and/or dispossess by summary proceedings or
otherwise. (a) The rent shall become due thereupon and be paid up to the time of
such re-entry, dispossess and/or expiration, together with such expenses as
Landlord may incur for legal expenses, attorneys’ fees, brokerage, and/or
putting the demised premises in good order, or for preparing the same for
re-rental; (b) Landlord may re-let the premises or any part or parts thereof,
either in the name of Landlord or otherwise, for a term or terms, which may at
Landlord’s option be less than or exceed the period which would otherwise have
constituted the balance of the term of this lease

 



--------------------------------------------------------------------------------



 



and may grant concessions or free rent or charge a higher rental then that in
this lease, and/or (c) Tenant or the legal representatives of Tenant shall also
pay Landlord as liquidated damages for the failure of Tenant to observe and
perform said Tenant’s covenants herein contained, any deficiency between the
rent hereby reserved and/or covenanted to be paid and the net amount, if any, of
the rents collected on account of the lease or leases of the demised premises
for each month of the period which would otherwise have constituted the balance
of the term of this lease. The failure of Landlord to re-left the premises or
any part or parts thereof shall not release or affect Tenant’s liability for
damages. In computing such liquidated damages there shall be added to the said
deficiency such expenses as Landlord may incur in connection with re-letting,
such as legal expenses, attorneys’ fees, brokerage, advertising and for keeping
the demised premises in good order or for preparing the same for re-letting. Any
such liquidated damages shall be paid in monthly installments by Tenant on the
rent day specified in this lease and any suit brought to collect the amount of
the deficiency for any month shall not prejudice in any way the rights of
Landlord to collect the deficiency for any subsequent month by a similar
proceeding. Landlord, in putting the demised premises in good order or preparing
the same for re-rental may, at Landlord’s option, make such alterations,
repairs, replacements and/or decorations in the demised premises as Landlord, in
Landlord’s sole judgment, considers advisable and necessary for the purpose of
re-letting the demised premises and the making of such alterations, repairs,
replacements and/or decorations shall not operate or be construed to release
Tenant from liability hereunder as aforesaid. landlord shall in no event be
liable in any way whatsoever for failure to re-let the demised premises, or in
the event that the demised premises are re-let, for failure to collect the rent
thereof under such re-letting and in no event shall Tenant be entitled to
receive any excess, if any, of such net rent collected over the sums payable by
Tenant to Landlord

 



--------------------------------------------------------------------------------



 



hereunder. In the event of a breach or threatened breach by Tenant of any of the
covenants or provisions hereof, Landlord shall have the right of injunction and
the right to invoke any remedy allowed at law or in equity as if re-entry,
summary proceedings and other remedies were not herein provided for. Mention in
this lease of any particular remedy, shall not preclude Landlord from any other
remedy, in law or in equity. Tenant hereby expressly waives any and all rights
of redemption granted by or under any present or future laws in the event of
Tenant being evicted or dispossessed for any cause, or in the event of Landlord
obtaining possession of demised premises, by reason of the violation by Tenant
of any of the covenants and conditions of this lease, or otherwise.
          Fees and Expenses. 18. If Tenant shall default in the observance or
performance of any term or covenant on Tenant’s part to be observed or performed
under or by virtue of any of the terms or provisions in any article of this
lease, then, unless otherwise provided elsewhere in this lease, Landlord may
immediately or at any time thereafter and without notice, perform the obligation
of Tenant thereunder, and if Landlord, in connection therewith or in connection
with any default by Tenant in the covenant to pay rent hereunder, makes any
expenditures or incurs any obligations for the payment of money including but
not limited to attorneys’ fees, in instituting, prosecuting or defending any
action or proceeding, such sums so paid or obligations incurred with interest
and costs shall be deemed to be additional rent hereunder and shall be paid by
Tenant to Landlord within five (50) days of rendition of any bill or statement
to Tenant therefore, and if Tenant’s lease term shall have expired at the time
of making of such expenditures or incurring of such obligations, such sums shall
be recoverable by Landlord as damages.

 



--------------------------------------------------------------------------------



 



          No Representations by Landlord. 19. Neither Landlord nor Landlord’s
agents have made any representations or promises with respect to the physical
condition of the building, the land upon which it is erected or the demised
premises, the rents, leases, expenses of operation or any other matter or thing
affecting or related to the premises except as herein expressly set forth and no
rights, easements or licenses are acquired by Tenant by implication or otherwise
except as expressly set fort in the provisions of this lease. Tenant has
inspected the building and the demised premises and is thoroughly acquainted
with their condition, and agrees to take the same “as is” and acknowledges that
the taking or possession of the demised premises by Tenant shall be conclusive
evidence that the said premises and the building of which the same form a part
were in good and satisfactory condition at the time such possession was so
taken, except as to latent defects. All understandings and agreements heretofore
made between the parties hereto are merged in this contract, which alone fully
and completely expresses the agreement between Landlord and Tenant and any
executory agreement hereafter made shall be ineffective to change, modify,
discharge or effect an abandonment of it in whole or in part, unless such
executory agreement is in writing and signed by the party against whom
enforcement of the change, modification, discharge or abandonment is sought.
          End of Term. 20. Upon the expiration or other termination of the term
of this lease, Tenant shall quit and surrender to Landlord the demised premises,
broom clean, in good order and condition, ordinary wear excepted, and Tenant
shall remove all its property. Tenant’s obligation to observe or perform this
covenant shall survive the expiration or other termination of this lease. If the
last day of the term of this lease or any renewal thereof, falls on Sunday, this
lease shall expire at noon on the preceding Saturday unless it be a legal
holiday in which case it shall expire, at noon on the preceding business day.

 



--------------------------------------------------------------------------------



 



          Quiet Enjoyment. 21. Landlord covenants and agrees with Tenant that
upon Tenant paying the rent and additional rent and observing and performing all
the terms, covenants and conditions, on Tenant’s part to be observed and
performed, Tenant may peaceably and quietly enjoy the premises hereby demised,
subject, nevertheless, to the terms and conditions of this lease including, but
not limited to, Article 30 hereof and to the ground leases, underlying leases
and mortgages hereinabove mentioned.
          Failure to Give Possession. 22. If Landlord is unable to give
possession of the demised premises on the date of the commencement of the term
hereof, because of the holding-over or retention of possession of any tenant,
undertenant or occupants, or if the premises are located in a building being
constructed, because such building has not been sufficiently completed to make
the premises ready for occupancy or because of the fact that a certificate of
occupancy has not been procured or for any other reason, Landlord shall not be
subject to any liability for failure to give possession on said date and the
validity of the lease shall not be impaired under such circumstances, nor shall
the same be construed in any wise to extend the term of this lease, but the rent
payable hereunder shall be abated (provided Tenant is not responsible for the
inability to obtain possession) until after Landlord shall have given Tenant
written notice that the premises are substantially ready for Tenant’s occupancy.
If permission is given to Tenant to enter into the possession of the demised
premises or to occupy premises other than the demised premises prior to the date
specified as the commencement of the term of this lease, Tenant covenants and
agrees that such occupancy shall be deemed to be under all the terms, covenants,
conditions and provisions of this lease, except as to the covenant to pay rent.
          No Waiver. 23. The failure of Landlord to seek redress for violation
of, or to insist upon the strict performance of any covenant or condition of
this lease or of any of the Rules or

 



--------------------------------------------------------------------------------



 



Regulations set forth or hereafter adopted by Landlord, shall not prevent a
subsequent act which would have originally constituted a violation from having
all the force and effect of an original violation. The receipt by Landlord of
rent with knowledge of the breach of any covenant of this lease shall not be
deemed a waiver of such breach and no provision of this lease shall be deemed to
have been waived b Landlord unless such waiver be in writing signed by Landlord.
No payment by Tenant or receipt by Landlord of a lesser amount than the monthly
rent herein stipulated shall be deemed to be other than on account of the
earliest stipulated rent, nor shall any endorsement or statement of any check or
any letter accompanying any check or payment as rent be deemed an accord and
satisfaction and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such rent or pursue any other remedy
in this lease provided. No act or thing done by Landlord or Landlord’s agents
during the term hereby demised shall be deemed an acceptance of a surrender of
said premises and no agreement to accept such surrender shall be valid unless in
writing signed by Landlord. No employee of Landlord or Landlord’s agent shall
have any power to accept the keys of said premises prior to the termination of
the lease and the delivery of keys to any such agent or employee shall not
operate as a termination of the lease or a surrender of the premises.
          Waiver of Trial by Jury. 24. It is mutually agreed by and between
Landlord and Tenant that the respective parties hereto shall and they hereby do
waive trial by jury in any action, proceeding or counterclaim brought by either
of the parties hereto against the other (except for personal injury or property
damage) on any matters whatsoever arising out of or in any way connected with
this lease, the relationship of Landlord and Tenant, Tenant’s use of or
occupancy of said premises, and any emergency statutory or any other statutory
remedy. It is further mutually agreed that in the event Landlord commences any
summary proceeding for possession

 



--------------------------------------------------------------------------------



 



of the premises. Tenant will not interpose any counterclaim of whatever nature
or description in any such proceeding.
          Inability to Perform. 25. This lease and the obligation of Tenant to
pay rent hereunder and perform all of the other covenants and agreements
hereunder on part of Tenant to be performed shall in no wise be affected,
impaired or excused because Landlord is unable to fulfill any of its obligations
under this lease or to supply or is delayed in supplying any service expressly
or impliedly to be supplied or is unable to make, or is delayed in making any
repair, additions, alterations or decorations or is unable to supply or is
delayed in supplying any equipment or fixtures if Landlord is prevented or
delayed from so doing by reason of strike or labor troubles or any cause
whatsoever including, but not limited to, government preemption in connection
with a National emergency or by reason of any rule, order or regulation of any
department or subdivision thereof of any government agency or by reason of the
conditions of supply and demand which have been or are affected by war or other
emergency.
          Bills and Notices. 26. Except as otherwise in this lease provided, a
bill, statement, notice communication which Landlord may desire to be required
to give to Tenant, shall be deemed sufficiently given or rendered if, in
writing, delivered to Tenant personally or sent by registered or certified mail
addressed to Tenant at the building of which the demised premises from a part or
at the last known residence address or business address of Tenant or left at any
of the aforesaid premises addressed to Tenant, and the time of the rendition of
such bill or statement and of the giving of such notice or communication shall
be deemed to be the time when the same is delivered to Tenant, mailed, or left
at the premises as herein provided. Any notice by Tenant to Landlord must be
served by registered or certified mail addressed to Landlord at the address
first hereinabove given or at such other address as Landlord shall designate by
written notice.

 



--------------------------------------------------------------------------------



 



          Services Provided by Landlord — Water, Elevators, Heat, Cleaning,
Air-Conditioning. 27. As long as Tenant is not in default under any of the
covenants of this lease, Landlord shall provide: (a) necessary elevator
facilities on business days from 8 a.m. to 6 p.m. and have one elevator subject
to call at all other times; (b) heat to the demised premises when and as
required by law, on business days from 8 a.m. to 6 p.m.; (c) water for ordinary
lavatory purposes, but if Tenant uses or consumes water for any other purposes
or in unusual quantities (of which fact Landlord shall be the sole judge),
Landlord may install a water meter at Tenant’s expense which Tenant shall
thereafter maintain at Tenant’s expense in good working order and repair to
register such water consumption and Tenant shall pay for water consumed as shown
on said meter an additional rent as and when bills are rendered and on Tenant’s
default in making such payment, Landlord may pay such charges and collect the
same from Tenant. Such a meter shall also be installed and maintained at
Tenant’s expense if required by Law or Government Order. Tenant, if a water
meter is so installed, covenants and agrees to pay its proportionate share of
the sewer rent and all other rents or charges which are now or hereafter
assessed, imposed or may become a lien on the demised premises or the realty of
which they are a part; (d) cleaning service for the demised premises on business
days at Landlord’s expense provided that the same are kept in order by Tenant.
If, however, said premises are to be kept clean by Tenant, it shall be done at
Tenant’s sole expense, in a manner satisfactory to Landlord and no one other
than persons approved by Landlord shall be permitted to enter said premises or
the building of which they are a part for such purpose. Tenant shall pay
Landlord the cost of removal of any of Tenant’s refuse and rubbish from the
building; (e) RIDER to be added in respect to                      and
conditions for air-conditioning, cooling and ventilation if the entire building
in which the demised premises is located is serviced by a central
air-conditioning, cooling and ventilating system. Landlord will

 



--------------------------------------------------------------------------------



 



furnish the same at Tenant’s expense; (f) Landlord shall have no responsibility
or liability for failure to supply the services agreed to herein. Landlord
reserves the right to stop services of the heating, elevators, plumbing,
air-conditioning, power systems or cleaning or other services, if any, when
necessary by reason of accident or for repairs, alterations, replacement or
improvements necessary or desirable in the judgment of Landlord for as long as
may be reasonably required by reason thereof or by reason of strikes, accidents,
laws, order or regulations or any other reason beyond the control of Landlord.
If the building of which the demised premises are a part supplies
manually-operated elevator service, Landlord at any time may substitute
automatic-control elevator service and upon ten days’ written notice to Tenant,
proceed with alterations necessary therefor without in any wise affecting this
lease or the obligations of Tenant hereunder. The same shall be done with a
minimum of inconvenience to Tenant and Landlord shall pursue the alteration with
due diligence. See Paragraph 39 “Rider to Lease.”
          Captions. 28. The captions are inserted only as a matter of
convenience and for reference and in no way define, limit or describe the scope
of this lease, nor the intent of any provision therein.
          Definitions. 29. The term “office” or “offices”, wherever used in this
lease, shall not be construed to mean premises used as a store or stores, for
the sale or display, at any time, of goods, wares, merchandise of any kind, or
as a restaurant, shop, booth, bootblack or other stand, barber shop, or for
other similar purposes or for manufacturing. The term “Landlord” as used in this
lease means only the owner, the mortgagee in possession, for the time being of
the land and building (or the owner of a lease of the building or of the land
and building) which the demised premises from a part, so that in the event of
any                      or sales of said land and building or of

 



--------------------------------------------------------------------------------



 



said lease, or in the event of lease of said building, or of the land and
building, the said Landlord shall be and hereby is entirely freed and relieved
of all covenants and obligations of Landlord hereunder, and it shall be deemed
and construed without further agreement between the parties or their successors
in interest or between the parties and the purchaser, at any such sale, or the
sublessee of the building, or of the land and building, that the purchaser of
the lease of the building has assumed and agreed to carry out any and all
covenants and obligations of Landlord, hereunder. The words “re-enter” and
“re-entry” as used in this lease are not restricted to their technical legal
meaning. The term “business days” as used in this lease shall exclude Saturdays
(except such portion thereof as is covered by specific hours in Article 28
hereof), Sundays and all days set forth on Exhibit “E”.
          Adjacent Excavation — Shoring. 30 If an excavation shall be made upon
land adjacent to the demised premises, or shall be authorized to be made, Tenant
shall afford to the person causing or authorized to cause such excavation,
license to enter upon the demised premises for the purpose of dong such work as
said person shall deem necessary to preserve the wall or the building of which
demised premises form a part from injury or damage and to support the same by
proper foundations without any claim for damages or indemnity against Landlord,
or diminution or abatement of rent.
          Rules and Regulations. 31. Tenant and Tenant’s servants, employees,
agents, visitors, and licensees shall observe faithfully, and comply strictly
with, the Rules and Regulations and such other and further reasonable Rules and
Regulations as Landlord or Landlord’s agents may from time to time adopt. Notice
of any additional rules or regulations shall be given in such manner as Landlord
may elect. In case Tenant disputes the reasonableness of any additional Rule or
Regulation hereafter made or adopted by Landlord or Landlord’s agents, the
parties

 



--------------------------------------------------------------------------------



 



hereto agree to submit the question of the reasonableness of such Rule or
Regulation for the decision to the Newark Office of the American Arbitration
Association, whose determination shall be final and conclusive upon the parties
hereto. The right to dispute the reasonableness of any additional Rule or
Regulation upon Tenant’s part shall be deemed waived unless the same shall be
asserted by service or a notice, in writing upon Landlord within ten (10) days
after the giving of notice thereof. Nothing in this lease contained shall be
construed to impose upon Landlord any duty or obligation to enforce the Rules
and Regulations or terms, covenants or conditions in any other lease, as against
any other tenant and Landlord shall not be liable to Tenant for violation of the
same by any other tenant, its servants, employees, agents, visitors or
licensees.
          Security. 32. Tenant has deposited with Landlord the sum of $25,500.00
as security for the faithful performance and observance by Tenant of the terms,
provisions and conditions of this lease; it is agreed that in the event Tenant
defaults in respect of any of the terms, provisions and conditions of this
lease, including, but not limited to, the payment of rent and additional rent,
Landlord may use, apply or retain the whole or any part of the security so
deposited to the extent required for the payment of any rent and additional rent
or any other sum as to which Tenant is in default or for any sum which Landlord
may expend or may be required to expend by reason of Tenant’s default in respect
of any of the terms, covenants and conditions of this lease, including but not
limited to, any damages or deficiency in the reletting of the premises, whether
such damages or deficiency accrued before or after summary proceedings or other
re-entry by Landlord. In the event that Tenant shall fully and faithfully comply
with all of the terms, provisions, covenants and conditions of this lease, the
security shall be returned to Tenant after the date fixed as the end of the
Lease and after delivery of entire possession o the demised

 



--------------------------------------------------------------------------------



 



premises to Landlord. In the event of a sale of the land and building or leasing
of the building, of which the demised premises form a part, Landlord shall have
the right to transfer the security to the vendee or lessee and Landlord shall
thereupon be released by Tenant from all liability for the return of such
security and Tenant agrees to look to the new Landlord solely for the return of
said security; and it is agreed that the provisions hereof shall apply to every
transfer or assignment made of the security to a new Landlord. Tenant further
covenants that it will not assign or encumber or attempt to assign or encumber
the monies deposited herein as security and that neither Landlord nor its
successors or assigns shall be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance.
          Successors and Assigns. 33. The covenants, conditions and agreements
contained in this lease shall bind and inure to the benefit of Landlord and
Tenant and their respective heirs, distributees, executors, administrators,
successors, and except as otherwise provide in this lease, their assigns.
          34. This Lease consists of this printed portion containing Articles 1
— 34 and each of the following attached hereto and made a part hereof: (a) Rider
to Lease containing paragraphs 36 thru 65; and (b) the following Exhibits:
Exhibit A (Rental Plan), Exhibit B (Work Letter), Exhibit C (Legal Description —
Site Plan), Exhibit D (Cleaning Service Rider), Exhibit E (Legal Holidays),
Exhibit F (Preliminary Plans), Exhibit G (Itemized List) and Exhibit H
(Non-Disturbance and Attornment Agreement) and Exhibit I (Parking).

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Landlord and Tenant have respectively signed this
Lease on the day and year first above written.

              BELLEMEAD DEVELOPMENT CORPORATION
      By:           Title                  TOTAL RESEARCH CORPORATION
      By:           Title             

 



--------------------------------------------------------------------------------



 



IMPORTANT — PLEASE READ
RULES AND REGULATIONS ATTACHED TO
AND MADE A PART OF THIS LEASE
IN ACCORDANCE WITH ARTICLE 32
          1. The sidewalks, entrances, driveways, passages, courts, elevators,
vestibules, stairways, corridors or halls shall not be obstructed or encumbered
by any Tenant or used for any purpose other than for ingress to and egress from
the demised premises and for delivery of merchandise and equipment in a prompt
and efficient manner using elevators and passageways designated for such
delivery by Landlord. There shall not be used in any space, or in the public
hall of the building, either by Tenant or by jobbers or others in the delivery
or receipt of merchandise, any hand trucks, except those equipped with rubber
tires and sideguards. If said premises are situate on the ground floor of the
building, Tenant thereof shall further, at Tenant’s expense, keep the sidewalks
and curb in front of said premises clean and free from ice, snow, dirt and
rubbish.
          2. The water and wash closets and plumbing fixtures shall not be used
for any purposes other than those for which they were designed or constructed
and no sweepings, rubbish, rags, acids or other substances shall be deposited
therein, and the expense of any breakage, stoppage, or damage resulting from the
violation of this rule shall be borne by the Tenant, who, or whose clerks,
agents, employees or visitors, shall have caused it.
          3. No carpet, rug or other article shall be hung or shaken out of any
window of the building and no Tenant shall sweep or throw or permit to be swept
or thrown from the demised premises, any dirt or other substances into any of
the corridors or halls, elevators, or out of the doors or windows or stairways
of the building, and Tenant shall not use, keep or permit to be used or kept any
foul or noxious gas or substance in the demised premises, or permit or suffer
the

 



--------------------------------------------------------------------------------



 



demised premises to be occupied or used in a manner offensive or objectionable
to Landlord or other occupants of the building by reason of noise, odors and/or
vibrations, or interfere in any way with other tenants or those having business
therein, nor shall any animals or birds be kept in or about the building.
Smoking or carrying lighted cigars or cigarettes in the elevators of the
building is prohibited.
          4. No awnings or other projections shall be attached to the outside
walls of the building without the prior written consent of Landlord.
          5. No sign, advertisement, notice or other lettering shall be
exhibited, inscribed, painted or affixed by any Tenant on any part of the
outside of the demised premises of the building or on the inside of the demised
premises if the same is visible from the outside of the premises without the
prior written consent of Landlord, except that the name of Tenant may appear on
the entrance door of the premises. In the event of the violation of the
foregoing by any Tenant, Landlord may remove same without any liability, and may
charge the expense incurred by such removal to Tenant or Tenants violating this
rule. Interior signs on doors an directory tables shall be inscribed, painted or
affixed for each Tenant by Landlord at the expense of such Tenant, and shall be
of a size, color and style acceptable to Landlord.
          6. No Tenant shall mark, paint, drill into, or in any way deface any
part of the demised premises or the building of which they form a part. No
boring, cutting or stringing of wires shall be permitted, except with the prior
written consent of Landlord, and as Landlord may direct. No Tenant shall lay
linoleum, or other similar floor covering, so that the same shall come in direct
contract with the floor of the demised premises, and if linoleum or other
similar floor covering is desired to be used an interlining of building’s
deadening felt shall be first affixed to

 



--------------------------------------------------------------------------------



 



the floor by a paste or other material, soluble in water, the use of cement or
other similar adhesive material being expressly prohibited.
          7. No additional locks or bolts of any kind shall be placed upon any
of the doors or windows by any Tenant, nor shall any changes be made in existing
locks or mechanism thereof. Each Tenant must, upon the termination of his
Tenancy, restore to Landlord all keys of stores, offices and toilet rooms,
either furnished to, or otherwise procured by such Tenant, and in the event of
the loss of any keys so furnished, such Tenant shall pay to Landlord the cost
thereof.
          8. Freight, furniture, business equipment, merchandise and bulky
matter of any description shall be delivered to and removed from the premises
only on the freight elevators and through the service entrances and corridors
and only during hours and in a manner approved by Landlord. Landlord reserves
the right to inspect all freight to be brought into the building and to exclude
from the building all freight which violates any of these Rules and Regulations
or the lease of which these Rules and Regulations are a part.
          9. No Tenant shall obtain for use upon the demised premises ice,
drinking water, towel and other similar services, or accept barbering or
bootblacking services in the demised premises, except from persons authorized by
Landlord and at hours and under regulations fixed by Landlord. Canvassing,
soliciting and peddling in the building is prohibited and each Tenant shall
cooperate to prevent the same.
          10. Landlord reserves the right to exclude from the building between
the hours of 6:00 p.m. and 8:00 a.m. and at all hours on Sundays and legal
holidays, all persons who do not present a pass to the building signed by
Landlord. Landlord will furnish passes to persons for whom any Tenant requires
same in writing. Each Tenant shall be responsible for all persons for whom he
requests such pass and shall be liable to Landlord for all acts of such persons.

 



--------------------------------------------------------------------------------



 



          11. Landlord shall have the right to prohibit any advertising by any
Tenant which, in Landlord’s opinion, tends to impair the reputation of the
building or its desirability as a building for offices, and upon written notice
from Landlord, Tenant shall refrain from or discontinue such advertising.
          12. Tenant shall not bring or permit to be brought or kept in or on
the demised premises, any inflammable, combustible or explosive fluid, material,
chemical or substance, or cause or permit any odors of cooking or other
processes, or any unusual or other objectionable odors to permeate in or emanate
from the demised premises.
          13. If the building contains central air-conditioning and ventilation,
Tenant agrees to keep all windows closed at all times and to abide by all rules
and regulations issued by the Landlord with respect to such services. If Tenant
requires air-conditioning or ventilation after the usual hours, Tenant shall
give notice in writing to the building superintendent prior to 3:00 p.m. in the
case of services required on weekdays and prior to 3:00 p.m. on the day prior in
the case of after hours service required on weekends or on holidays.

 



--------------------------------------------------------------------------------



 



ADDENDA TO “PRINTED PORTION” OF LEASE
(STANDARD FORM OF OFFICE LEASE)
Dated December 2, 1985

     
LANDLORD:
  BELLEMEAD DEVELOPMENT CORPORATION
 
   
TENANT:
  TOTAL RESEARCH CORPORATION
 
   
PREMISES:
  H portion of the fourth floor
 
  5 Independence Way
 
  Princeton, New Jersey 08540

          The Paragraphs of the Printed Portion of the Lease listed below are
amended as follows there indicated by the corresponding footnotes in the Body of
the Printed Portion:
PARAGRAPH 3, PAGE ONE OF PRINTED PORTION

1.   except for decorative changes   2.   which consent or approval shall not be
unreasonably withheld.   3.   or decorative   4.   which consent or approval
shall not be unreasonably withheld.   5.   except decorative changes,

PARAGRAPH 6, PAGE TWO OF PRINTED PORTION

6.   Landlord represents that the Floor Load per square foot is 100 pounds live
load.

PARAGRAPH 7, PAGE TWO OF PRINTED PORTION

7.   reasonably

PARAGRAPH 8, PAGE TWO OF PRINTED PORTION

8.   Except for normal office equipment,   9.   reasonably

 



--------------------------------------------------------------------------------



 



PARAGRAPH 13, PAGE TWO OF PRINTED PORTION

10.   Upon reasonable notice to Tenant except for an emergency for which no
notice need be given,

PARAGRAPH 17, PAGE THREE OF PRINTED PORTION
11.
PARAGRAPH 18, PAGE THREE OF PRINTED PORTION

12.   reasonable   13.   reasonable

PARAGRAPH 20, PAGE FOUR OF PRINTED PORTION

14.   except for “punch list” items

PARAGRAPH 26, PAGE FOUR OF PRINTED PORTION

15.   except for Landlord’s gross negligence.

PARAGRAPH 28, PAGE FOUR OF PRINTED PORTION

16.   and kitchen   17.   HVAC will be provided as set forth in the Work Letter.
  18.   Landlord represents that it will use reasonable efforts to provide the
HVAC to the premises as set forth in the Work Letter.

PARAGRAPH 33, PAGE FIVE OF PRINTED PORTION

19.   material

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Landlord, by its proper corporate officers, has
signed this Lease and this Addenda to the “Printed Portion” of the Lease, and
Tenant, by its proper corporate officers, has signed this Lease and this Addenda
to the “Printed Portion” of the Lease as of the 2nd day of December, 1985.

             
WITNESS:
  LANDLORD:       BELLEMEAD DEVELOPMENT CORPORATION
 
           
 
      By:    
 
           
 
           
WITNESS:
  TENANT:       TOTAL RESEARCH CORPORATION
 
           
 
      By:    
 
           

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
FOR RIDER TO LEASE

      ARTICLE   Page

 



--------------------------------------------------------------------------------



 



RIDER TO LEASE
Dated: December 2, 1985

     
LANDLORD:
  BELLEMEAD DEVELOPMENT CORPORATION
 
   
TENANT:
  TOTAL RESEARCH CORPORATION
 
   
PREMISES:
  H portion of the fourth floor
 
  5 Independence Way
 
  Princeton, New Jersey 08540

          36. DEFINITIONS; DEMISED PREMISES; ADJUSTED MINIMUM RENT
          36.1 Definitions. For purposes of this Article, the following terms
shall have the meanings set forth below:
               (1) Assessed Valuation shall mean the assessed valuation of the
Real Estate for the First Tax Year, as such assessed valuation is or may be
ultimately determined by final administrative or judicial proceedings, or by
abatement by an appropriate taxing authority;
               (2) Base Tax Rate shall mean the real estate tax rate in effect
on the date of this Lease;
               (3) First Operating Year shall mean the calendar year ending
December 31, 1986. Operating Year shall mean any calendar year thereafter;
               (4) First Tax Year shall mean the calendar year in which the
Building is assessed as a completed building. Tax Year shall mean any calendar
year thereafter;
               (5) Land shall mean the land described in Exhibit C to this
Lease;
               (6) Occupancy Percentage shall mean the percentage of Tenant’s
occupancy of the entire Building;
               (7) Real Estate Tax Base shall mean the amount determined by
multiplying the Assessed Valuation by the Base Tax Rate;
               (8) Taxes shall mean all real estate taxes, charges and
assessments imposed upon the Land, Building and other improvements thereon
(collectively, the “Real Estate”). If and to the extent that due to change in
the method of taxation or assessment, any franchise, capital stock, capital
gains, rent, income, profit or any other tax or charge shall be substituted in
whole or in part for the current ad valorem Taxes now or hereafter imposed upon
the Real Estate, such franchise, capital stock, capital gains, rent, income,
profit or other tax or charge shall be deemed included in the term “Taxes” for
the purposes of this Article;

 



--------------------------------------------------------------------------------



 



          36.2 The Demised Premises shall be deemed to contain a floor area of
17,000 square feet and the building of which the Demised Premises form a part
(“Building”) shall be deemed to contain a total floor area of 113,244 square
feet. Tenant’s Occupancy Percentage shall be 15.0 percent. Landlord represents
that of the 17,000 rentable square feet, 14,500 square feet will be usable by
Tenant. Of the total floor area (113,244 square feet), the Building contains
96,574 usable square feet. The foregoing representation is Landlord’s best
estimate of the usable square feet in the Demised Premises and is not intended
to have any significance (i) in calculating the Occupancy Percentage or Adjusted
Minimum Rent, or (ii) under any of the terms and provisions of this Lease.
          36.3 Adjusted Minimum Rent shall mean the Minimum Rent as increased in
accordance with this Article to reflect any increase in Taxes and Building
Operating Costs. Tenant shall pay such increases as additional rent as
hereinafter provided.
          36.4 Taxes.
               (1) If the Taxes for any Tax Year during the term of this Lease
shall be greater than the Real Estate Tax Base, then Tenant shall pay to
Landlord, as additional rent, an amount equal to the Occupancy Percentage of
such excess.
               (2) Upon the issuance by the respective taxing authorities having
jurisdiction over the Real Estate of a bill or bills for the taxes imposed upon
the Real Estate for the First Tax Year, Landlord shall submit a copy of such
bill or bills to Tenant. Thereafter, on or about each anniversary of said date,
Landlord shall submit to Tenant a copy of the latest tax bill or bills for the
Taxes for each subsequent Tax Year indicating each change in the Taxes and the
effective date of such change together with a statement (the “Tax Statement”)
which shall indicate the amount, if any, required to be paid by Tenant as
additional rent. Within the additional rent as set forth therein. Any payments
due pursuant to this Article for a period of less than a full Tax Year, either
at the commencement or at the end of the term of this Lease, shall be ratably
apportioned.
               (3) If, at any time after the execution of this Lease, the taxing
jurisdiction in which the Real Estate is located should change its method of
valuating the Real Estate for the First Tax Year as part of a general
revaluation program (“Revaluation”), notwithstanding, for the purposes of
computing the Real Estate Tax Base pursuant to Section 36.1(7) Landlord may, at
its option, use one of the following methods:
                    (a) The Assessed Valuation shall be the amount for which the
Real Estate would have been assessed for the First Tax Year if there had been no
Revaluation, and the Base Tax Rate shall be as defined in Section 36.1(2) above,
or
                    (b) The Assessed Valuation shall be the actual amount
assessed, and the Base Tax Rate shall be the real estate tax rate as
subsequently reduced by the taxing jurisdiction in connection with the
Revaluation.
                    Landlord shall inform the Tenant as to which of the above
two methods Landlord has elected at such time as Landlord submits the Tax
Statement to Tenant.

2



--------------------------------------------------------------------------------



 



          36.5 Building Operating Costs.
               (1) Tenant hereby agrees that for each Operating Year during the
Term of this Lease for which the total Building Operating Costs (as hereinafter
defined) shall exceed the Building Operating Costs for the First Operating Year,
Tenant shall pay to Landlord, as additional rent, an amount equal to the
Occupancy Percentage of such excess within 30 days after presentation of
Landlord’s statement (the “Operating Statement”) therefor. Landlord shall
present its Operating Statement within 90 days after the commencement of each
such Operating Year (“Billing Date”). Tenant shall thereafter, for the balance
of that Operating Year and for that portion of the next Operating Year until the
Billing Date during such year, make monthly payments of 1/12th of such increase
to reflect the change as at the Billing Date, which amounts shall be credited
for the account of Tenant against the annual payment due on the succeeding
Billing Date. The Operating Statement shall indicate (i) the initial additional
amount required to be paid by Tenant as additional rent as in this Article
provided; (ii) the Tenant’s new Adjusted Minimum Rent; and (iii) the manner in
which such adjustment is computed.
               (2) The “Building Operating Costs” shall include each and every
reasonable expense incurred in connection with the ownership, administration,
management, operation and maintenance of the Real Estate, including but not
limited to, wages, salaries and fees paid to persons either employed by Landlord
or engaged as independent contractors in the operation of the Real Estate and
such other typical items of expense as indicated below. All such costs shall be
reflected on a comparative statement (the “Statement”) which shall be exhibited
to the Tenant upon request.
               (3) The expenses referred to in this Article shall be determined
in accordance with generally accepted accounting principles and each Statement
furnished shall be certified by Landlord as true and correct. Tenant or its
representatives shall have the right, at its own expense, upon reasonable notice
and during reasonable hours, to inspect the books of Landlord for the purpose of
verifying the information contained in any Statement, provided prior written
request for such inspection shall be made by Tenant within thirty days after
receipt of such Statement.
               (4) Some of the typical items of expense which comprise or may
comprise the Building Operating Costs and to be included in the Statement are or
may be: (a) General repairs and maintenance; (b) utility costs, including but
not limited to, cost of electricity to power HVAC units serving the entire
Building (both tenant and common areas), cost of oil or other fuel required to
heat the entire Building, cost of electricity to light the common areas;
(c) cleaning costs, including but not limited to, window cleaning, general
interior office cleaning, cleaning of common areas; (d) service contracts,
including but not limited to, contracts for elevator service, HVAC service,
rubbish removal, carting, janitorial and watchman services and snow removal;
(e) costs of landscaping; (f) cost of insurance; (g) fees and/or salaries of
superintendents, engineers, custodians; and (h) towel service for common
lavatories. Building Operating Costs shall exclude salaries of personnel above
the grade of building manager.
               (5) Anything to the contrary contained in this Article 36
notwithstanding, if the average occupancy of the Building is less than
ninety-five percent (95%) during the First Operating Year, then Landlord shall
make a determination (“Landlord’s Determination”) of what

3



--------------------------------------------------------------------------------



 



the Building Operating Costs for such year would have been if during the entire
year the average tenant occupancy of the Building were ninety-five percent
(95%). Landlord’s Determination shall be binding and conclusive upon Tenant and
shall for all purposes of this Lease be deemed to be the Building Operating
Costs for the First Operating Year. Landlord shall notify Tenant of Landlord’s
Determination within ninety (90) days following the last day of the First
Operating Year. Thereafter, if for any subsequent Lease Year the average tenant
occupancy of the Building is below ninety-five percent (95%), the Building
Operating Costs for any such year shall be adjusted by Landlord to the amount
that such Building Operating Costs would have been if the average tenant
occupancy during that year had been ninety-five percent (95%).
          36.6 If, pursuant to any Tax Statement or Operating Statement showing
Taxes or Building Operating Costs for any year subsequent to the First Tax Year
or First Operating Year, respectively, there shall be an additional amount
payable or a refund due with respect to Taxes and/or Building Operating Costs
for the period covered by such statement(s), the amount payable by the Tenant to
the Landlord as additional rent or the amount due to the Tenant as a refund,
shall be calculated and paid accordingly. If such calculation takes place and/or
any payment in connection therewith becomes payable after the expiration of the
term of this Lease, this provision shall be deemed to have survived such
expiration. However, it is agreed by the parties that any refund shall not in
any way operate to reduce the Minimum Rent.
          36.7 Any increase in additional rent under this Article shall be
prorated for the final Operating Year if such Operating Year covers a period of
less than twelve (12) full months. Tenant’s obligation to pay additional rent
under this Article for the final Operating Year shall survive the expiration of
the term of this Lease.
          36.8 In the event that the payment of any sum required to be paid by
Tenant to Landlord under this Lease (including, without limiting the generality
of the foregoing, Minimum Rent, Adjusted Minimum Rent, or payment made by
Landlord under any provision of this Lease for which Landlord is entitled to
reimbursement by Tenant) shall become overdue for 15 days beyond the date on
which they are due and payable as provided in this Lease, then a delinquency
service charge equal to four percent (4%) of the amount over due shall become
immediately due and payable to Landlord as liquidated damages for Tenants’
failure to make prompt payment. Further, such delinquency service charge shall
be payable o the first day of the month next succeeding the month during which
such late charges become payable as additional rent, together with interest on
the amounts overdue from the date on which they became due and payable. In the
event of nonpayment of any delinquency service charges and interest provided for
above, Landlord shall have, in addition to all other rights and remedies, all
the rights and remedies provided for herein and by law in the case of nonpayment
of rent. No failure by Landlord to insist upon the strict performance by Tenant
of Tenant’s obligations to pay late charges shall constitute a waiver by
Landlord of its rights to enforce the provisions of this Section 36.8 in any
instance thereafter occurring. The provisions of this Section 36.8 shall not be
construed in any way to extend any notice period provided for in this Lease.

4



--------------------------------------------------------------------------------



 



  37.   COMMENCEMENT OF TERM; ESTIMATED COMMENCEMENT DATE; COMMENCEMENT DATE AND
TERMINATION DATE; RENT COMMENCEMENT DATE

          37.1 The parties intend that the Lease shall commence on or about
March 1, 1986 provided that the following shall have occurred: (i) Tenant shall
have executed this Lease by December 6, 1985, and (ii) the Plans shall have been
approved by December 16, 1985 (the “Estimated Commencement Date”).
Notwithstanding the above, the commencement date (“Commencement Date”) as
defined, fixed and ascertained in this Article shall be the date upon which the
work required to be performed by the Landlord pursuant to the Work Letter
attached hereto as Exhibit “B” (the “Work”), shall be substantially completed.
The Work shall be deemed to be substantially completed (“Substantial
Completion”) for all purposes hereunder, on the earlier of the date upon which:
               A. (i) Landlord has procured a temporary or permanent Certificate
of Occupancy, permitting occupancy of the Demised Premises by the Tenant; and
(ii) the Landlord’s architects shall have certified that Landlord has
substantially performed the Work. Substantial Completion shall be deemed to have
occurred even though minor details of work remain to be done, provided such
details do not materially interfere with the Tenant’s use of the Demised
Premises,
or
               B. Tenant shall have taken possession of all or any part of the
Demised Premises.
          37.2 On or after determination of the Commencement Date as above
provided, Landlord shall deliver to Tenant a notice (“Commencement Date Notice”)
fixing the Commencement Date and termination date which shall be a data five
(5) years and seven (7) months after the Commencement Date (“Termination Date”).
          37.3 The date upon which Tenant’s obligation for the payment of the
Minimum Rent and Adjusted Minimum Rent hereunder shall commence (“Rent
Commencement Date”) shall be deemed to be nineteen months after the Commencement
Date.
          37.4 If, prior to the Commencement Date, Tenant shall enter the
Demised Premises to make any installations of its equipment, fixtures and
furnishings, Landlord shall have no liability or obligation for the case or
preservation of Tenant’s property.
          37.5 Landlord agrees to provide access to the telephone company during
the course of construction, to permit Tenant’s installations of telephones.
However, the parties agree that the failure of the telephone company to complete
the telephone installation and to provide service shall not delay or defer the
determination of the Commencement Date or the Rent Commencement Date and the
obligation of Tenant to pay rent therefrom.
          37.6 Anything contained in this Article 37 to the contrary
notwithstanding, if for any reason the Premises are not ready for occupancy on
the Estimated Commencement Date, this Lease shall nevertheless continue in full
force and effect; the Commencement Date shall be

5



--------------------------------------------------------------------------------



 



postponed until substantial completion has occurred and the Rent Commencement
Date shall be postponed for a like number of days. The Termination Date shall be
adjusted to provide the full term set forth in Section 37.2 hereinabove.
Anything contained in this Article 37 to the contrary notwithstanding, Landlord
agrees that in the event the Demised Premises are not substantially complete on
or prior to the “Outside Date” as hereinafter defined, Tenant shall have the
option to terminate and cancel this Lease; provided, however, that Tenant shall
have served written notice of its election under this Article to cancel and
terminate the Lease within five (5) days following said Outside Date. For
purposes of this Article, Outside Date shall be defined as May 1, 1986, subject
to an extension for any delays which are attributable to Tenant, its agents, or
its employees. If Tenant shall fail to deliver notice to terminate and cancel
this Lease, this Lease shall remain in full force and effect. The rights granted
to Tenant in this paragraph to terminate the Lease are conditioned upon Tenant’s
execution of the Lease by December 6, 1985 and delivery of the Plans to Landlord
by December 16, 1985.
          38. LANDLORD’S WORK; LANDLORD’S WORK LETTER
          38.1 Annexed hereto as Exhibit “B” and made a part hereof is
Landlord’s work letter (the “Work Letter”). Tenant agrees that it shall either
approve Landlord’s drawings or provide to Landlord on or before the 16th day of
December, 1985, such drawings and specifications (the “Plans”), a preliminary
version of which is attached hereto as Exhibit “F”, required by Landlord for
Tenant’s layout, partitioning, electrical, reflecting ceiling and other
installations for the approval and acceptance of Landlord. Landlord shall
furnish and install in accordance with such Plans, so much of the work required
by Tenant by the above Plans as allowed by Landlord’s Work Letter, and attached
itemized list in Exhibit “G” (the “Item List”) at no additional cost to Tenant.
To the extent Tenant’s final drawings require work, the cost of which is not in
excess of 104% of the cost contemplated by the Work Letter or the Item List,
such work shall be reduced to an “Extra or Change Order” to be executed by both
Landlord and Tenant, which shall indicate the work required, the cost thereof,
and the additional time required, if any, for completion. Tenant shall be
responsible for any delays in completing the Demised Premises by reason of
Tenant’s failure to furnish Landlord with the requisite approvals and drawings.
          38.2 Anything contained in this Article 38 and the Work Letter to the
contrary notwithstanding, Landlord agrees to credit (the “Relocation Credit”)
toward the cost of relocation expenses an amount equal to $5,000. The Relocation
Credit shall only be applicable toward the cost of relocation expenses and
Landlord shall remit to Tenant an amount equal to the Relocation Credit within
thirty (30) days after the Commencement Date.
          39. HEATING, AIR-CONDITIONING AND VENTILATION; LEGAL HOLIDAYS; “AFTER
HOURS”
          39.1 Notwithstanding the provisions of subsections (b) and (e) of
Article 28 of this Lease, but subject to all of the other terms, covenants and
conditions of said Article 28, Landlord shall provide and furnish appropriate
heat, air-conditioning or ventilation to the Demised Premises between the hours
of 8:00 a.m. and 6:00 p.m., Monday through Friday, other than Legal Holidays
(which are listed on Exhibit “E”), attached to this Lease.

6



--------------------------------------------------------------------------------



 



          39.2 At all other times not otherwise provided for in Section 39.1
above, Landlord agrees that it shall, upon prior written request from Tenant,
provide after-hours air-conditioning, ventilation or heating, as the case may
be, for which Tenant shall pay to Landlord as additional rent hereunder, a sum
equal to $75.00 per hour for providing heat, and $75.00 per hour for providing
air-conditioning, that being intended to cover Landlord’s cost for the power or
fuel required to provide the same. In the event that during the term of this
Lease, or any renewal hereof, the Landlord’s cost for providing after-hours
heating or air-conditioning shall increase by virtue of utility rate increases
or unit fuel cost increases, the above-specified hourly charges shall be
adjusted from time to time to reflect said increases. In addition to the
foregoing, should there be any charges incurred by Landlord for additional
attendant engineers or similar additional requirements as may be imposed from
time to time by the State Labor Department, local authorities, union
requirements, or the like, Tenant agrees to reimburse Landlord for its
out-of-pocket expenses incurred in connection therewith, related to the
after-hours use by Tenant.
          40. ELECTRIC CURRENT
          40.1 Landlord’s obligation to supply current shall be limited to the
current required to power the Building standard heating, ventilation and
air-conditioning systems and the power for the lighting of common areas.
          40.2 Tenant shall arrange to purchase and pay for all of the electric
current requirements for light and power used in connection with Tenant’s
operations within the Demised Premises. Landlord shall furnish and install an
electric meter for the measurement of the consumption of Tenant’s electric
current as herein provided.
          40.3 At the request of Landlord, prior to occupancy of the Demised
Premises, Tenant shall execute any and all applications for service, or forms
required by the local utility company supplying electric current to the Building
for the metering of all electric current and power required for the operation of
the electrical equipment of any nature whatsoever and lights within or serving
the Demised Premises.
          41. LIABILITY INSURANCE
          41.1 Tenant agrees to provide on or before the Commencement Date a
Certificate of Insurance confirming to Landlord insurance coverage under a
comprehensive general liability policy to confirm, among other things,
(i) personal injury coverage, and (ii) coverage for Tenant’s contractual duty of
indemnification under this Lease in an amount not less than $1,000,000.00
combined single limit per occurrence and containing a provision that such
insurance shall not be cancelled except upon 90 days’ prior written notice to
Landlord.
          42. FIRE INSURANCE — WAIVER OF SUBROGATION
          42.1 Landlord and Tenant each hereby releases the other, its
respective officers, directors, employees and agents from any and all liability
or responsibility to the other or anyone claiming through or under either of
them by way of subrogation or otherwise, for any loss or damage to property
caused by fire or any of the extended coverage casualties, even if such fire or
other casualty shall have been caused by the fault or negligence of the other
party or anyone for

7



--------------------------------------------------------------------------------



 



whom such party may be responsible. Landlord agrees that it shall carry and
maintain in fore and effect at all times during the term of this Lease a
Standard Fire Insurance policy with Standard Extended or Additional Extended
Coverage and vandalism and malicious mischief endorsements. Tenant shall
maintain a Standard Fire Insurance policy with the aforesaid Extended Coverage
and vandalism endorsements covering the replacement value of all Tenant’s
personal property, equipment and improvements located in the Demised Premises.
          43. PARKING FACILITIES
          43.1 So long as Tenant is not in default under this Lease, Landlord
hereby grants to Tenant the license (the “License”) to park 70 cars (“Allotted
Parking”), for use solely by Tenant and Tenant’s employees, guests and invitees
in the parking area or areas serving the Building (the “Designated Parking
Area”).
          43.2 The use of any more than the Allotted Parking after notice from
Landlord, by Tenant, its employees, licensees or invitees (“Over-use”) shall be
deemed a material event of default under this Lease, and Landlord may
immediately suspend or revoke the License and/or exercise such remedies as are
provided in Articles 17 and 18 of the “Printed Portion” of this Lease. Landlord
shall not be responsible to Tenant for enforcing the License or for violation of
the License by other tenants of the Building, by third parties, or guests or
visitors to the Building.
          43.3 In the event the number of parking spaces in the Designated
Parking Area is reduced by circumstances beyond the control of Landlord, the
Allotted Parking shall be reduced accordingly.
          43.4 Landlord shall designate two (2) of the Allotted Parking in
reasonable proximity to the Building for reserve parking by Tenant.
          44. ACCESS AND COMMON AREA
          44.1 Anything to the contrary contained in this Lease notwithstanding,
Landlord and all tenants, including Tenant hereunder, of this Building, shall
have a mutual right of access for emergency purposes through such areas where
the same may be required including the Demised Premises and the demised premises
of any other tenant in the Building.
          44.2 Tenant shall have the right of nonexclusive use, in common with
others, of (a) automobile parking areas and driveways (subject to Article 43
hereof); (b) footways, and (c) such elevator and other facilities as may be
constructed and designated from time to time by Landlord in the Building, all to
be subject to the terms and conditions of the Lease and to reasonable rules and
regulations for the use thereof as prescribed from time to time by Landlord.
          45. INTENTIONALLY DELETED
          46. BROKER
          46.1 Tenant represents that Joseph Hilton & Associates, Inc. is the
only real estate broker responsible for bringing about, or negotiating, this
Lease and said broker is the only broker with whom it has dealt in connection
with the Demised Premises.

8



--------------------------------------------------------------------------------



 



          46.2 In reliance upon the foregoing representation, Landlord agrees to
pay a commission to said broker in accordance with a separate agreement between
them, and Tenant agrees to defend, indemnify and hold harmless the Landlord, its
affiliates and/or subsidiaries from any expense or liability (including
attorney’s fees) arising out of any claim from commission by any other broker
claiming or alleging to have acted on behalf of or to have dealt with Tenant.
          47. CLEANING SERVICES
          47.1 Landlord shall provide services for maintenance of the grounds,
common areas and parking areas and such other cleaning services within the
Demised Premises as are set forth on the “Cleaning Service Rider” annexed hereto
and made a part hereof as Exhibit “D”.
          48. ASSIGNMENT AND SUBLETTING
          48.1 Supplementing the provisions of Article 11, and except as
provided in Section 48.8 if the Tenant shall desire to assign this Lease, sublet
or underlet all or any portion of the Demised Premises, it shall first submit in
writing to the Landlord a notice setting forth in reasonable detail:
               (a) the identity and address of the proposed assignee or
sublessee;
               (b) in the case of a subletting, the terms and conditions
thereof;
               (c) the nature and character of the business of the proposed
assignee or sublessee and its proposed use for the Demised Premises;
               (d) evidence that the proposed assignee or sublessee is a United
States citizen or citizens or a corporation qualified to do business in the
State of New Jersey and organized and existing under the laws of one of the
States of the United States;
               (e) banking, financial and other credit information relating to
the proposed assignee or sublessee reasonably sufficient to enable Landlord to
determine the proposed assignee’s or sublessee’s financial responsibility; and
               (f) in the case of a subletting of only a portion of the Demised
Premises, plans and specifications for Tenant’s layout, partitioning, and
electrical installations for the portion of the Demised Premises to be sublet.
          48.2 If the nature and character of the business of the proposed
assignee or sublessee, and the proposed use and occupancy of the Demised
Premises, or any portion thereof, by the proposed assignee or sublessee, is in
keeping and compatible with the dignity and character of the Building, then,
subject to compliance with the requirements of Article 11 and this Article 48,
anything to the contrary in Article 11 notwithstanding, Landlord agrees not
unreasonably to withhold or delay its consent to any such proposed assignment or
subletting, provided that Tenant shall, by notice in writing as described in
Section 48.1, advise Landlord of its intention to assign this Lease or to
sublease all or any part of the Demised Premises, from, on and after a stated
date (which shall not be less than 60 days after date of Tenant’s notice).

9



--------------------------------------------------------------------------------



 



          48.3 INTENTIONALLY DELETED.
          48.4 In addition to the foregoing requirements: (a) no sublease shall
result in an occupancy of the Demised Premises by more than four tenants,
including the Tenant hereunder, (b) no sublease shall be for a term of less than
one year, unless the unexpired term of this Lease shall be less than two years
at the commencement of the sublease, (c) no assignee or sublessee shall be an
existing tenant of or any party then negotiating for space in the Building, or
any other building in the office park of which the Building is a part (i) owned
by Landlord, Bellemead Development Corporation (“Bellemead”) or any partnership
in which Bellemead or an affiliate of Bellemead is a partner or (ii) managed by
Bellemead or an affiliate of Bellemead (“Affiliated Building”), (d) no sublease
shall result in the occupancy of less than 2000 square feet of space, (e) Tenant
shall not be in default under any of the terms and conditions of this Lease at
the time of any notice or request for consent under the terms of this Article or
at the effective date of such assignment or subletting and (f) no subletting or
assignment shall be for a rental rate less than that currently being charged by
Landlord for comparable space in the Building or any Affiliated Building.
Furthermore, anything to the contrary in Section 48.2 notwithstanding, Landlord
shall not consent to any sublease unless Tenant agrees at the time of the
proposed sublease and in the Tenant’s notice required in Section 48.2 to pay
over to Landlord fifty percent (50%) of all rents (of whatever nature) payable
by the prospective sublessee to Tenant pursuant to such sublease which exceeds
the pro rata share of the then Adjusted Minimum Rent allocable to the sublease
premises payable by Tenant hereunder.
          48.5 Any sublease must provide (a) it shall be subject and subordinate
to all of the terms and conditions of this Lease, (b) that notwithstanding
Article 2 hereof, the use of the Demised Premises thereunder shall be restricted
exclusively to [executive and administrative office use], (c) that the term
thereof shall not extend beyond a date which is one day prior to the expiration
date of the then current Initial Term or Renewal Term hereof, (d) no sublessee
shall be permitted to further sublet all or any part of the Demised Premises
without Landlord’s prior written consent, and (e) in the event of cancellation
or termination of this Lease for any reason whatsoever or of the surrender of
this Lease whether voluntary, involuntary or by operation of law, prior to the
expiration date of such sublease, including extensions and renewals granted
thereunder, that, at Landlord’s option, the subtenant shall make full and
complete attornment to Landlord for the balance of the term of the sublease,
which attornment shall be evidenced by an agreement in form and substance
satisfactory to Landlord which the subtenant shall execute and deliver at any
time within five (5) days after request of the Landlord, its successors and
assigns. The subtenant shall waive the provisions of any law now or hereafter in
effect which may give the subtenant any right of election to terminate the
sublease or to surrender possession of the Premises in the event any proceeding
is brought by Landlord to terminate this Lease.
          48.6 Each of the following events shall be deemed to constitute an
assignment of this Lease and shall require the prior written consent of Landlord
not to be unreasonably withheld in each instance:
               (a) Any assignment or transfer of this Lease by operation of law;
               (b) Any hypothecation, pledge or collateral assignment of this
Lease;

10



--------------------------------------------------------------------------------



 



               (c) Any involuntary assignment or transfer of this Lease in
connection with bankruptcy, insolvency, receivership or otherwise;
               (d) Any assignment, transfer, disposition, sale or acquiring of a
controlling interest in Tenant to or by any person, entity or group of related
persons or affiliated entities, whether in a single transaction or in a series
of related transactions; and
               (e) Any issuance of an interest or interests in Tenant (whether
stock, partnership interests or otherwise) to any person; entity or group of
related persons or affiliated entities, whether in a single transaction or in a
series of related or unrelated transactions, such that following such issuance,
such person, entity or group shall hold a controlling interest in Tenant.
For purposes of the immediately preceding sentence, a “controlling interest” of
Tenant shall mean eighty percent (80%) or more of the aggregate issued and
outstanding equitable interests (whether stock, partnership interests or
otherwise) thereof.
          48.7 Any provision of Article 11 and Sections 48.1, 48.2, 48.5 and
48.6 to the contrary notwithstanding, but subject to Sections 48.4, 48.5 and
48.8:
               (a) Any corporate Tenant shall have the right, without the
consent of Landlord, to assign this Lease or sublet all or any part of the
Demised Premises to any corporation controlling, controlled by or under common
control with Tenant, provided that no such assignee shall further assign this
Lease and no such sublessee shall assign or encumber its sublease or further
sublet all or any part of the Demised Premises to any person other than a
corporation controlling, controlled by or under common control with Tenant,
except in accordance with the provisions of Article 11 and this Article 48, and
provided, further, that any event resulting in such assignee or sublessee
ceasing to be a corporation controlling, controlled by or under common control
with Tenant shall be deemed to be an assignment of this Lease requiring the
prior consent of Landlord, and Tenant shall thereupon be required to comply with
all provisions of Article 11 and this Article 48 applicable thereto. For
purposes of the immediately foregoing, “control”, means ownership of at least
fifty-one percent (51%) of the issued and outstanding voting stock of such
corporation.
               (b) Any corporate Tenant shall also have the right, without the
consent of Landlord, to assign this Lease to any corporation succeeding to
Tenant by merger or consolidation in accordance with applicable statutory
provisions for merger or consolidation of corporations or by purchase of all or
substantially all of Tenant’s assets, provided that immediately after such
merger, consolidation or purchase, the shareholders’ equity (capital stock,
additional paid-in capital and retained earnings) of the successor corporation
or the purchasing corporation, as the case may be, shall at least equal the
shareholders’ equity of Tenant immediately prior to such merger, consolidation
or purchase and shall be so certified by the chief financial officer of the
assignee. Effective upon the making of an assignment permitted under the
immediately preceding sentence, the assignor shall be released from further
liability under this Lease.

11



--------------------------------------------------------------------------------



 



It is Landlord’s intent to permit assignment of this Lease and subletting
pursuant to this Section 48.7 exclusively as an accommodation to the bona fide
and legitimate business needs of Tenant; and notwithstanding the provisions
hereof, no assignment of this Lease or sublease of the Demised Premises without
Landlord’s consent hereunder shall be permitted where the sole or primary
purpose of such assignment or subletting is to permit occupancy of the Demised
Premises by a third party in avoidance of Landlord’s consent, or in the case of
a corporation’s purchasing all of substantially all of Tenant’s assets where
this Lease constitutes all or a substantial portion of such assets.
          Tenant shall promptly give Landlord prior notice of any assignment of
this Lease or subletting permitted under this Section 48.7, accompanied by all
documentation required to establish compliance with the requirements of
subsection (a) and (b) above and shall also promptly provide Landlord with a
copy of any material executed instrument of merger, consolidation or assignment
or the executed sublease, as the case may be.
          48.8 It is a condition to the effectiveness of any assignment
otherwise complying with Article 11 and this Article 48 that the assignee
execute, acknowledge and deliver to Landlord an agreement in form and substance
satisfactory to Landlord whereby the assignee assumes all obligations of Tenant
under this Lease, and agrees that the provisions of Article 11 and this
Article 48 shall continue to be binding upon it in respect of all future
assignments and deemed assignments of this Lease. No assignment of this Lease
shall release the assignor from its continuing obligations to Landlord under
this Lease, except as expressly herein provided, and Tenant and any subsequent
assignor shall continue to remain jointly and severally liable (as primary
obligor) for all tenant’s obligations hereunder.
          48.9 Tenant shall be responsible for obtaining all permits and
approvals required by any governmental or quasi-governmental agency for any work
or otherwise required in connection with any assignment of this Lease or any
sublease, and Tenant shall deliver copies of the same to Landlord prior to the
commencement of work if work is to be done. Tenant is furthermore responsible
for and is required to reimburse Landlord for all reasonable costs including
legal fees which Landlord incurs in reviewing any proposed assignment of this
Lease or any sublease and any permits, approvals and applications for the
construction within the Demised Premises. Tenant’s failure to obtain any of the
above-mentioned permits and approvals or to submit same and a duplicate original
counterpart of the assignment or sublease to Landlord within fifteen days of the
data of issuance or execution of such item(s) shall constitute a default under
this Lease.
          48.10 If Landlord reasonably withholds its consent of any proposed
assignment or sublease, Tenant shall indemnify, defend and hold harmless
Landlord against and from all loss, liability, damage, cost and expense
(including reasonable attorneys’ fees and disbursements) resulting from any
claims that may be made against Landlord by the proposed assignee or sublessee
or by any brokers or other persons claiming a commission or similar compensation
in connection with the proposed assignment or sublease.
          48.11 If Landlord consents to any proposed assignment or sublease and
Tenant fails to consummate the assignment or sublease to which Landlord
consented within 45 days after the giving of such consent, Tenant shall be
required again to comply with all of the provisions and

12



--------------------------------------------------------------------------------



 



conditions of this Article 48 before assigning this Lease or subletting all or
part of the Demised Premises.
          48.12 Tenant, its sublessees, and their respective successors and
assigns acknowledge and agree that the restriction that Landlord’s consent to a
proposed assignment of this Lease or to a subletting under certain circumstances
shall not be unreasonably withheld and shall not be intended or construed as an
agreement or covenant on the part of the Landlord, but rather as a qualification
on Tenant’s covenant not to assign this Lease or sublet, and they further agree
that under no circumstances shall Landlord be liable in damages or subject to
liability of any other kind or nature whatever by reason of Landlord’s failure
or refusal to grant its consent to any proposed assignment of this Lease or
subletting of the Demised Premises, the sole and exclusive recourse being a
declaratory judgment on the question of Landlord’s reasonableness.
          48.13 The joint and several liability of the named Tenant and any
immediate or remote successor in interest of the named Tenant for the due
performance and observance of all covenants and conditions to be performed and
observed by Tenant shall not be impaired by any agreement of Landlord extending
the time for such performance or observance or by Landlord’s waiving or failing
to enforce any provision of this Lease.
          49. TENANT’S COOPERATION; REASONABLE MODIFICATIONS; ESTOPPEL
CERTIFICATE
          49.1 If, in connection with obtaining financing for the Building
and/or the Real Estate, or otherwise upon the interest of the Landlord, as
lessee, under any ground or underlying lease, any lending institution shall
request reasonable modifications of this Lease as a condition of such financing,
Tenant covenants not unreasonably to withhold or delay its agreement to such
modification, upon Landlord’s request, provided that such modification does not
materially or adversely affect the rights of Tenant under this Lease.
          49.2 Tenant agrees at any time and from time to time, upon not less
than ten days’ prior written request, that Tenant shall execute, acknowledge and
deliver to Landlord, or its designee, a statement in writing certifying: that
this Lease is unmodified and is in full force and effect (or if there have been
modifications, the specifics thereof and that the Lease is in full force and
effect as modified); the dates to which the Minimum Rent (or Adjusted Minimum
Rent) and additional rent have been paid; and the amount of all rents paid in
advance, if any. It is intended hereby that any such statement delivered
pursuant to this Article may be relied upon by a prospective purchaser of the
Landlord’s interest or a mortgagee of Landlord’s interest, or any assignee of
any mortgage upon Landlord’s interests in the Real Estate. The foregoing
obligation shall be deemed a substantial obligation of the tenancy, the breach
of which shall give Landlord those remedies herein provided for an even of
default.
          50. LIMITATION OF LIABILITY; DEFINITION OF “LANDLORD”
          50.1 Notwithstanding anything to the contrary herein provided, each
and every term, covenant, condition and provision of this Lease is hereby made
specifically subject to the provisions of this Article 50. The term “Landlord”
as used in this Lease means only the owner or lessor for the time being of the
Building, so that in the event of any conveyance of such

13



--------------------------------------------------------------------------------



 



interest and the transfer to the transferee of any funds then being held under
this Lease by such owner, Landlord shall be and hereby is entirely freed and
relieved of any and all obligations of Landlord hereunder thereafter accruing,
and it shall be deemed without further agreement between the parties and such
grantee(s) that the grantee has assumed and agreed to observe and perform all
obligations of Landlord hereunder. It is specifically understood and agreed that
notwithstanding anything to the contrary herein provided or otherwise provided
at law or in equity, there shall be absolutely no personal liability in excess
of its interest in the Real Estate to the Landlord or any successor in interest
thereto (whether the same be an individual, joint venture, tenancy in common,
firm or partnership, general, limited or otherwise) or on the part of the
members of any firm, partnership or joint venture or other unincorporated
Landlord with respect to any of the terms, covenants and/or conditions of this
Lease; in the event of a breach or default by Landlord, or any successor in
interest thereof, of any of its obligations under this Lease, Tenant shall look
solely to the then Landlord for the satisfaction of each and every remedy of
Tenant, such exculpation of personal and additional liability which is in excess
of such interest in the Real Estate to be absolute and without any exception
whatsoever.
          51. STATUTORY WAIVER; NOTICE BY TENANT
          51.1 Tenant waives the benefit of New Jersey Revised Statutes, Title
46, Chapter 8, Sections 6 and 7. Tenant agrees that it will not be relieved of
the obligations to pay the Minimum Rent, Adjusted Minimum Rent or any additional
rent in case of damage to or destruction of the Building, except as provided in
Article 9 of the printed portion of this Lease.
          51.2 Tenant shall give Landlord immediate notice in case of fire or
accident within the Demised Premises, or, within the Building if involving
Tenant, its servants, agents, employees, invitees or licensees.
          52. CORPORATE AUTHORITY
          52.1 Tenant represents that the officer(s) executing and delivering
this Lease has (have) been duly authorized to enter into this Lease and that the
execution and delivery of this Lease by Tenant do not and shall not violate any
provision of any by-law, agreement, order, judgment, governmental regulation or
any other obligation to which Tenant is a party or is subject.
          52.2 Upon execution hereof, Tenant shall deliver an appropriate
certification by its secretary and assistant secretary to the above effect.
          53. PERSONAL PROPERTY TAXES
          53.1 Tenant agrees to pay all taxes imposed on the personal property
of Tenant in connection with its use and occupancy of the Demised Premises, and
to hold Landlord harmless therefrom.
          54. BUILDING CHANGES
          54.1 This Lease shall not be affected or impaired by any change to any
lawns, sidewalk or streets adjacent to or around the Building, except (i) as
provided in the provisions of this

14



--------------------------------------------------------------------------------



 



Lease dealing with condemnation, or (ii) if such changes completely impair
Tenant’s ability to enter or leave the Building.
          55. HOLDING OVER
          55.1 If Tenant holds over in the Demised Premises beyond the
Termination Date or prior expiration of the term hereof, Tenant shall become a
tenant from month-to-month at two times the Adjusted Minimum Rent then payable
hereunder and otherwise upon all the other terms and conditions of this Lease,
and shall continue to be such month-to-month tenant until such tenancy shall be
terminated by Landlord or such possession shall cease. Nothing contained in this
Lease shall be construed as a consent by Landlord to the occupancy or possession
by Tenant of the Premises beyond the Termination Date or prior expiration of the
term hereof, and Landlord, upon the Termination Date or prior expiration of the
term hereof shall be entitled to the benefit of all legal remedies that now may
be in force or may be hereafter enacted for summary possession of the Demised
Premises.
          56. RESTRICTIVE COVENANT – FOOD SERVICE
          56.1 Tenant hereby covenants and agrees (anything to the contrary
contained in this Lease, notwithstanding) that it shall not use the Demised
Premises or any portion thereof, for the service of food to the public other
than Tenant’s employees, guests and invitees, nor shall it maintain any
facilities for the sale or consumption of food to and by the public without, in
each case, obtaining the prior written consent of the Landlord. The consent of
the Landlord required hereunder shall be given solely in the discretion of the
Landlord.
          56.2 Landlord represents to Tenant, and Tenant acknowledges, that
pursuant to agreements made or to be made by and between the Landlord and third
parties for the operation of a restaurant, cafeteria, coffee-cart and similar
food services for this Building and/or other buildings in the office park in
which this Building is located, no tenant of this Building, including Tenant, or
of any buildings in the office park in which this Building is located shall
prepare, contract for, serve or otherwise make available a food service facility
in competition with such third parties. Any breach of this restriction by the
Tenant shall be deemed a material event of default under the terms of this
Lease, and Landlord may, in its discretion, exercise such remedies as it may
deem appropriate to terminate this Lease, prevent a violation of this covenant,
and recover any damages to which it may be exposed by virtue of a breach by the
Tenant.
          57. NOTICES
          57.1 All notices, demands and requests which may or are required to be
given by either party hereunder to the other, shall be in writing. All notices,
demands and requests by Landlord to Tenant shall be deemed to have been properly
given if sent by registered or certified mail, return receipt requested, postage
prepaid, addressed to Tenant at:

         
 
  TENANT:   Total Research Corporation
 
      5 Independence Way
 
      Princeton, New Jersey 08540

15



--------------------------------------------------------------------------------



 



         
with a copy to:
Levy & Levy, P.A.
 
      1 Cherry Hill
 
      Suite 625
 
      Cherry Hill, New Jersey 08002
 
       
 
      Attn: Wm. N. Levy, Esq.

or to such other address as Tenant may from time to time designate by notice to
Landlord.
     All notices, demands and requests by Tenant to Landlord shall be deemed to
have been properly given if sent by registered or certified mail, return receipt
requested, postage prepaid, addressed to Landlord at:

         
 
  LANDLORD:   Bellemead Development Corporation
 
      4 Becker Farm Road
 
      Roseland, New Jersey 07068
 
       
with a copy to:
   
 
       
 
      Sanford Grossman, Esq.
 
      Simpson Thacher & Bartlett
 
      One Battery Park Plaza
 
      New York, New York 10004

          or to such other address as Landlord may from time to time designate
by notice to Tenant.
          All notices referred to hereunder shall be deemed given and received
two days after the date said notice is mailed by United States registered or
certified mail as aforesaid, in any post office or branch post office regularly
maintained by the United States Government, unless said notice was personally
served upon an officer of Landlord or Tenant, in which case such notice shall be
deemed given when delivered.
          58. SEVERABILITY OF PROVISION
          58.1 If any term or provision of this Lease or the application thereof
to any party or circumstance shall to any extent be invalid or unenforceable,
the remainder of this Lease or the application of such term or provision to
parties or circumstances other than to those with respect to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Lease shall be valid and enforced to the fullest extent
permitted by law.
          59. NO OFFER OR AGREEMENT
          59.1 No employee or agent of Landlord, no broker, and no agent of any
broker has authority to make or agree to make a lease or any other agreement or
undertaking in connection herewith, including, but not limited to the
modification, amendment of cancellation of a lease. The mailing or delivery of
this document by the Landlord or its agent to Tenant, its agent or attorney
shall not be deemed an offer by the Landlord to lease the Demised Premises on
the

16



--------------------------------------------------------------------------------



 



terms herein. This Lease shall not be effective, nor shall Tenant have any
rights with respect thereto unless and until Landlord shall accept this Lease
and execute and deliver the same to Tenant.
          60. RENEWAL OPTION
          60.1 Subject to the provisions of Section 60.2 below, Tenant shall
have the option to renew this Lease for one additional term of five (5) years
(the “Renewal Term”), which Renewal Term shall commence upon the expiration of
the term described in Article 37 of this Lease (the “Initial Term”). The terms,
covenants and conditions during the Initial Term, including but not limited to
the definitions of First Tax Year and First Operating Year as set forth in
Article 36 hereof, shall be projected and carried over into the Renewal Term,
except as specifically set forth hereinafter.
               (a) The Minimum Rent shall be the greater of (i) Market Rent (as
defined in clause (b) below) or (ii) the Adjusted Minimum Rent as of the last
day of the Initial Term.
               (b) “Market Rent” shall mean the fair market rent for the Demised
Premises, as of the date one year prior to the expiration of the Initial Term
(the “Determination Date”), based upon the rents generally in effect for
comparable office space in the area in which the Real Estate is located
multiplied by the CPI Ratio. Market Rent (for the purposes of determining the
Minimum Rent only during the Renewal Term) shall be determined on what is
commonly known as a “gross” basis; that is, in computing Market Rent it shall be
assumed that all real estate taxes and customary services are included in such
additional charges. Notwithstanding the foregoing, the Minimum Rent for the
Renewal Term shall be thereafter increased from time to time as provided in this
Lease, and the First Tax Year and First Operating Lease Year for the Renewal
Term shall be defined as provided in Article 36 hereof.
               (c) Landlord shall notify Tenant (“Landlord’s determination of
the Market Rent within 60 days of the Determination Date. If Tenant disagrees
with Landlord’s determination, Tenant shall notify Landlord (“Tenant’s Notice of
Disagreement”) within fifteen (15) days of receipt of Landlord’s Determination
Notice. Time shall be of the essence with respect to Tenant’s Notice of
Disagreement, and the failure of Tenant to give such notice within the time
period set forth above shall conclusively be deemed an acceptance by Tenant of
the Market Rent as determined by landlord and a waiver by Tenant of any right to
dispute such Market Rent. If Tenant timely gives its Tenant’s Notice of
Disagreement, then the Market Rent shall be determined as follows: Landlord and
Tenant shall, within thirty (30) days of the date on which Tenant’s Notice of
Disagreement was given, each appoint an Appraiser for the purpose of determining
the Market Rent. An Appraiser shall mean a duly qualified impartial real estate
appraiser having at least 10 years’ experience in the area in which the Demised
Premises are located. In the even that the two Appraisers so appointed fail to
agree as to the Market Rent within a period of 30 days after the appointment of
the second Appraiser, such two Appraisers shall forthwith appoint a third
Appraiser who shall make a determination within 30 days thereafter. If such two
Appraisers fail to agree upon such third Appraiser within 10 days following the
last 30 day period, such third Appraiser shall be appointed by a Judge of the
Superior Court of the State of New Jersey. Such two Appraisers or three
Appraisers, as the case may be, shall proceed with all reasonable dispatch to
determine the Market Rent. The decision

17



--------------------------------------------------------------------------------



 



of such Appraisers shall be final; such decision shall be in writing and a copy
shall be delivered simultaneously to Landlord and to Tenant. If such Appraisers
fail to deliver their decision as set forth above prior to the commencement of
the Renewal Term, Tenant shall pay Landlord the Adjusted Minimum Rent at the
rate as of the last day of the Initial Term, until such decision is so
delivered. If the Market Rent as determined above is in excess of the actual
rent paid, then Tenant, upon demand, shall pay to Landlord the difference
between the actual rent paid and the Market Rent from the commencement of the
Renewal Term. Landlord and Tenant shall each be responsible for and shall pay
the fee of the Appraiser appointed by them respectively, and Landlord and Tenant
shall share equally the fee of the third Appraiser.
               (d) For purposes of this Article 60, the following definitions
shall apply:
                    (i) “CPI” shall mean the Consumer Index for All Urban
Customers “All Items” for the Philadelphia Area, as published by the United
States Department of Labor, Bureau of Labor Statistics, or such other index
similar in nature, as may be available in the event that said CPI is no longer
published;
                    (ii) “CPI Ratio” shall mean a fraction the numerator of
which is the CPI in the month in which the Determination Date falls and the
denominator of which is the CPI in the month twelve months prior to the
Determination Date.
          60.2 Tenant’s option to renew, as provided in Section 60.1 above,
shall be conditioned upon and subject to each of the following:
               (a) Tenant shall notify Landlord in writing of its exercise of
its option to renew at least 9 months, but not more than 12 months, prior to the
expiration of the Initial Term;
               (b) At the time Landlord receives Tenant’s notice as provided in
(a) above, and at the expiration of the Initial Term, Tenant shall not be in
default under the terms or provisions of this Lease;
               (c) Tenant shall have no further renewal option other than the
option to extend for the one Renewal Term as set forth in Section 60.1 above;
               (d) This option to renew shall be deemed personal to the Tenant
and may not be assigned without the express consent of Landlord;
               (e) Landlord shall have no obligation to do any work or perform
any services for the Renewal Term with respect to the Demised Premises which
Tenant agrees to accept in its then “as is” condition.
          61. RIGHT OF FIRST OFFER
          61.1 Tenant shall have a right of first offer (the “Right of First
Offer”) with respect to any rentable area ( the “Offer Area”) as it becomes
available on the fourth floor in the Building offered by Landlord for lease to
anyone other than the tenant then occupying the Offer Area. If Landlord desires
to lease the Offer Area to anyone other than the tenant then occupying the Offer
Area, Landlord shall notify Tenant in writing (the “Offer Notice”) of the terms
and conditions

18



--------------------------------------------------------------------------------



 



upon which Landlord shall offer to lease the Offer Area. Tenant shall have a
Right of First Offer with respect to Landlord’s offer to lease the Offer Area as
set froth in the Offer Notice, to be exercised by giving written notice thereof
to Landlord within 30 days of the receipt of the Offer Notice during which time
Landlord will not lease such space. If Tenant does not exercise the Right of
First Offer with respect to the Offer Area as provided in the preceding
sentences or if Tenant waives in writing the Right of First Offer with respect
to the Offer Area, Tenant shall have no further rights to the Offer Area in
connection with Landlord’s then offer to lease same as set forth in the Offer
Notice. If Tenant does so exercise the Right of First Offer, Landlord and Tenant
shall endeavor in good faith and without delay to negotiate and execute a lease
in connection therewith upon substantially the same terms and conditions in this
Lease, except as provided in the Offer Notice which will contain provisions,
without limitation, for rent, term, renewals, rights of first offer, if any, and
security. If Landlord and Tenant area unable to so negotiate and execute a lease
within 30 days, for the Offer Area, Tenant’s exercise of the Right of First
Offer shall be null and void and Tenant shall have no further rights to the
Offer Area in connection with Landlord’s then offer to lease same as set forth
in the Offer Notice. Tenant shall not have a Right of First Offer (i) for less
than the entire Offer Area, or (ii) if Tenant is in default under any of the
material terms and conditions of this Lease beyond any applicable grace period,
or if this Lease is not then in full force and effect. The Right of First Offer
is not assignable and shall be deemed personal to Tenant hereunder.
          62. TENANT’S SPECIAL SECURITY
          62.1 Supplementing the requirement, if any, of paragraph 33 of the
Printed Portion of this Lease, an amount (“Tenant’s Special Security”) equal to
one monthly installment of Minimum Rent shall be deposited by Tenant with
Landlord upon the execution of this Lease as security for the faithful
performance and observance by Tenant of the terms, conditions and provisions of
this Lease. Landlord agrees to hold Tenant’s Special Security in a money market
account at a commercial bank, savings bank or savings and loan institution
authorized to do business in the State of New Jersey. Provided Tenant is not
then in default in any of its obligations hereunder, Landlord agrees to return
Tenant’s Special Security, together with all interest earned thereon, upon
receipt of the first monthly installment of Minimum Rent due on the Rent
Commencement Date.
          63. EXECUTION OF LEASE
          63.1 Landlord’s obligation to the provisions of this Lease are
contingent upon Tenant’s execution and delivery of this Lease by December 6,
1985.
          64. SUBSTITUTE SECURITY
          64.1 Tenant, in lieu of cash, may deliver to Landlord an irrevocable
negotiable Letter of Credit (the “Letter of Credit”) issued by an drawn on a
bank of trust company in form and content reasonably acceptable to Landlord for
the account of Landlord, in the amount of $25,500.00. The Letter of Credit shall
be for one year and shall be renewed by Tenant each and every year until the
termination of this Lease. Each renewal shall be delivered to Landlord not less
than 60 days before the expiration of the then current Letter of Credit. Failure
to deliver such new Letter of Credit on or before said date shall be a material
breach of this Lease and

19



--------------------------------------------------------------------------------



 



Landlord shall have the right, among other remedies provided hereunder, to
present the existing Letter of Credit for payment.
          65. SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT
          65.1 This Lease, including any options for renewal contained herein or
executed in connection herewith, shall be subject and subordinate to any ground
lease, underlying lease and/or all mortgages made or given by Landlord, which
now or hereafter affect the real property of which the Demised Premises forms a
part, and to all renewals, modifications, consolidations, replacements and
extensions thereof.
          65.2 Landlord shall request from the lessor under any ground or
underlying lease and/or mortgagees holding any mortgage affecting the Building
or the Demised Premises, an agreement substantially in the form of Exhibit H
attached hereto.
          65.3 Tenant hereby agrees that within ten days following request by
any such Landlord or by the holder of any mortgage, described in this Article,
it shall execute, acknowledge and deliver an agreement in form substantially
similar to that described in Section 65.2 of this Article.
          65.4 Tenant agrees to provide Landlord upon request, a consolidation
balance sheet and profit and loss statement of operations for the most current
past year, compiled for the confidential use of Landlord, when required in good
faith by Landlord, in connection with a sale of the Building or Demised
Premises, mortgage applications, renewals thereof or inquires by the present
mortgagee or future mortgagee.
          IN WITNESS WHEREOF, Landlord has signed this Lease and this Rider, and
Tenant, by its proper corporate officers, has signed this Lease and this Rider
this 2nd day of December, 1985.

              LANDLORD: BELLEMEAD DEVELOPMENT    
CORPORATION
 
       
 
  By:    
 
       
 
       
WITNESS:
       
 
       
 
       
 
            TENANT: TOTAL RESEARCH CORPORATION
 
       
 
  By:    
 
       
 
       
WITNESS:
       
 
       
 
       

20



--------------------------------------------------------------------------------



 



FOURTH FLOOR PLAN
[Diagram not shown]
Exhibit “A”- (Rental Plan)
to be attached to and made part of the Lease by and between BELLEMEAD
DEVELOPMENT CORPORATION and TOTAL RESEARCH CORPORATION, covering a portion of
the Fourth Floor of 5 Independence Way, Princeton, New Jersey 08540
THE PREMISES NOT TO SCALE

 



--------------------------------------------------------------------------------



 



EXHIBIT “B” Lease Dated December 2, 1985.
By and Between, Landlord, BELLEMEAD DEVELOPMENT CORPORATION and TOTAL RESEARCH
CORPORATION, Tenant.
WORK LETTER
Gentlemen:
          You (hereinafter called “Tenant”) and we (hereinafter called
“Landlord”) are executing simultaneously, with this letter agreement, a written
lease covering the space, as more particularly described in said Lease (and
hereinafter called “the demised premises”), in the building to be known as
                                                            .
          To induce Tenant to enter into said lease which is hereby incorporated
by reference to the extent that the provisions of this agreement may apply
thereto and in consideration of mutual covenants hereinafter contained, Landlord
and Tenant mutually agree as follows:

1.   All such plans and specifications are expressly subject to Landlord’s
written approval, which Landlord covenants it will not unreasonably withhold.
Tenant covenants and agrees to comply, at Tenant’s sole cost and expense, with
the regulations of appropriate governmental agencies in such form as Landlord
may direct.

  A.   PREPARATION OF PLANS & SPECIFICATIONS

  1.   Tenant shall, as hereinafter set forth, submit to Landlord preliminary
plans and specifications (“Tenant’s Plans & Specifications”), which “Tenant
Plans & Specifications” shall contain information sufficient to enable

1



--------------------------------------------------------------------------------



 



      Landlord to prepare plans and specifications (the “Construction
Documents”).     2.   Landlord shall, based upon Tenant’s Plans and
Specifications submitted to Landlord by Tenant, prepare the “Construction
Documents.”     3.   There shall be no cost to Tenant for preparation of that
portion of the Construction Documents which are prepared in accordance with
those standards of construction hereinafter set forth in paragraph “B” (General
Construction), “C” (Electrical Construction), and “D” (Heating, Ventilating and
Air-Conditioning).

  B.   GENERAL CONSTRUCTION

Landlord has purchased and shall install at no additional cost to Tenant the
following Standards of Construction.

  1.   FLOORS         Floors will be finished in vinyl asbestos tile, or yarn
dyed continuous filament Olefin treated for static resistance and color fastness
24-ounce (minimum weight) carpet. Wall base will be 4” high vinyl in building
standard colors.     2.   CEILINGS         Ceilings will be 2’0” x 4’0” x 5/8”
acoustic nubby, lay-in tile installed with exposed splines in existing ceiling
grid. Ceiling heights to be minimum of 8’ 4”.

2



--------------------------------------------------------------------------------



 



  3.   PARTITIONS

  a.   Partitions within Tenant spaces will extend from floor to hung ceiling
and will be studded with 3-5/8” metal studs, 1/2” thick, taped and painted,
gypsum wallboard on both sides without insulation.     b.   There will be no
jogs, curves or angles in any partition.     c.   Internal partitions shall be
mutually agreed and Landlord shall allow for a reasonable amount. For the
purposes of this paragraph, 60 linear feet of partitions for every 1,000 s.f. of
useable area will be provided.

  4.   DOORS AND FRAMES         Interior doors and frames shall be factory
prefinished. Building standard door size 3’-0” x 8’-0” x 1-3/4” solid core wood
doors (maximum one door for 400 square feet of net useable area).     5.  
HARDWARE         Locksets with one key and exposed closer will be provided on
entrance door. Standard latchsets and door stops will be provided for all
interior doors.     6.   WINDOWS         Windows solar reflected butted glass
with interior adjustable blinds. The Tenant may add decorative draperies
provided and installed at his own cost.

3



--------------------------------------------------------------------------------



 



  7.   PAINTING         All partitions painted two coats flat latex finish
Colors are selected from Landlord’s Standard Con-Lux Color Chart. One color per
room. Dark colors and additional accent colors per room will be charged for.

  C.   ELECTRICAL CONSTRUCTION

  1.   WIRING         Facilities sufficient for 1.5 watts per square feet of
useable area connected load at 110-120 V single phase for general use and
facilities sufficient for 2.5 watts per square feet of useable area connected
load at 265/460 V or 277/460 V, 3-phase for fluorescent lighting.     2.  
LIGHTING         Furnish and install one 2’-0” x 4’-0” recessed fluorescent unit
containing four 40 watt rapid start lamps with 11/2 x 11/2 x 1 silver parabolic
plastic cube louver and return air frames for every 80 s.f. of net useable area.
Cost of lamps and ballast not included beyond initial installation.     3.  
ELECTRICAL OUTLETS         Furnish and install one duplex electrical receptacle
outlet for every 200 square feet of useable area to be located on interior
partitions at a height of 18” above finished floor.     4.   TELEPHONE OUTLETS  
      Tenant shall make arrangements with and pay for installation to the
Telephone Company for its required installation with the demised premises and
will cause Telephone Company work to be performed at a

4



--------------------------------------------------------------------------------



 



time compatible with Landlord’s work. Telephone installation to be in compliance
with the National Electric Code -#300-22 and all other code requirements.

  5.   SWITCHES         Tenant area lighting to be controlled by switches within
the area.

  D.   HEATING, VENTILATING AND AIR-CONDITIONING

  1.   Furnish and install a complete year-round heating, ventilating, and
air-conditioning system to provide interior conditions to 78 degrees F. dry bulb
and 50% relative humidity when outside conditions are 95degrees F. dry bulb and
75 degrees F. wet bulb, and 70 degrees F. inside when outside temperatures are 0
degrees F. The air-conditioning system will include a reasonable amount of duct
work and diffusers for the building standard partition allowances and shall
provide not less than 0.15 cubic feet of outside air per minute per square feet
of useable floor area, provided that in any given room or area of Tenant’s
demised premises, the occupancy does not exceed one person (1) per each 150
square feet of useable floor area and total electric load does not exceed 3
watts per square feet for all purposes, including lighting and power.     2.  
Where required by code, Landlord has furnished and installed full floor
sprinkler systems. Landlord shall, at his expense, alter existing systems, to
maintain code, to the extent as required by the partition allowance, as set
forth in Paragraph B.

5



--------------------------------------------------------------------------------



 



  E.   TENANT’S EXTRA WORK

  1.   Landlord further agrees to approve or perform, at Tenant’s request, upon
submission by Tenant of acceptable plans and specifications any additional or
non-standard work over and above that specified in Paragraphs B, C and D hereof.
Such “extra work” shall be performed by Landlord, at Tenant’s sole expense, as a
Tenant extra. Prior to commencing any such work requested by Tenant, Landlord
will submit to Tenant written estimates of the cost of any such work. If Tenant
shall fail to approve in writing any such estimate within five (5) working days
the same shall be deemed disapproved in all respects by Tenant and Landlord
shall not be authorized or obligated to proceed thereon. Tenant agrees to pay
Landlord, promptly upon being billed therefor. Tenant agrees that the same shall
be collectable as additional rent pursuant to the Lease and in default of
payment thereof, Landlord shall (in addition to all other remedies) have the
same rights as in the event of default of payment of rent.     2.   Tenant may,
at its option, after occupancy of premises, employ its own subcontractors for
finishing trades work, such as carpentry, millwork, cabinet work, carpeting and
draperies as may be initially furnished and installed by Tenant in the demised
premises, provided such subcontractors work in harmony with, and do not
interfere with the labor employed by the Landlord, its contractors, and
otherwise comply with the provisions of the

6



--------------------------------------------------------------------------------



 



      Lease, and provided Tenant’s subcontractors accept the administrative
supervision of Landlord’s representatives.     3.   Workmen’s Compensation,
public liability insurance and property damage insurance, with a Hold Harmless
provision, all in amounts and with companies reasonably satisfactory to
Landlord, shall be maintained by such finish trades subcontractors; certificates
of such insurance shall be furnished to Landlord, prior to commencement of work,
for review and approval.     4.   No credit is intended nor shall be allowed for
any unused portion of work allowed by the Landlord.     5.   It is agreed that
notwithstanding the date provided in the Lease for commencement thereof,
Tenant’s obligation for the payment of rent under the Lease shall not commence
until Landlord shall have substantially completed all work to be performed by
Landlord as hereinbefore set forth in Paragraphs B, C, and D hereof provided,
however, that if Landlord shall be delayed in substantially completing the work
to be done by Landlord as a result of:

  a.   Tenant’s failure to furnish plans and specifications in accordance with
Paragraph F hereof or approvals of cost estimates; or     b.   Tenant’s request
for materials, finishes or installations other than Landlord’s standard; or    
c.   Tenant’s changes in the said plans; or

7



--------------------------------------------------------------------------------



 



  d.   The performance by a person, firm or corporation employed by Tenant and
the completion of the said work by the said person, firm, or corporation, then
the commencement of the term of said Lease, and the payment of rent thereunder
shall accelerate by the number of days of such delay.

  F.   SCHEDULE OF DELIVERY OF TENANT’S DRAWINGS

  1.   Tenant shall furnish Landlord for its approval the following complete
descriptive information and drawings including both Basic Construction and
Finish Work on or before the dates listed below:

  a.   On or before                     , ___

  1.   The location and extent to floor loading and floor openings in excess of
building standard.     2.   The special air-conditioning needs by location and
general description of need.     3.   Location and description of special
plumbing requirements.     4.   Estimated total electrical load including
lighting for entire space.     5.   Location and description of special floor
loading areas as libraries, computer rooms, and file rooms.

Show amount and location of areas requiring loads in excess of building
standard.

  b.   On or before                     , ___

  1.   Partition locations, and type.

8



--------------------------------------------------------------------------------



 



  2.   Door locations, size and type     3.   Reflected ceiling plans.     4.  
Location of electrical outlets and telephone outlets.     5.   Any structural
architectural installations.     6.   Air-conditioning loads.     7.   Specific
plumbing requirements, including plans and sections.     8.   Cabinet work and
any other information affecting other trades.     9.   Non-building standard
ceiling heights and/or materials, and any other information not delineated in
1(c) below.     10.   Location of electrical and telephone room.

  c.   On or before                     , ___

  1.   Decorative plans including paint schedule, floor coverings, draperies,
wall coverings.     2.   Non-structural architectural detailing.

If Tenant fails to furnish such drawings and information within the time
prescribed (or any further information within 5 days after written demand),
Landlord may complete the Demised Premises in a manner satisfactory to Landlord.

  2.   FILING OF PLANS         Upon receipt of tenant approved drawings and
executed construction proposal, Landlord shall without delay file all necessary
plans and obtain

9



--------------------------------------------------------------------------------



 



      all necessary approvals and permits in connection with the Finish Work. No
construction work will proceed without the insurance or required permits.     3.
  BILLING         Landlord or its agent may submit statements to Tenant for sums
due it hereunder monthly, for the work performed to date and/or for materials
delivered to job site during the previous month and the same shall be payable by
Tenant to Landlord or its designee within five days thereafter.     4.  
SUBSTITUTIONS         All finish work shall require the installation of new
materials at least comparable to the quality installed in building. Tenant may
substitute material, equipment, and fixtures for those specified for Basic
Construction with written consent of Landlord. Tenant shall pay Landlord the
cost to Landlord for such substitute items which are in excess of such
substitution item plus additional mark-up for Landlord’s expenses and profit in
the handling of the substitution. Tenant may also request Landlord to omit the
installation of any item not therefore installed and provided such omission
shall not delay Landlord’s work. Landlord shall not be obligated to install the
same. Tenant shall be entitled to any credit for any such item omitted against
any additional item or any item of a different kind of character.

10



--------------------------------------------------------------------------------



 



  G.   ENTRY OF DEMISED PREMISES BY TENANT         Landlord may elect to permit
Tenant and its agent to enter the demised premises prior to the date specified
for the commencement of the term of said Lease in order that Tenant may perform
or have performed such work within the premises as tenant may desire to perform
or have performed at the same time that Landlord’s contractors are working in
the space. The foregoing approval to enter prior to commencement of the term,
however, is conditioned upon Tenant’s workmen and mechanics working in harmony
and not interfering with the labor employed by Landlord, Landlord’s mechanics or
contractors or by any other Tenant or their contractors and compliance with the
terms of the Lease. If at any time such entry shall cause disharmony or
interference therewith, this license may be withdrawn by Landlord upon
forty-eight (48) hours’ written notice to Tenant, and further provided that,
Workmen’s Compensation and public liability insurance and property damage
insurance, with Hold Harmless provision, all in amounts and with companies and
on forms satisfactory to us, shall be provided and at all times maintained by
your contractors engaged in the performance of the work, and before proceeding
with the work, certificates of such insurance shall be furnished to us.

Such entry shall be deemed to be under all of the terms, covenants, provisions
and conditions of the said Lease except as to the covenant to pay rent. Landlord
shall not be liable in any way for any injury, loss or damage which may occur to
any Tenant’s decorations or installations so made prior to the commencement of
the term of the Lease, the same being solely at Tenant’s risk.

11



--------------------------------------------------------------------------------



 



      The provisions of this Work Letter are specifically subject to the
provisions of the Lease.         If the foregoing correctly sets forth our
understanding, kindly sign two copies of this letter agreement where indicated.

           Very truly yours,
 
 

           BY:
 
 

      ACCEPTED:
 
 

      TENANT
 
 

      BY
 
 

12



--------------------------------------------------------------------------------



 



EXHIBIT C
BEGINNING at a point on the Westerly sideline and 30’ from the centerline of
Independence Way, said point being distant six hundred thirty-seven and nineteen
hundredths feet (637.19’) Easterly from the intersection of the projection of
the Westerly sideline of Independence Way with the projection of the Southerly
sideline of U.S. Route 1, and from said point of beginning running; thence (1)
along the Westerly sideline of Independence Way along a curve to the right
having a radius of four hundred ninety and zero hundredths feet (490.00’) an arc
length of eight hundred sixty-nine and fifty-two hundredths feed (869.52’) to a
point; thence (2) still along the Westerly sideline of Independence Way, South
forty-two degrees, forty-five minutes, fifty-five seconds West (S-42° -45’ -55”
–W) a distance of one hundred seventy and sixty-nine hundredths feed (170.69’)
to a point; thence (3) along the lands of Lot 3,93 in Block 80.01, North
forty-seven degrees, fourteen minutes, five seconds West (N-47° -14’ -05” –W) a
distance of three hundred forty-eight and twenty-three hundredths (348.23’) to a
point; thence (4) still along the lands of Lot 3.03 in Block 80.01, North
seventy-eight degrees, eighteen minutes, nine seconds West (N-78° -18’ -09°W) a
distance of two hundred eighty-one and twenty-five hundredths feet (281.25’) to
a point; thence (5) along the lands of Lot 3.05 in Block 80.01, North forty-two
degrees, forty-five minutes, fifty-five seconds East (N-42° -45’ -55”E) a
distance of seven hundred ninety-five and seventy hundredths feet (795.70’) to
the point and place of beginning.
          Containing 8.1465 acres of land.
          The above described lands are known as Lot 3.04 in Block 88.01 on the
South Brunswick Township Tax Map and on the “Final Plat (Section Three)
Princeton Corporate Center” as filed in the Middlesex County Clerk’s office on
October 14, 1983 as Map No. 4621.

13



--------------------------------------------------------------------------------



 



LANDLORD:      BELLEMEAD DEVELOPMENT CORPORATION
TENANT:      TOTAL RESEARCH CORPORATION
EXHIBIT “D”
CLEANING SERVICE RIDER
General Cleaning Office Area
Cleaning Services provided five (5) days per week.
Cleaning hours Monday through Friday, between 5:30 p.m. and before 8:00 a.m. of
the following day.
On the last day of the week the work will be done after 5:30 p.m. Friday, but
before 8:00 a.m. on Monday.
No cleaning on holidays.
Furniture will be dusted and desk tops will be wiped clean. However, desks with
loose papers on the top will not be cleaned.
Window sills and baseboards to be dusted and washed when necessary.
Office wastepaper baskets will be emptied.
Cartons or refuse in excess of that which can be placed in wastepaper baskets
will not be removed. Tenants are required to place such unusual refuse in trash
cans or a spot designated by the Landlord.
Cleaner will not remove nor clean tea or coffee cups or similar containers;
also, if such liquids are spilled in wastebaskets, the wastebaskets will be
emptied but not otherwise cleaned.
Vinyl asbestos tile floors will be swept daily and damp-mopped as needed.

14



--------------------------------------------------------------------------------



 



CLEANING SERVICE RIDER
Carpets will be swept daily and vacuumed weekly.
All closet shelving, coat racks, etc., will be dusted weekly.
Seat cushions on chairs, sofas, etc., will be vacuumed weekly.
Lavatories
All lavatory floors to be swept and washed with disinfectant nightly.
Tile walls and dividing partitions to be washed and disinfected weekly.
Basins, bowls, urinals to be washed and disinfected daily.
Mirrors, shelves, plumbing work, bright work, and enamel surfaces cleaned
nightly.
Waste receptacles and wash dispensaries to be filled with appropriate tissues,
towels and soap supplied by landlord.
Main Lobby Elevators, Building Exterior & Corridors
Wipe and wash all floors in Main Lobby nightly.
Wipe and/or vacuum elevator floor nightly.
Polish floors weekly in elevator.
Elevator cab to be wiped clean daily and thoroughly cleaned and polished weekly.
Lobby entrance doors, windows to be washed weekly.
Windows will be cleaned when necessary but not less than once every eight weeks,
inside and outside.

15



--------------------------------------------------------------------------------



 



CLEANING SERVICE RIDER
Miscellaneous Services
Sweep sidewalk in front of building entrances daily.
Remove snow and ice from sidewalks when accumulation reaches 3” or more.
Remove snow from parking areas when accumulation reaches 3” or more.
Keep stairways clean at all times.
Keep Custodian’s Rooms and Mechanical Rooms clean and in orderly condition at
all times.
Work Excluded
Cleaning services do not include the washing nor polishing, nor waxing of
furniture, files, cabinets, wastebaskets or other personal property of Tenant.
When such work is necessary, Tenant may make necessary arrangements for same
directly with Landlord’s cleaning employees, or if preferred, with outsiders.

16



--------------------------------------------------------------------------------



 



EXHIBIT “E”
LEGAL HOLIDAY
New Year’s Day
Washington’s Birthday
Memorial Day
Independence Day
Labor Day
Thanksgiving
Christmas
Martin Luther King’s Birthday (Future Holiday)

17



--------------------------------------------------------------------------------



 



EXHIBIT “G”
To Lease between BELLEMEAD DEVELOPMENT CORPORATION and
TOTAL RESEARCH CORPORATION
“Tenant Construction Allowance”

         
Item 1 928 lineal feet of building standard partition in excess of Workletter
allowance of 869 lineal feet
  $ 32,480.00  
 
       
Item 2 28 doors and frames in excess of Workletter allowance of 36
  $ 12,180.00  
 
       
Item 3 6 double doors and 1 pocket door
    6,031.00  
 
       
Item 4 Sound equipment & wiring to a maximum of
    1,000.00  
 
       
Item 5 28 feet of modular closet shelf
    700.00  
 
       
Item 6 Telephone mounting backboard
    300.00  
 
       
Item 7 Kitchen cabinets, sink, stove and microwave, dishwasher, refrigerator,
plumbing and exhaust system
    10,597.00  
 
       
Item 8 One-way mirror as shown
    5,300.00  
 
       
Item 9 Insulated walls as shown
    680.00  
 
       
Item 10 22 lineal feet of woodwork writing ledger and 9 feet of woodwork
countertop
    1,550.00  
 
       
Item 11 330 square feet of raised floor
    6,600.00  
 
       
Item 12 7 dedicated and 58 building standard electrical outlets
    7,500.00  
 
       
Item 13 22 down lights
    3,300.00  
 
       
Item 14 6 dedicated circuits with isolated grounds in Computer Room
    4,725.00  
 
       
Item 15 Upgraded HVAC
    10,450.00  
 
       
Item 16 11/2 ton air-conditioning unit in Computer Room
    4,500.00  

18



--------------------------------------------------------------------------------



 



         
Item 17 5,576 sq. ft. of Type 1 vinyl
    8,922.00’  
 
       
Item 18 409 square yards of upgraded appraisal carpet
    7,127.00  
 
       
Item 19 30 Computer drops
    N/C  
 
       
 
  $ 123,942.00  

19



--------------------------------------------------------------------------------



 



EXHIBIT “H”
NON-DISTURBANCE AND
ATTORNMENT AGREEMENT
          This NON-DISTURBANCE and ATTORNMENT AGREEMENT is made on
                    , ___ by and between                     , a
                     corporation with offices at
                                         (the “MORTGAGEE”), and
                    , a                      corporation with offices at
                                         (the “TENANT”)
Recitals
          A. MORTGAGEE is the holder of that certain mortgage (the “Mortgage”),
dated                      and recorded on                      in Mortgage Book
                     , Page                      in the office of the Clerk of
                     , relating to the premises known as                     
and more particularly described on Exhibit A attached hereto (“Premises”); and
          B. TENANT has entered into that certain lease agreement (“Lease”)
dated                                          for
                                         (“Leased Premises”) with
                                         (“LANDLORD”); and
          C. The Lease provides that it shall be subordinate to any mortgage on
the Premises; and

20



--------------------------------------------------------------------------------



 



          D. TENANT desires certain assurances that its possession of the Leased
Premises shall not be disturbed, and MORTGAGEE is willing to grant certain
assurances upon the terms and conditions hereinafter set forth.
Agreement
          In consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties agree as follows:
          A. In the event of a default under the Mortgage, or should it become
necessary to foreclose the Mortgage, the MORTGAGEE shall not join the TENANT in
any foreclosure proceedings, nor shall TENANT’s leasehold estate under the Lease
be disturbed or terminated, so long as TENANT is not in default under any of the
terms, covenants and conditions of this Lease.
          B. In the event that the holder of such Mortgage or any of its
successors or assigns, shall hereafter succeed to the interest of the Landlord
under the Lease, the MORTGAGEE agrees to be bound to the TENANT under all of the
terms, covenants and conditions of the Lease, and the TENANT agrees that from
and after such event it shall attorn to and recognize such successor as TENANT’s
Landlord under the Lease. Upon such attornment:
               (1) The Lease shall continue in full force and effect as a Lease
directly between such successor landlord and the TENANT hereunder, upon and
subject to all of the terms, covenants and conditions thereunder. All rights and
obligations under the Lease shall continue as though the interest of landlord
had not been terminated;
               (2) TENANT shall have all of the remedies provided in the Lease
against the MORTGAGEE for the breach of any agreement contained in the Lease
that TENANT might

21



--------------------------------------------------------------------------------



 



have had under the Lease against the Landlord hereunder, as if the MORTGAGEE had
not succeeded to the interest of the Landlord; except that MORTGAGEE shall not
be:
i. liable for any act or omission of any prior landlord (including the
Landlord); or
ii. subject to any offsets or defenses which TENANT might have against any prior
landlord (including the Landlord); or
iii. bound by any rent or additional rent which TENANT might have paid for more
than or in advance of the current month to any prior landlord (including the
Landlord); or
iv. liable to TENANT for the return of any security deposit made hereunder,
unless the MORTGAGEE shall have actually received the same and shall be entitled
to retain and apply the same pursuant to the terms of the Lease; or
v. bound by any amendment or modification of the Lease made without its consent;
and
          (3) The provisions of the Mortgage shall govern with respect to the
disposition of proceeds of insurance or condemnation or eminent domain awards.
     C. The foregoing provisions shall be self operative, however, TENANT agrees
to execute and deliver to MORTGAGEE any instrument that may be necessary to
evidence such attornment within ten (10) days after the MORTGAGEE shall give
notice and demand to TENANT requesting the execution and delivery of such
instrument, accomplished by a draft of the proposed instrument. Should TENANT
fail or refuse to do so, TENANT hereby irrevocably appoints Landlord its
attorney-in-fact to execute such instrument on behalf of TENANT.

22



--------------------------------------------------------------------------------



 



          D. This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their successors and assigns.
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and year first above written.

                      MORTGAGEE:    
 
               
 
      By  
 
   
 
                    TENANT:    
 
               
 
      By  
 
   

The terms of the aforementioned Agreement are hereby consented and agreed to:

                      LANDLORD:
 
           
 
      By    
 
           

23



--------------------------------------------------------------------------------



 



             
STATE OF
    )      
 
    :     ss.:
COUNTY OF
    )      

     BE IT REMEMBERED, that on this ___ day of 198_, before me the subscriber
personally appeared                      who, I am satisfied, is the person who
signed the within instrument as                     , the corporation named
therein and he thereupon acknowledged that the said instrument made by the
corporation and sealed with its corporate seal, was signed, sealed with the
corporate seal and delivered by him as such officer and is the voluntary act and
deed of the corporation, made by virtue of authority from its Board of
Directors.

         
 
 
 
   

24



--------------------------------------------------------------------------------



 



             
STATE OF
    )      
 
    :     ss.:
COUNTY OF
    )      

          BE IT REMEMBERED, that on this ___ day of 198_, before me the
subscriber personally appeared                      who, I am satisfied, is the
person who signed the within instrument as                     , the corporation
named therein and he thereupon acknowledged that the said instrument made by the
corporation and sealed with its corporate seal, was signed, sealed with the
corporate seal and delivered by him as such officer and is the voluntary act and
deed of the corporation, made by virtue of authority from its Board of
Directors.

         
 
 
 
   

Prepared by:                                        
The within instrument should be recorded and returned to:

25



--------------------------------------------------------------------------------



 



             
STATE OF
    )      
 
    :     ss.:
COUNTY OF
    )      

          BE IT REMEMBERED, that on this ___ day of 198_, before me the
subscriber personally appeared                      who, I am satisfied, is the
person who signed the within instrument as                     , the corporation
named therein and he thereupon acknowledged that the said instrument made by the
corporation and sealed with its corporate seal, was signed, sealed with the
corporate seal and delivered by him as such officer and is the voluntary act and
deed of the corporation, made by virtue of authority from its Board of
Directors.

         
 
 
 
   

26



--------------------------------------------------------------------------------



 



[Diagram Not Shown]
4 STORY OFFICE BUILDING
EXHIBIT “I” to Lease between
BELLEMEAD DEVELOPMENT CORPORATION
and TOTAL RESEARCH CORPORATION
“Two Designated Parking Spaces to be lettered
TOTAL RESEARCH”

27



--------------------------------------------------------------------------------



 



[Diagram Not Shown]
KEY PLAN
SCHEDULE A
FLOOR PLAN OF 19,401 RSF “ADDITIONAL SPACE”
SHOWN AS UNITS 1a, 2, 3, 5, 6 & 7 IN THE KEY PLAN ABOVE

28



--------------------------------------------------------------------------------



 



[Diagram Not Shown]
KEY PLAN
SCHEDULE B
FLOOR PLAN OF 8,278 RSF “SURRENDER SPACE”
SHOWN AS UNITS 1 & 5 IN THE KEY PLAN ABOVE

29



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment of
Lease to be executed on the day and year first written above.
Signed, sealed and delivered

                  WITNESSED BY:   LANDLORD:    
 
                        5 INDEPENDENCE ASSOCIATES LIMITED PARTNERSHIP    
 
               
 
      By:                      
 
          Edward M. Schotz    
Name:
         
General Partner
   
 
               
 
  (Please Print)            
 
                ATTESTED BY:   TENANT:    
 
                        TOTAL RESEARCH CORPORATION    
 
               
 
      By:                      
 
          Lorin Zissman    
Name:
         
Chairman and
   
 
               
 
  (Please Print)       Chief Executive Officer    
 
                Title: Corporate Secretary            
 
                APPLY CORPORATE SEAL HERE            
 
                ATTESTED BY:   AGENT FOR LANDLORD:    
 
                        BELLEMEAD MANAGEMENT CO., INC.    
 
               
 
      By:                      
 
  Marc Leonard Ripp       James S. Servidea    
 
  Assistant Secretary      
Vice President
   
 
                APPLY CORPORATE SEAL HERE            

30



--------------------------------------------------------------------------------



 



FIRST AMENDMENT OF LEASE
           THIS AGREEMENT is made this                        day of     
                                      , 1988, between 5 INDEPENDENCE ASSOCIATES
LIMITED PARTNERSHIP, a New Jersey limited partnership, having an address of c/o
Bellemead, 4 Becker Farm Road, Roseland, New Jersey 07068 (“Landlord”) and TOTAL
RESEARCH CORPORATION, a New Jersey corporation, having an address at 5
Independence Way, Princeton, New Jersey 08540 (“Tenant”).
INTRODUCTION
          Landlord and Tenant have previously entered into a certain Agreement
of Lease with Rider to Lease dated December 2, 1985 (the “Lease”) for a portion
of the fourth (4th) floor (the “Demised Premises”) in the building located at 5
Independence Way, Princeton, New Jersey 08540 (“Building”).
          Tenant is desirous of increasing the size of the Demised Premises by
the addition of some 12, 262 square feet on the fourth (4th floor) (“Additional
Space”) as illustrated on Exhibit A attached hereto and made a part hereof. The
parties hereto desire to modify the Lease in certain respects.
AGREEMENT
          Landlord and Tenant hereby agree as follows:
          1. The Demised Premises shall include the Additional Space on a date
(“Additional Space Commencement Date”) which shall be the day when either
(i) Substantial Completion (as defined in Section 37.1 of the Rider to Lease) of
the Additional Space occurs or (ii) Tenant or anyone claiming under or through
Tenant first occupies the Additional Space for the conduct of its business,
whichever occurs earlier.

31



--------------------------------------------------------------------------------



 



[MISSING PARAGRAPH 2]
provide that the termination date of the Lease shall be December 31, 1991
(“Termination Date”).
          3. The Additional Space shall be completed and prepared for Tenant’s
occupancy in the manner, and subject to the terms, conditions and covenants act
forth on Exhibit B. attached hereto and made a part hereof. The services,
materials and work to be so furnished, installed and performed in the Additional
Space by Landlord are hereinafter referred to as “Tenant’s Work”.
          4. In connection with Tenant’s Work, Tenant shall prepare a final plan
or final set of plans and specifications (“Final Plan”) which shall contain
complete information and dimensions necessary for the construction and finishing
of the Additional Space and for the engineering in connection therewith.
          5. Landlord shall grant Tenant an allowance in the amount of SIX and
00/100 DOLLARS ($6.00) per useable square foot contained within the Additional
Space less TWENTY TWO THOUSAND FIVE HUNDRED FIFTY FOUR AND 00/100 DOLLARS
($22,554.00) pursuant to that certain letter agreement between Landlord and
Tenant dated October 16, 1986 said allowance shall
be                                         applied in reduction of Tenant’s
obligation to pay Landlord all costs and expenses incurred by Landlord in
performing Tenant’s “extra work” (defined in Paragraph E.1. of Exhibit B). The
difference between the cost of Tenant’s Work and said allowance shall be paid by
Landlord to Tenant to be applied toward moving, decorating and telephone
installation, and shall be reimbursed to Tenant by Landlord within thirty
(30) days following the Additional Space Commencement Date.
          6. The Agreement of Lease is hereby amended to provide that Tenant
shall pay to Landlord an annual minimum rent (“Minimum Rent”) at the rate of
FIVE HUNDRED TWENTY SIX THOUSAND SEVEN HUNDRED SIXTEEN AND 00/100 DOLLARS

32



--------------------------------------------------------------------------------



 



($526,716.00), payable in advance in equal monthly installments of FORTY THREE
THOUSAND EIGHT HUNDRED NINETY THREE AND 00/100 DOLLARS ($43,893.00).
          7. Article 37.3 of the Rider to Lease is hereby amended to provide
that the Rent Commencement Date shall be January 1, 1988.
          8. Article 36.2 of the Rider to Lease shall be deemed as of the
Additional Space Commencement Date to provide that (i) the 29,262 square feet,
and (ii) the Occupancy Percentage shall be 26 percent.
          9. The first sentence of Article 33 is hereby deleted and the
following shall be deemed inserted as the new first sentence of Article 33:
“Tenant has deposited with Landlord the sum of $87,786.00 as security for the
faithful performance and observance by Tenant of the terms, provisions and
conditions of this Leases:”
          10. The first sentence of Article 64.1 is hereby deleted and the
following shall be deemed inserted as the new first sentence of Article 64.1:
“Tenant, in lieu of cash, may deliver to Landlord an irrevocable negotiable
Letter of Credit (the “Letter of Credit”) issued by and drawn on a bank or trust
company in form and content reasonable acceptable to Landlord for the account of
Landlord, in the amount of $87,786.00.”
          11. The following Article 65 shall hereby be added to the Rider of
Lease:
               65. ADDITIONAL SECURITY
               65.1 Supplementing the requirements of paragraph 33 of the
Printed Portion of this Lease and Section 64.1 of the Rider to Lease, Tenant
shall deposit with Landlord no later than February 1, 1987 an additional sum in
the amount of $131,689.00 as further security (“Additional Security”) for the
faithful performance of observance by Tenant of the terms, provisions and
conditions of this Lease.
               65.2 Tenant, in lieu of cash, may deliver to Landlord an
irrevocable negotiable Letter of Credit (“Letter of Credit for Additional
Security”) issued by and drawn on a bank or trust company in form of content
reasonably acceptable to Landlord for the account of Landlord, in the amount of
$131,689.00. The Letter of Credit for Additional Security shall be for one year

33



--------------------------------------------------------------------------------



 



and shall be renewed by Tenant each and every year until the termination of this
Lease. Each renewal shall be delivered to Landlord not less than 60 days before
the expiration of the then current Letter of Credit for Additional Security.
Failure to deliver such new Letter of Credit for Additional Security on or
before said date shall be a material breach of this Lease and Landlord shall
have the right, among other remedies provided hereunder, to present for payment
the existing Letter of Credit for Additional Security.
               65.3 At Tenant’s election, Tenant may, in lieu of delivering
$131,689.00 or the Letter of Credit for Additional Security, furnish Landlord no
later than December 7, 1986 a personal guarantee in form satisfactory to
Landlord (“Personal Guarantee”) executed individually by the President and Chief
Executive Officer of Tenant (“Guarantor”) as security for the faithful
performance and observance by Tenant of the terms, conditions and provisions of
this Lease.
               65.4 In the event Tenant achieves a net worth, computed in
accordance with generally accepted accounting principles, of no less than
$3,000,000.00, and delivers proof satisfactory to Landlord of such net worth
(Minimum Net Worth), then Landlord shall either, as the case may be, (i) return
to Tenant any undisbursed remainder of the Additional Security, (ii) excuse
Tenant from its obligation of maintaining for the account of Landlord the Letter
of Credit for Additional Security or (iii) relieve the Guarantor from performing
under the terms of the Personal Guarantee. If, in Landlord’s reasonable opinion,
Tenant’s net worth falls below Minimum Net Worth, Landlord may require Tenant,
on demand, to deliver either (i) Additional Security, (ii) a Letter of Credit
for Additional Security or (iii) a Personal Guarantee.
          12. Tenant represents that it has had no dealings or communications
with any real estate broker or agent in connection with this First Amendment of
Lease other than Joseph Hilton & Associates, Inc. Tenant agrees to pay, defend,
indemnify, and hold Landlord, its partners and their affiliates and/or
subsidiaries harmless from and against any and all costs, expenses or liability
(including reasonable attorney’s fees) arising out of any inaccuracy or alleged
inaccuracy of the immediately foregoing representation.
          13. Tenant represents that the undersigned officer of the Tenant
corporation has been duly authorized on behalf of the Tenant corporation has
been duly authorized on behalf of the Tenant corporation to enter into this
First Amendment of Lease in accordance with the terms, covenants and conditions
set forth herein, and, upon Landlord’s request, Tenant shall deliver an
appropriate certification by the Secretary of the corporation to the foregoing
effect.

34



--------------------------------------------------------------------------------



 



          14. Tenant agrees to accept the Additional Space in its condition and
state of repair as of the Additional Space Commencement Date.
          15. Except as expressly amended hereby, the Lease and all terms,
covenants and conditions thereof, shall remain in full force and effect.
          16. Notwithstanding anything to the contrary contained in the Lease,
Landlord shall provide and furnish appropriate heat, air-conditioning or
ventilation to the Demised Premises between the hours of 8:00 AM and 7:00 PM
Monday through Friday during the months of June, July, August and September
other than Legal holidays (which are listed on Exhibit “E” of the Lease).
          IN WITNESS WHEREOF, the parties hereto have caused this First
Amendment of Lease to be executed on the day and year first written above.

              SIGNED, sealed and delivered   5 INDEPENDENCE ASSOCIATES LIMITED
PARTNERSHIP    
 
           
IN THE PRESENCE OF
  By:        
OR ATTESTED BY:
     
 
Edward M. Schotz,    
 
     
General Partner
   
 
                TOTAL RESEARCH CORPORATION    
 
           
 
           
 
  By:        
 
           
 
      , President           

35



--------------------------------------------------------------------------------



 



SECOND AMENDMENT OF LEASE
          This SECOND AMENDMENT OF LEASE is made as of the 27th day of November,
1990 between 5 INDEPENDENCE ASSOCIATES LIMITED PARTNERSHIP, a New Jersey limited
partnership, having an address c/o Bellemead Management Co., Inc., 280 Corporate
Center, 4 Becker Farm Road, Roseland, New Jersey 07068 (hereinafter called
“Landlord”) and TOTAL RESEARCH CORPORATION, a New Jersey corporation, having an
office at 5 Independence Way, Princeton, New Jersey 08540 (hereinafter called
“Tenant”).
W I T N E S S E T H:
          WHEREAS:
          A. Bellemead Development Corporation, predecessor-in-interest to
Landlord, and Tenant heretofore entered into a certain lease dated December 2,
1985, as amended on July 31, 1986 and January 5, 1987 (said lease as it was or
may hereafter be amended is hereinafter called the “Lease”) with respect to a
portion (“Demised Premises”) of the building known as Independence Way,
Princeton, New Jersey (“Building”), for a term ending on December 31, 1991 or on
such earlier date upon which said term may expire or be terminated pursuant to
any conditions of limitation or other provisions of the Lease or pursuant to
law;
          B. Tenant is desirous of increasing the size of the Demised Premises
by the addition of some 5,278 rentable square feet (“Additional Space I”) on the
third (3rd) floor of the Building as illustrated on Schedule A, attached hereto
and made a part hereof;

36



--------------------------------------------------------------------------------



 



          C. Tenant is also desirous of further increasing the size of the
Demised Premises by the addition of some 3,000 rentable square feet (“Additional
Space II”) on the third (3rd) floor of the Building as illustrated on
Schedule B, attached hereto and made a part hereof; and
          D. The parties desire to amend the Lease in certain other respects.
          NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter contained, the parties hereto modify the Lease as follows:
          1. All defined terms contained in this First Amendment of Lease,
shall, for the purposes hereof, have the same meaning ascribed to them in the
Lease.
          2. The Demised Premises shall be deemed expanded to include Additional
Space I on the date occurring five (5) days after Landlord sends Tenant a notice
stating that Additional Space I is free of any occupants (the date occurring
five (5) days after Landlord sends Tenant said notice is hereinafter referred to
as “Additional Space I Commencement Date”). As of the Additional Space I
Commencement Date, the attached Schedule A shall be added to and become a part
of Exhibit A to the Lease. On or about the Additional Space I Commencement Date,
Landlord shall deliver to Tenant a notice (‘Additional Space I Commencement Date
Notice”) confirming, among other things, the inclusion of Additional Space I
within the Demised Premises as of the Additional Space I Commencement Date.
Tenant shall acknowledge receipt of the Additional Space I Commencement Date
Notice by signing a copy of same and returning it to Landlord within five
(5) days after Tenant’s receipt thereof.
          3. The Demised Premises shall be deemed further expanded to include
Additional Space II on February 1, 1992 (hereinafter referred to as “Additional
Space II Commencement Date”). As of the Additional Space II Commencement Date,
the attached Schedule B shall be added to and become a part of Exhibit A to the
Lease. On or about the Additional Space II

37



--------------------------------------------------------------------------------



 



Commencement Date, Landlord shall deliver to Tenant a notice (“Additional
Space II Commencement Date Notice”) confirming, among other things, the
inclusion of Additional Space II within the Demised Premises as of the
Additional Space II Commencement Date. Tenant shall acknowledge receipt of the
Additional Space II Commencement Date Notice by signing a copy of same and
returning it to Landlord within five (5) days after Tenant’s receipt thereof.
          4. Notwithstanding anything to the contrary contained in the Lease,
the date set forth in the Lease for the expiration of the term thereof is hereby
modified so that the Termination Date shall be December 31, 1996.
          5. The Lease is hereby amended to provide that the Minimum Rent, on an
annual basis, shall be:
(i) FIVE HUNDRED TWENTY SIX THOUSAND SEVEN HUNDRED SIXTEEN AND 00/100 DOLLARS
($526,716.00) for the period commencing on January 1, 1988 and ending one
(1) day prior to the date occurring four (4) months after the Additional Space I
Commencement Date, payable in advance on the first day of each calendar month in
equal monthly installments of FORTY THREE THOUSAND EIGHT HUNDRED NINETY THREE
AND 00/100 DOLLARS ($43,893.00);
(ii) SIX HUNDRED TWENTY ONE THOUSAND SEVEN HUNDRED TWENTY AND 00/100 DOLLARS
($621,720.00) for the period commencing on the date occurring four (4) months
after the Additional Space I Commencement Date and ending one (1) day prior to
the Additional Space II Commencement Date, payable in advance on the first day
of each calendar month in equal monthly installments of FIFTY ONE THOUSAND EIGHT
HUNDRED TEN AND 00/100 DOLLARS ($51,810.00); and
(iii) SIX HUNDRED SEVENTY FIVE THOUSAND SEVEN HUNDRED TWENTY AND 00/100 DOLLARS
($675,720.00) for the period commencing on the Additional Space II Commencement
Date and ending on the Termination Date, payable in advance on the first day of
each calendar month in equal

38



--------------------------------------------------------------------------------



 



monthly installments of FIFTY SIX THOUSAND THREE HUNDRED TEN AND 00/100 DOLLARS
($56,310.00).
          6. Section 36.2 of the Lease shall be amended as of the Additional
Space I Commencement Date to provide that (i) the Demised Premises shall be
deemed to contain a floor area of 34,540 square feet and (ii) the Occupancy
Percentage shall be 30.5 percent.
          7. Section 36.2 of the Lease shall be further amended as of the
Additional Space II Commencement Date to provide that (i) the Demised Premises
shall be deemed to contain a floor area of 37,540 square feet and (ii) the
Occupancy Percentage shall be 33.15 percent.
          8. As of the date hereof, delete from Section 57.1 of the Lease the
phrase “with a copy to: Sanford Grossman, Esq., Simpson, Thacher & Bartlett, One
Battery Park Plaza, New York, New York 10004.”
          9. As of the date hereof, Article 60 shall be deleted from the Lease.
          10. If, on the date hereof, Landlord receives from Tenant security in
the form of (y) $100,000.00 cash or (z) a $100,000.00 Letter of Credit, then, in
either case, Landlord shall, on the date hereof, (i) release Guarantor from any
obligation or liability arising under that certain Guaranty Agreement dated
October 26, 1990 stemming from events that occur after the date hereof and
(ii) return to Tenant any original Letter(s) of Credit of which Landlord has
actual possession. Should Landlord receive from tenant on the date hereof the
aforementioned security, either in the form of cash or Letter of Credit,
Security presented in the form of cash will be returned to Tenant with interest
upon presentation of a Letter of Credit in form and substance satisfactory to
Landlord, Article 33 of the Lease shall govern the disposition of said security;
if said security is received in the form of a Letter of Credit, Section 64.1 of
the Lease shall govern the term and mandatory renewals of said Letter of Credit.

39



--------------------------------------------------------------------------------



 



          11. Tenant represents that it has had no dealings or communications
with any real estate broker or agent, other than
                                         of Joseph Hilton & Associates, Inc., in
connection with this Second Amendment of Lease. Tenant agrees to pay, defend
indemnify and hold Landlord, its partners, directors, officers and their
affiliates and/or subsidiaries harmless from and against any and all costs,
expenses or liability (including attorney’s fees, court costs and disbursements)
for any commission or other compensation claimed by any broker or agent, other
than                                          of Joseph Hilton Associates, Inc.,
with respect to this Second Amendment of Lease.
          12. Tenant represents that the undersigned officer of the Tenant
corporation has been duly authorized on behalf of the Tenant corporation to
enter into this Second Amendment of Lease in accordance with the terms,
covenants and conditions set forth herein, and, upon Landlord’s request, Tenant
shall deliver an appropriate certification by the Secretary of the Tenant
corporation to the foregoing effect.
          13. Guarantor consents to the terms of this Second Amendment of Lease
and agrees that, subject to Paragraph 10 hereof, the Guaranty Agreement of
Guarantor dated October 26, 1990 remains in full force and effect and is hereby
in all respects ratified and confirmed by Guarantor.
          14. As an inducement for Tenant to sign this Second Amendment of
Lease, Landlord agrees that on the date Landlord delivers to Tenant a fully
executed Second Amendment of Lease that has been signed, dated, witnesses,
attested and sealed by Landlord, Tenant, Guarantor and Agent for Landlord,
Landlord shall give Tenant a check in the amount of ONE HUNDRED THOUSAND AND
00/100 DOLLARS ($100,000).

40



--------------------------------------------------------------------------------



 



          15. Landlord shall give Tenant on the date Landlord receives said
Additional Space I Commencement Date Notice a check for FIFTY THOUSAND AND
00/100 DOLLARS ($50,000.00). Tenant agrees that Landlord may deduct and retain
from said check any amount due Landlord, including, but not limited to, Minimum
Rent, Adjusted Minimum Rent, additional rent, delinquency service charges,
interest or any payment made by Landlord for which Landlord is entitled to
reimbursement by Tenant.
          16. Landlord shall give Tenant on January 1, 1992 a check for ONE
HUNDRED THOUSAND AND 00/100 DOLLARS ($100,000.00). Tenant agrees that Landlord
may deduct and retain from said check any amount due Landlord, including, but
not limited to, Minimum Rent, Adjusted Minimum Rent, additional rent,
delinquency service charges, interest or any payment made by Landlord for which
Landlord is entitled to reimbursement by Tenant.
          17. Tenant agrees to accept Additional Space I in its “as is” physical
condition and state of repairs as of the Additional Space I Commencement Date,
except that Landlord shall, at its expense, promptly repair any extraordinary
damage that the tenant occupying Additional Space I on the date hereof caused
while vacating Additional Space I.
          18. Tenant agrees to accept Additional Space II in its “as is”
physical condition and state of repairs as of the Additional Space II
Commencement Date, except that Landlord shall, at its expense, promptly repair
any extraordinary damage that the tenant occupying Additional Space II on the
date hereof caused while vacating Additional Space II.
          19. Except as expressly amended by this Second Amendment of Lease,
that certain letter agreement dated July 31, 1986 and that certain First
Amendment of Lease dated January 5, 1987, the Lease and all terms, covenants and
conditions thereof, shall remain n full force and effect and are hereby in all
respects ratified and confirmed.

41



--------------------------------------------------------------------------------



 



          20. Until Tenant (i) breaches any monetary term of the Lease,
(ii) assigns the Lease to any person or entity, except one that complies with
Section 48.7 of the Lease or (iii) sublets all or any part of the Demised
Premises to any person or entity, except one that complies with Section 48.7 of
the Lease, Landlord shall, beginning as soon as reasonably practicable after
landlord receives a written demand from Tenant, display, at Landlord’s expense,
the name of Tenant, I Tenant’s standard logo type, on two (2) Building standard
monuments each located on a driveway leading to the Building. Except as
otherwise provided in the immediately preceding sentence, Landlord shall solely
determine the size, material composition, design, color and location of any such
monuments and all text appearing on said monuments.
          21. (a) Subject to the provisions of subsection (b) below, Tenant
shall have a one time option to increase on the Inclusion Date [hereinafter
defined in subsection (b)(4)] the Demised Premises by addition thereto
Additional Space III (hereinafter defined). The foregoing expansion of the
Demised Premises shall be upon the terms and conditions of the lease, (including
but not limited to the definitions of the First Tax year and First Operating
Year as set forth in Article 36 thereof), except as specifically set forth
hereinafter. Additional Space III shall either be the area shown on Schedule C
or the area shown on Schedule D, as Tenant shall select in the notice referenced
in subsection (b)(2) hereof. The Minimum Rent payable for Additional Space III
shall be $18.00 per rentable square foot contained within Additional Space III.
As an accommodation to Tenant, Landlord agrees that Minimum Rent on Additional
Space III for the period commencing on the Inclusion Date and ending four
(4) months thereafter shall be waived. Except for this abatement, Adjusted
Minimum Rent for Additional Space III shall be due on the Inclusion Date and
subsequent installments shall be due as provided in the Lease.

42



--------------------------------------------------------------------------------



 



          (b) Tenant’s one time option to increase the Demised Premises by
adding thereto Additional Space III as provided in subsection (a) above, shall
be strictly conditioned upon and subject to each of the following:
          (1) Tenant may only exercise its one time option to add Additional
Space III if Tenant has been in continuous occupancy of the Demised Premises;
          (2) By no later than January 31, 1991, Landlord shall receive from
Tenant a written notice (i) exercising this one time option and (ii) selecting
the area shown either on Schedule C or D as Additional Space III. Tenant’s
failure to strictly comply with the immediately preceding sentence shall
conclusively be deemed a rejection of this one time option. By no later than
February 28, 1991, Tenant shall have submitted to Landlord, in form and
substance satisfactory to landlord, detailed drawings and specifications
(“Additional Space III Drawings”) for certain renovation work in Additional
Space III (“Additional Space III Renovation Work”). Tenant shall solicit fixed
price bona fide bids from one or more general contractors, first approved in
writing by Landlord, (“Approved Outside Contractor”), to perform Additional
Space Iii Renovation Work. Subject to the balance of this subsection (b)(2),
Tenant may elect to have said Approved Outside Contractor perform the Additional
Space III Renovation Work. Tenant shall submit to Landlord by no later than
March 15, 1991 a single fixed bona fide bid from an Approved Outside Contractor
to perform the Additional Space III Renovation Work. Within ten (10) days after
Landlord receives the Approved Outside Contractor’s bid to perform the
Additional Space III Renovation Work, Landlord shall have the right to
irrevocably appoint itself as Tenant’s general contractor and have Landlord
perform for Tenant the work described in the Additional Space III Drawings at a
cost to Tenant not to exceed 98% of the Approved Outside Contractor’s bid to
perform said work [subject to the Construction Credit hereinafter defined in

43



--------------------------------------------------------------------------------



 



subsection (b)(4)] within a time period (subject to delays beyond the reasonable
control of Landlord) not to exceed 110% of the estimated completion date (if
any) recited in the Approved Outside Contractor’s bid. If Landlord so desires to
appoint itself as Tenant’s general contractor and have Landlord perform for
Tenant the Additional Space III Renovation Work at a cost to Tenant not to
exceed 98% of the Approved Outside Contractor’s bid to perform said work
(subject to the Construction Credit) within a time period (subject to delays
beyond the reasonable control of Landlord) not to exceed by more than five days
the estimated completion date (if any) recited in the Approved Outside
Contractor’s bid, Landlord shall so notify Tenant in writing within ten (10)
days after Landlord receives said Approved Outside Contractor’s bid. If Landlord
fails to timely deliver said written notice to Tenant, Landlord shall not be
deemed Tenant’s appointed general contractor and Tenant shall be solely
responsible for the Additional Space III Renovation Work; all work not performed
by Landlord shall be subject to the prior written approval of Landlord, which
approval shall not be unreasonably withheld or delayed;
          (3) At all times before the Inclusion Date, Tenant shall not have
breached any of the monetary terms of this Lease;
          (4) The Demised Premises shall be deemed to include Additional
Space III on a date (“Inclusion Date”) which shall e the later of (i) April 1,
1991 or (ii) the day Tenant or anyone claiming under or through Tenant first
occupies all or any part of Additional Space III. Tenant agrees to accept
Additional Space III in its “as is” physical condition and state of repair as of
the Inclusion Date, except that Landlord shall, at its expense, promptly repair
any extraordinary damage that the tenant occupying Additional Space III on the
date hereof caused while vacating Additional Space III. If the Additional
Space III Drawings have been approved on a timely basis, Landlord [subject to
the terms of subsection (b)(2) hereof] shall furnish and install in

44



--------------------------------------------------------------------------------



 



accordance with said Additional Space III Drawings so much of the Additional
Space III Renovation Work as allowed by a credit (“Construction Credit”) to
Tenant of $15.00 for each rentable square foot contained within Additional
Space III to be applied against Landlord’s invoice for the Additional Space III
Renovation Work. All or any portion of the Construction Credit that remains
unexpended by a date occurring sixty (60) days after the Inclusion Date shall be
paid by Landlord to Tenant in the form of a check within ninety (90) days after
the Inclusion Date on the express condition that (i) Landlord receive from
Tenant a written demand for said check within sixty (60) days after the
Inclusion Date and (ii) Tenant has not been in monetary breach of any term of
the Lease on or before the date on which Landlord remits said check to Tenant.
If Tenant requests, after the Additional Space III Drawings have been approved,
any changes, additions or deletions to same and Landlord consents in writing to
said change, additions or deletions, then, such modifications shall be reduced
to an “Extra” or “Change Order” to be executed by both Landlord and Tenant,
which shall indicate the work required and the cost thereof to be paid entirely
by Tenant on demand as additional rent;
          (5) Within ten (10) days after the Inclusion Date, Tenant shall
deposit with Landlord such additional sums as may be required by Landlord to
increase the security deposit, if any, then held by Landlord proportionate to
the increase in Minimum Rent; and
          (6) Tenant shall, upon Landlord’s request, executed and deliver a
Lease amendment prepared by Landlord reflecting the inclusion of Additional
Space III within the Demised Premises.
          22. As of the date hereof, delete Article 61 of the Lease and insert
the following as the new Article 61 of the Lease;

45



--------------------------------------------------------------------------------



 



61. RIGHT OF FIRST OFFER
61.1 Landlord agrees that if any part of the Building shall become available for
leasing during the term, then, before offering said space (the “Option Space”)
to any other party (except the occupant thereof or any party who has a prior
right on the Option Space), Landlord will first offer to Tenant the right to
include the Option Space within the Demised Premises on the Inclusion Date
(hereinafter defined) upon all of the terms and conditions of this Lease, as if
the Option Space had been part of the Demised Premises on the Commencement Date,
except as specifically set forth hereinafter. The Inclusion Date shall be the
date on which Tenant exercised its option pursuant to the terms of this Article.
(a) The Minimum Rent payable with respect to the Option Space shall commence on
the Inclusion Date and shall be in the Market Rent (as defined in clause (b)
below) which shall in no event be less than (ii) the product of 91) the Adjusted
Minimum Rent per square foot with respect to the Demised Premises on the date
Landlord’s offer is made and (2) the rentable square foot area of the Option
Space.
(b) “Market Rent” shall mean the fair market rent for the Option Space as of the
Inclusion Date based upon the rents generally in effect for comparable “as is”
space in the area in which the Building is located. Market Rent (for the
purposes of determining the Minimum Rent for the Option Space only) shall be
determined on what is commonly known as “gross” basis; that is, in computing
Market Rent it shall be assumed that all real estate taxes and expenses for
customary services are included in such Market Rent and are not passed through
to the Tenant as separate additional charges. Notwithstanding the foregoing, the
Minimum Rent for the Option Space shall be thereafter increased from time to
time as provided in this Lease.
(c) Landlord shall notify Tenant (“Landlord’s Determination Notice”) of
Landlord’s determination of the Market Rent after Tenant exercises its option to
include the Option Space within the Demised Premises on the Inclusion Date. If
Tenant disagrees with Landlord’s determination, Tenant shall notify Landlord
(“Tenant’s Notice of Disagreement”) within fifteen (15) days after receipt of
Landlord’s Determination Notice. Time shall be of the essence with respect to
Tenant’s Notice of Disagreement, and the failure of Tenant to give such notice
within the time period set forth above shall conclusively be deemed an
acceptance by Tenant of the Market Rent as determined by Landlord and waiver by
Tenant of

46



--------------------------------------------------------------------------------



 



any right to dispute such Market Rent. If Tenant timely gives its Tenant’s
Notice of Disagreement, then the market Rent shall be determined as follows:
Landlord and Tenant shall, within thirty (30) days after the date on which
Tenant’s Notice of Disagreement was given, each appoint an Appraiser
(hereinafter defined) for the purpose of determining the Market Rent. An
Appraiser shall mean a duly qualified impartial real estate appraiser having at
least ten (10) years experience in the area in which the Building is located. In
the event that the two (2) Appraisers so appointed fail to agree as to the
Market Rent within a period of thirty (30) days after the appointment of the
second Appraiser, such two (2) Appraisers shall forthwith appoint a third
Appraiser who shall make a determination within thirty (30) days thereafter. If
such two (2) Appraisers fail to agree upon such third Appraiser within ten
(10) days following the last thirty (30) day period, such third Appraiser shall
be appointed by a presiding Judge of the Superior Court of the State of New
Jersey for the County in which the Building is located. Such two (2) Appraisers
or three (3) Appraisers, as the case may be, shall proceed with all reasonable
dispatch to determine the Market Rent. The decision of such Appraisers shall be
final; such decision shall be in writing and a copy shall be delivered
simultaneously to landlord and to Tenant. Tenant shall pay Landlord Adjusted
Minimum Rent on the Option Space at the rate set forth in Section 61.1(a)(ii)
hereof until such decision is so delivered. If the Market Rent as determined
above is in excess of actual rent paid, then Tenant, upon demand, shall pay to
Landlord the difference between the actual rent paid and the Market Rent from
the Inclusion Date. Landlord and Tenant shall each be responsible for and shall
pay the fee of the Appraiser appointed by them respectively, and Landlord and
Tenant shall share equally the fee of the third Appraiser. Promptly upon
determination of the market Rent, Tenant shall execute and deliver a lease
amendment in a form satisfactory to Landlord reflecting the inclusion of the
Option Space within the Demised Premises on the Inclusion Date.
61.2 Landlord shall make the foregoing offer in writing, and Tenant shall have
the right to exercise such option with respect to the Option Space if Tenant
shall not have breached any monetary term or provision of the Lease and the
Tenant named on the first and last page of the Lease (or an entity in compliance
with Section 48.7 of the Lease) is in occupancy of the entire Demised Premises.
Tenant may only exercise such option by written notice received by Landlord
within seven (7) days after Landlord makes such offer to Tenant. Tenant shall
accept the Option Space in its “as is” physical condition as of the Inclusion
Date and agrees that Landlord will not be required to do any work or perform any
services therein. If Tenant does not accept the offer made by

47



--------------------------------------------------------------------------------



 



Landlord pursuant to the provisions of this Article 61 with respect to the
Option Space, Landlord shall be under no further obligation to Tenant with
respect to the Option Space or any part thereof or any space that includes all
or any part of the Option Space and Tenant shall have forever waived and
relinquished its right to the Option Space and any part thereof and any space
that includes all or any part of the Option Space and Landlord shall at any and
all times thereafter be entitled to lease such space in whole or in part, or in
whole or in parts in conjunction with any other space, to others at such rental
and upon such terms and conditions as landlord, in its sole discretion may
desire whether such rental terms, provisions and conditions are the same as
those offered to Tenant or more or less favorable. Tenant agrees not to acquire
the Option Space pursuant to this Article 61 for the primary purpose of
subletting or otherwise disposing of the same or any part thereof to others.
61.3 If the Option Space shall not be available for Tenant’s occupancy on the
Inclusion Date for any reason including the holding over of the prior tenant,
then landlord and Tenant agree that the failure to have such Option Space
available for occupancy by Tenant shall in no way affect the validity of this
Lease or the inclusion of the Option Space within the Demised Premises as of the
Inclusion Date or the obligations of landlord and Tenant hereunder, nor shall
the same be construed in any way to extend the term of this Lease; but the
Adjusted Minimum Rent for the Option Space shall be abate (if Tenant is not
responsible in whole or in part for Landlord’s inability to obtain possession of
the Option Space) until the Option Space is available for Tenant’s occupancy.
Within ten (10) days after Tenant’s exercise of this option for the Option
Space, Tenant shall deposit with landlord such additional sums as may be
required by Landlord to increase the security deposit, if any, then held by
landlord proportionate to the increase in Minimum Rent. Tenant’s rights under
this Article shall be deemed person to the Tenant named on the first and last
page of this Lease and to any entity in compliance with Section 48.7 of the
Lease.
          23. Supplementing and modifying Article 3 of the Lease, Tenant agrees
that with regard to any alteration, installation, improvement or change to the
Demised Premises (i) that requires the prior written consent of Landlord and
(ii) which landlord reasonably determines would cost in excess of $25,000.00 to
perform (any work that meets conditions (i) and (ii) hereof is hereinafter
called “Bid Work”)k Tenant shall solicit fixed price bona fide bids from one or

48



--------------------------------------------------------------------------------



 



more Approved Outside Contractors [hereinbefore defined in Paragraph 21(b)(2)]
to perform said Bid Work. Subject to the balance of this Paragraph 23, Tenant
may elect to have said Approved Outside Contractor perform the Bid Work. Tenant
shall promptly submit to Landlord a single fixed bona fide bid from an Approved
Outside Contractor to perform the Bid Work with detailed plans and
specifications describing the Bid Work (the “Plans”). Within ten (10) days after
Landlord receives the Approved Outside Contractor’s bid to perform the Bid Work,
together with the Plans, Landlord shall have the right to irrevocably appoint
itself as Tenant’s general contractor and have Landlord perform for Tenant the
Bid Work described in the Plans at a cost to Tenant not to exceed 98% of the
Approved Outside Contractor’s bid to perform same and within a time period
(subject to delays beyond the reasonable control of Landlord) not to exceed by
more than five days of the estimated completion date (if any) recited in the
Approved Outside Contractor’s bid. If Landlord so desires to appoint itself as
Tenant’s general contractor and have Landlord perform for Tenant the Bid Work as
shown in the Plans at a cost to Tenant not to exceed 98% of the Approved Outside
Contractor’s bid to perform same and within a time period (subject to delays
beyond the reasonable control of Landlord) not to exceed by more than five days
of the estimated completion date (if any) recited in the Approved Outside
Contractor’s bid, Landlord shall so notify Tenant in writing within ten (10)
days after Landlord receives said Approved Outside Contractor’s bid together
with the Plans. If Landlord fails to timely deliver said written notice to
Tenant, Landlord shall not be deemed Tenant’s appointed general contractor and
Tenant shall be solely responsible for performance of the Bid Work.
          24. For any of the above paragraphs in which drawings are to be
rendered by Tenant, they shall be prepared by Landlord at Landlord’s expense
from specifications provided by Tenant.

49



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Second
Amendment of Lease to be executed on the day and year first written above.
SIGNED, sealed and delivered

                      WITNESSED BY:       LANDLORD:    
 
                                5 INDEPENDENCE ASSOCIATES LIMITED PARTNERSHIP  
 
 
                   
 
          By:                          
Name:
                   Edward M. Schotz    
 
 
 
               
 
  (Please Print)                General Partner    
 
                    ATTESTED BY:       TENANT:    
 
                                TOTAL RESEARCH CORPORATION    
 
                   
 
          By:                          
Name:
                    Lorin Zissman, President    
 
 
 
               
 
  (Please print)                
Title:
  Assistant Corporate Secretary                
 
                    APPLY CORPORATE SEAL HERE                
 
                    WITNESSED BY:       GUARANTOR:    
 
                                LORIN ZISSMAN    
 
                   
 
          By:                          
Name:
                    Lorin Zissman    
 
 
 
               
 
  (Please print)                
 
                    ATTESTED BY:       AGENT FOR LANDLORD:    
 
                                BELLEMEAD MANAGEMENT CO., INC.    
 
                   
 
          By:                           Marc Leonard Ripp                 James
S. Servidea     Assistant Secretary                 Vice President    

APPLY CORPORATE SEAL HERE

50



--------------------------------------------------------------------------------



 



[No Diagram Shown]
Third Floor Plan
SCHEDULE “A”

51



--------------------------------------------------------------------------------



 



[No Diagram Shown]
Third Floor Plan
SCHEDULE “B”

52



--------------------------------------------------------------------------------



 



[No Diagram Shown]
First Floor Plan
SCHEDULE “C”

53



--------------------------------------------------------------------------------



 



[No Diagram Shown]
First Floor Plan
SCHEDULE “D”

54



--------------------------------------------------------------------------------



 



THIRD AMENDMENT OF LEASE
          This THIRD AMENDMENT OF LEASE is made as of the                     
day of December, 1995 between 5 INDEPENDENCE ASSOCIATES LIMITED PARTNERSHIP, a
New Jersey limited partnership, having an address c/o Bellemead Management Co.,
Inc. 280 Corporate Center, 4 Becker Farm Road, Third Floor, Roseland, New Jersey
07068-3788 (hereinafter called “Landlord”) and TOTAL RESEARCH CORPORATION, a New
Jersey corporation, having an office at 5 Independence Way, Princeton, New
Jersey 08540 (hereinafter called “Tenant”).
W I T N E S S E T H :
          WHEREAS:
          A. Bellemead Development Corporation, predecessor-in-interest to
Landlord, and Tenant heretofore entered into a certain lease dated December 2,
1985, as amended on July 31, 1986, January5, 1987 and November 27, 1990 (said
lease as it was or may hereafter be amended is hereinafter called the “Lease”)
with respect to a portion (“Demised Premises”) of the building known as 5
Independence Way, Princeton, New Jersey (“Building”), for a term ending on
December 31, 1996 or on such earlier date upon which said term may expire or be
terminated pursuant to any conditions of limitation or other provisions of the
Lease or pursuant to law; and
          B. Tenant is desirous of (i) increasing the size of the Demised
Premises by the addition of 19,401 rentable square feet (“Additional Space”) on
the second (2nd) floor of the Building, as illustrated on Schedule A, attached
hereto and made a part hereof, (ii) reducing the size of the Demised Premises by
surrendering 8,278 rentable square feet (“Surrender Space”) on the third (3rd)
floor of the Building, as illustrated on Schedule B, attached hereto and made a
part hereof and (iii) extending the term so that it expires on the last day of
the month in which month

55



--------------------------------------------------------------------------------



 



occurs the tenth (10th) anniversary of the Additional Space Commencement Date
(hereinafter defined in Paragraph 2).
          NOW, THEREFORE, in consideration of the promises and mutual covenants
hereinafter contained, the parties hereto modify the Lease as follows:
          1. DEFINED TERMS. Except as specifically provided otherwise in this
Third Amendment of Lease, all defined terms contained in this Third Amendment of
Lease, shall, for the purposes hereof, have the same meaning ascribed to them in
the Lease.
          2. ADDITIONAL SPACE COMMENCEMENT DATE. The Demised Premises shall be
deemed expanded to include the Additional Space on the earlier of (“Additional
Space Commencement Date”) (i) the date Tenant takes possession of all or any
part of the Additional Space or (ii) the date by when the work described in
Paragraph 3 hereof is substantially completed by Landlord. If the date referred
to in subsection (ii) of this Paragraph occurs prior to July 1, 1996 and Tenant
does not take possession of all or any part of the Additional Space prior to the
date referred to in subsection (ii) of this Paragraph, then, notwithstanding the
first sentence of this Paragraph, the Additional Space Commencement date shall
be July 1, 1996. The work described in Paragraph 3 hereof shall be deemed
substantially completed by Landlord on the date by when both of the following
conditions have been met: (a) Landlord has procured, if required, a temporary or
permanent certificate of occupancy, permitting occupancy of the Additional Space
by Tenant and (b) the Landord’s architect shall determine that Landlord has
substantially performed the work described in Paragraph 3 hereof. Substantial
completion by Landlord of the work described in Paragraph 3 hereof shall be
deemed to have occurred even though minor details of work remain to be done,
provided such details do not materially interfere with the Tenant’s use of the
Additional Space. As of the Additional Space Commencement Date, the

56



--------------------------------------------------------------------------------



 



attached Schedule A shall be added to and become a part of Exhibit A (Rental
Plan) to the Lease. On or about the Additional Space Commencement Date, Landlord
may deliver to Tenant a notice (“Additional space Commencement Date Notice”)
confirming, among other things, the inclusion of Additional Space within the
Demised Premises as of the Additional Space Commencement Date. If Tenant
receives the Additional Space Commencement Date Notice, Tenant shall sign same
and return it fully executed to Landlord within five (5) days after Tenant’s
receipt thereof. Tenant’s failure to timely return a fully executed unamended
original counterpart of the Additional Space Commencement Date Notice shall
constitute Tenant’s express consent with and agreement to all the terms
contained in the Additional Space Commencement Date Notice as prepared by
Landlord.
          3. CONSTRUCTION CREDIT IF LANDLORD PERFORMS WORK. Tenant shall provide
to Landlord on or before January 31, 1996 such final drawings and specifications
(that have first been approved in writing by Landlord) for Tenant’s layout,
partitioning, electrical, reflecting ceiling and all other installments (“Final
Plans”). Landlord shall furnish and install in accordance with the final Plans
so much of the work as allowed by a construction credit of $966,575.00
(“Construction Credit”). To the extent the Final Credit, such work shall be
memorialized as an “Extra” or “Change Order” to be executed by both Landlord and
Tenant, which shall indicate the work required, the cost thereof to be paid by
Tenant upon demand, and the additional time required, if any, for completion.
          4. CONSTRUCTION CREDIT IF LANDLORD DOES NOT PERFORM WORK. (A) If
Tenant desires to have the work shown in the Final Plans performed by someone
other than Landlord, then, Tenant shall give Landlord, on or before February 15,
1996, a written notice specifically referencing this Paragraph. Together with
said written notice, Tenant shall also

57



--------------------------------------------------------------------------------



 



submit to Landlord, on or before February 15, 1996, a single fixed price bona
fide bid (containing an estimated completion date) from a general contractor,
that has first been approved in writing by Landlord, (“Approved Contractor”) to
perform the work shown in the Final Plans (“Approved Bid”). Within ten (10) days
after Landlord receives the Approved Bid, Landlord shall have the right to
irrevocably appoint itself as Tenant’s general contractor and have Landlord
perform for Tenant the work shown in the Final Plans at a cost to Tenant
[subject to Paragraph 4.(B) hereof] not to exceed 98% of the Approved Bid within
a time period (subject to delays beyond the reasonable control of Landlord) not
to exceed by more than five (5) days the estimated completion date recited in
the Approved Bid, Landlord shall so notify Tenant in writing within ten
(10) days after Landlord receives said Approved Bid. If Landlord fails to timely
deliver said written notice to Tenant, Landlord shall not be deemed Tenant’s
appointed general contractor and Tenant shall be solely responsible for all work
shown in the Final Plans; all work not performed by Landlord shall be subject to
the prior written approval of Landlord, shall be subject to the prior written
approval of Landlord, which approval shall not be unreasonably withheld or
delayed.
          (B) If (i) Landlord has not appointed itself as Tenant’s general
contractor to perform the work shown in the Final Plans, (ii) Tenant has
unconditionally accepted in writing the Approved Bid, and (iii) Landlord
receives from Tenant a fully executed original counterpart of the Approved Bid
signed by Tenant and the Approved Contractor, then, provided Tenant has not
breached any term of the Lease, Landlord shall issue checks to the Approved
Contractor aggregating a total sum (“Total Outside Contractor Payment”) not to
exceed the Construction Credit. The Total Outside Contractor Payment shall be
disbursed in individual progress payments not more often than once during any
calendar month. Within thirty (30) days after

58



--------------------------------------------------------------------------------



 



Landlord receives from Tenant (1) an invoice issued by the Approved Contractor
pursuant to the Approved Bid, (2) a fully executed and acknowledged waiver of
construction liens in form satisfactory to Landlord and (3) a fully executed and
acknowledged statement, in form satisfactory to Landlord, showing all
subcontractors with whom the Approved Contractor has entered into subcontracts,
the amount of each such subcontract and the amount requested for each
subcontractor, Landlord shall, only if it ascertains that the billed work has
been completed, remit a check to Tenant payable to the Approved Contractor for
the amount shown on the invoice. Tenant agrees that Landlord shall in no way be
responsible for the accuracy of said invoices or for the quality or completeness
of the work performed to the Additional Space. Tenant expressly agrees that
Landlord may deduct from the Total Outside Contractor Payment. Landlord’s
estimate of any expenses Landlord may incur to repair any damage to the Building
caused by Tenant’s acts or omissions or those of the Approved Contractor.
          (C) By no later than thirty (30) days after the date, as determined by
Landlord, by when the Approved Contractor has substantially completed the work
shown in the Final Plans, Tenant shall deliver to Landlord all of the following
documents:
               (i) final, unconditional lien waivers from the Approved
Contractor and all subcontractors who performed any of the work shown in the
Final Plans, Tenant shall deliver to Landlord all of the following documents:
               (ii) a statement from Tenant’s architect certifying that all work
shown in the Final Plans has been completed;
               (iii) a permanent or temporary certificate of occupancy for the
Additional Space;

59



--------------------------------------------------------------------------------



 



               (iv) all certificates, permits and/or licenses required by
governmental and quasi-governmental authorities evidencing completion of the
work shown in the Final Plans and legal occupancy of the Additional Space by the
Tenant; and
               (v) an “as built” plan.
          (D) If Landlord has not appointed itself as Tenant’s general
contractor to perform the work shown in the Final Plans, then, notwithstanding
anything contained to the contrary in Paragraph 2 hereof, the Additional Space
Commencement Date shall be the earlier of (i) the date Tenant takes possession
or all or any part of the Additional Space or (ii) July 1, 1996. Any work shown
in the Final Plans not performed by Landlord shall be subject to all of the
terms, conditions and covenants contained in Article 3 of the Lease.
          5. (A) RENTAL CREDIT/CASH DEMAND NOTICE. Provided (a) Tenant has not
breached any term of the Lease and (b) Landlord receives from Tenant a written
notice, no later than December 31, 1996 but no earlier than July 1, 1996,
specifically referencing this Paragraph (“Credit Demand Notice”), Tenant shall
receive a rental credit (only to the extent of the portion of the Construction
Credit that is unexpended as of the date Landlord received the Credit Demand
Notice, but in no event more than $364,972.50 to be applied in the manner set
forth in Paragraph 5.(B) below. Said rental credit is hereinafter referred to as
the “Rental Credit”. If the Credit Demand Notice is timely received and contains
a request that Landlord give Tenant in cash a specified dollar amount from the
unexpended portion of the Construction Credit, then, provided (i) Tenant has not
breached any term of the lease, (ii) the specified dollar amount is $100,000.00
or less and (iii) the specified dollar amount is not greater than the unexpended
portion of the Construction Credit, Landlord shall once give Tenant, within
thirty (30) days after Landlord’s receipt of the Credit Demand Notice, a check
equal to the specified

60



--------------------------------------------------------------------------------



 



dollar amount in which case the Rental Credit shall be reduced by the specified
dollar amount. Upon Landlord’s receipt of the Credit Demand Notice, Landlord
shall immediately be no longer obligated to either (1) perform work in the
Demised Premises under Paragraph 3 hereof or (2) disburse any further
installments of the Total Outside Contractor Payment under Paragraph 4.(B)
hereof. Notwithstanding anything contained to the contrary elsewhere in this
Paragraph, if the portion of the Construction Credit which is unexpended as of
the date Landlord received the Credit Demand Notice exceeds $364,972.50, then,
said excess portion of the Construction Credit shall be null and void and
forever forfeited.
          (B) If conditions (a) and (b) of Paragraph 5.(A) above are strictly
met, then, Tenant shall receive the Rental Credit which shall be utilized in
twelve (12) equal installments only against twelve (12) consecutive monthly
installments of Minimum Rent. The first of said twelve (12) consecutive monthly
installments of Minimum Rent shall be the monthly installment of Minimum Rent
for the calendar month immediately following the calendar month in which
Landlord received the Credit Demand Notice. Tenant may apply only one-twelfth
(1/12) consecutive monthly installments of Minimum Rent. The Rental Credit, or
any remaining part thereof, shall be null and void and forever forfeited if not
fully utilized as required by this Paragraph 5.(B). If at any time during the
aforementioned twelve (12) month period Tenant breaches the Lease, then, the
remaining part of the Rental Credit shall be null and void and forever
forfeited.
          6. DELAYS. Tenant shall be responsible for any delays in completing
the work described in Paragraph 3 hereof by reason of Tenant’s failure to
cooperate with Landlord, Tenant’s delays in submitting any drawings or
specifications, or in supplying information, or in approving drawings,
specifications or estimates, or in giving authorizations, or by reason of any

61



--------------------------------------------------------------------------------



 



“Extra” or “Change Order” designated by Tenant, or by reason of any changes by
Tenants in any designations previously made by Tenant, or by reason of any
similar acts or omissions of Tenant. If the Additional Space Commencement Date
does not occur on or before July 1, 1996 by virtue of any of the reasons set
forth in the immediately preceding sentence, then, the Additional Space
Commencement Date shall be deemed, notwithstanding anything contained to the
contrary in Paragraph 2 hereof, to have occurred on July 1, 1996.
          7. SURRENDER SPACE. The “Requested Surrender Date” is herein defined
as the date falling thirty (30) days after the Additional Space Commencement
Date. Tenant shall deliver the Surrender Space to Landlord by the Requested
Surrender Date in the same physical condition and state of repair that would
apply to the Surrender Space as if the Requested Surrender Date were the
Termination Date. The earliest date after the Requested Surrender Date by when
Tenant has delivered to Landlord the Surrender Space in the physical condition
and state of repair as required hereunder is hereinafter called the “Actual
Surrender Date”. If the Actual Surrender Date fails to occur by the Requested
Surrender Date, then, Tenant shall be deemed a holdover tenant for the Surrender
Space and shall be liable to Landlord under Article 55 of the Lease as if
June 30, 1996 were the Termination Date. As of the Actual Surrender Date,
Exhibit A (Rental Plan) to the Lease shall be deemed to have excluded therefrom
the Surrender Space. Nothing in this Paragraph shall be deemed to constitute a
release or discharge of Tenant with respect to any outstanding and unsatisfied
obligation or liability whether unbilled or calculated, accrued or incurred
under the Lease, such as, but not limited to, Minimum Rent, Adjusted Minimum
Rent, additional rent and other charges payable by Tenant in connection with the
Surrender Space, up to and including the Actual Surrender Date.

62



--------------------------------------------------------------------------------



 



          8. TERMINATION DATE. Notwithstanding anything to the contrary
contained in the Lease, the date set forth in the Lease for the expiration of
the term thereof is hereby modified so that the Termination Date shall be the
last day of the month in which month occurs the tenth (10th) anniversary of the
Additional Space Commencement Date.
          9. MINIMUM RENT. The Lease is hereby amended to provide that the
Minimum Rent, on an annual basis, shall be:
(i) SEVEN HUNDRED NINETY FIVE THOUSAND ONE HUNDRED FIFTY THREE AND 42/100
DOLLARS ($795,153.42) for the period commencing on the Additional Space
commencement Date and ending on the third (3rd) anniversary of the Additional
Space Commencement Date, payable in advance on the first day of each calendar
month in equal monthly installments of SIXTY SIX THOUSAND TWO HUNDRED SIXTY TWO
AND 79/100 DOLLARS ($66,262.79);
(ii) ONE MILLION SEVENTEEN THOUSAND FIFTY SIX AND 70/100 DOLLARS ($1,017,056.70)
for the period commencing on the day immediately following the third (3rd)
anniversary of the Additional Space Commencement Date and ending on the seventh
(7th) anniversary of the Additional Space Commencement Date, payable in advance
on the first day of each calendar month in equal monthly installments of EIGHTY
FOUR THOUSAND SEVEN HUNDRED FIFTY FOUR AND 73/100 DOLLARS ($84,754.73); and
(iii) ONE MILLION SEVENTY THOUSAND FIVE HUNDRED EIGHTY SIX AND 00/100 DOLLARS
($1,070,586.00) for the period commencing on the day immediately following the

63



--------------------------------------------------------------------------------



 



seventh (7th) anniversary of the Additional Space Commencement Date and ending
on the Termination Date, payable in advance on the first day of each calendar
month in equal monthly installments of EIGHTY NINE THOUSAND TWO HUNDRED FIFTEEN
AND 50/100 DOLLARS ($89,215.50).
          10. ADDITIONAL SPACE LEASE AMENDMENT. Section 36.2 of the Lease shall
be amended as of the Additional Space Commencement Date to provide that (i) the
Demised Premises shall be deemed to contain a floor area of 48,663 square feet
and (ii) the Occupancy Percentage shall be 43%. If, however, the Actual
Surrender Date does not occur by the Additional Space Commencement Date, then,
(a) for the period beginning on the Additional Space Commencement Date, then,
(a) for the period beginning on the Additional Space Commencement Date and
ending on the day prior to the Actual Surrender Date, Section 36.2 of the Lease
shall be amended to provide that (A) the Demised Premises shall be deemed to
contain a floor area of 56,941 square feet and (B) the Occupancy Percentage
shall be 50.3% and (b) for the period beginning on and at all times after the
Actual Surrender Date, Section 36.2 of the Lease shall be amended as set forth
in the first sentence of this Paragraph.
          11. FIRST TAX YEAR. For purposes of computing the additional rent
accruing after the Additional Space Commencement Date that is due Landlord under
Section 36.4(1) of the Lease, as of the Additional Space Commencement Date,
(A) Section 36.1(4) of the Lease shall be deleted and replaced with the
following new Section 36.1(4): “The First Tax Year shall mean the calendar year
ending December 31, 1996. Tax Year shall mean any calendar year thereafter;” and
(B) Section 36.1(2) of the Lease shall be deleted and replaced with the
following new Section 36.1(2) of the Lease shall be deleted and replaced with
the following new Section

64



--------------------------------------------------------------------------------



 



36.1(2): “The Base Tax Rate shall mean the real estate tax rate in effect on the
date of the Third Amendment of Lease; “
          12. FIRST OPERATING YEAR. For purposes of computing the additional
rent accruing after the Additional Space Commencement Date that is due Landlord
under Section 36.5(1) of the Lease, as of the Additional Space Commencement
Date, Section 36.1(3) of the Lease shall be deleted and replaced with the
following new Section 36.1(3): “First Operating Year shall mean the calendar
year ending December 31, 1996. Operating Year shall mean any calendar year
thereafter.”
          13. PARKING. As of the Additional Space Commencement Date, Tenant’s
Allotted Parking referenced in Section 43.1 of the Lease shall be for one
hundred fifty eight (158) cars. Supplementing Section 43.4 of the Lease, by no
later than the Additional Space Commencement Date, Landlord shall mark once, at
Tenant’s expense but subject to the Construction Credit, the words “TOTAL
VISITOR” on one (1) parking space in the Designated Parking Area. Such marking
shall not increase Tenant’s Allotted Parking. Supplementing Section 43.2 of the
Lease, any Over-use shall be deemed a material event of default under the Lease
and Landlord may immediately suspend or revoke the License, remove Tenant’s
designations and markings from any parking space so inscribed and/or exercise
such remedies as are provided in Articles 17 and 18 of the “Printed Portion” of
the Lease. Supplementing Section 43.2 of the Lease, Landlord shall not be
responsible to Tenant if all or any of Tenant’s designated and/or marked parking
spaces are used by anyone other than Tenant or its visitors.
          14. RENEWAL OPTION. As of the date hereof, the following Article 60
shall be deemed added to and made a part of the Lease:

65



--------------------------------------------------------------------------------



 



          60. RENEWAL OPTION
          60.1 Subject to the provisions of Section 60.2 below, Tenant shall
have the option to renew this Lease for two (2) additional terms of five (5)
years each (each such renewal term is herein after referred to as a “Renewal
Term”). If Tenant exercises the first renewal option, the first Renewal Term
shall commence upon the expiration of the term ending on the last day of the
month in which month occurs the tenth (10th) anniversary of the Additional Space
Commencement Date (the “Initial Term”). If Tenant exercises the first renewal
option and the second renewal option, the second Renewal Term shall commence
upon the expiration of the first Renewal Term shall commence upon the expiration
of the first Renewal Term. The terms, covenants and conditions during the
Initial Term, including but not limited to the definitions of the First Tax Year
and First Operating Year as set forth in Article 36 thereof, shall be projected
and carried over into each of the Renewal Terms, except as specifically set
forth hereinafter.
          (a) The Minimum Rent for the first Renewal Term shall be the greater
of (i) Market Rent [as defined in clause (b) below] or (ii) the Adjusted Minimum
Rent as of the last day of the Initial Term. The Minimum Rent for the second
Renewal Term shall be the greater of (i) Market Rent or (ii) the Adjusted
Minimum Rent as of the last day of the first Renewal Term.
          (b) “Market Rent” shall mean the fair market rent for the Demised
Premises, as of the commencement date for the first or second Renewal Term, as
the case may be (the “Determination Date”), based upon the rents generally in
effect for comparable office space in the area in which the Real Estate is
located. Market Rent (for the purposes of determining the Minimum Rent only
during each Renewal Term) shall be determined on what is commonly known as
“gross” basis; that is, in computing Market Rent, it shall be assumed that all
real estate taxes and customary services are included in such Market Rent and
are not passed through to the Tenant as separate additional charges.
Notwithstanding the foregoing, the Minimum Rent for each Renewal Term shall be
thereafter increased fro tie to time a s provided in this Lease and the first
time to time as provided in this Lease and the First Tax Year and First
Operating Year for each Renewal Term shall be defined as provided in Article 36
hereof.
          (c) Landlord shall notify Tenant (“Landlord’s Determination Notice”)
of Landlord’s determination of the Market Rent within sixty (60) days of the
Determination Date. If Tenant disagrees with Landlord’s determination Tenant
shall notify Landlord (“Tenant’s Notice of Disagreement”) within fifteen
(15) days of receipt of Landlord’s

66



--------------------------------------------------------------------------------



 



Determination Notice. Time shall be of the essence with respect to Tenant’s
Notice of Disagreement, and the failure of Tenant to give such notice within the
time period set forth above shall conclusively be deemed an acceptance by Tenant
of the Market Rent as determined by Landlord and a waiver by Tenant of any right
to dispute such Market Rent. If Tenant timely gives its Tenant’s Notice of
Disagreement, then, the Market Rent shall be determined as follows: Landlord and
Tenant shall, within 30 days of the date on which Tenant’s Notice of
Disagreement was given, each appoint Appraiser (hereinafter defined) for the
purpose of determining the Market Rent. An Appraiser shall mean a duly qualified
impartial real estate appraiser having at least (10) years experience in the
area in which the Demised Premises are located. In the event that the two
(2) Appraisers so appointed fail to agree as to the Market Rent within a period
of thirty (30) days after the appointment of the second Appraiser, such two
(2) Appraisers so appointed fail to agree as to the Market Rent within a period
of thirty (30) days after the appointment of the second Appraiser, such two (2)
Appraisers shall forthwith appoint a third Appraiser who shall make a
determination within thirty (30) days thereafter. If such two Appraisers fail to
agree upon such third Appraiser within ten (10) days following the last thirty
(30) day period, such third Appraiser shall be appointed by a presiding Judge of
the Superior Court of the State of New Jersey for the County in which the Real
Estate is located. Such two (2) Appraisers or three (3) Appraiser, as the case
may be, shall proceed with all reasonable dispatch to determine the Market Rent.
The decision of such Appraisers shall be final; such decision shall be in
writing and a copy shall be delivered simultaneously to Landlord and to Tenant.
If such Appraisers fail to deliver their decision as set forth above prior to
the commencement of any Renewal Term, Tenant shall pay Landlord the Adjusted
Minimum Rent at the rate as of the last day of the Initial Term or the last day
of the first Renewal Term, as the case may be, until such decision is so
delivered. If the Market Rent as determined above is in excess of the actual
rent paid, then Tenant, upon demand, shall pay to Landlord the difference
between the actual rent paid and the Market Rent from the commence of the
Renewal Term. Landlord and Tenant shall each be responsible for and shall pay
the fee of the Appraiser appointed by them respectively, and Landlord and Tenant
shall share equally the fee of the third Appraiser. Promptly upon determination
of the Market Rent, Tenant shall execute and deliver a Lease amendment prepared
by Landlord setting forth the terms of the Renewal Term.
          60.2 Tenant’s option to renew, as provided in Section 60.1 above,
shall be strictly conditioned upon and subject to each of the following:
          (a) Tenant shall notify Landlord in writing of Tenant’s exercise of
its option to renew at least nine (9) months, but not more than twelve

67



--------------------------------------------------------------------------------



 



(12) months, prior to the expiration of the Initial Term or the first Renewal
Term, as the case may be;
          (b) At the time Landlord receives Tenant’s notice as provided in (a)
above, and at the expiration of the Initial Term or the first Renewal Term, as
the case may be, Tenant shall not have been in default under the terms or
provisions of this Lease and Tenant shall not have assigned this Lease or
subleased all or any portion of the Demised Premises. The conditions contained
in this Section 60.2(b) may be waived by Landlord at its sole discretion and may
not be used by Tenant as a means to negate the effectiveness of Tenant’s
exercise of this option to renew;
          (c) Tenant shall have no further renewal option other than the option
to extend for the two (2) Renewal Terms as set forth in Section 60.1 above;
          (d) This option to renew shall be deemed personal to the Tenant named
on the first and last page of the Lease and may not otherwise be assigned;
          (e) Landlord shall have no obligation to do any work or perform any
services for the Renewal Term with respect to the Demised Premises or the
Building which Tenant agrees to accept in their then “as is” condition; and
          (f) No later than ten (10) days prior to the commencement of any
Renewal Term, Tenant shall deposit with Landlord such additional sums as may be
required to increase any security deposit then held by Landlord proportionate to
the increase in the Minimum Rent then due under the Lease.
     15. BROKERAGE. Tenant represents that it has had no dealings or
communications with any real estate broker or agent, other than Julien J.
Studley, Inc., in connection with this Third Amendment of Lease. Tenant agrees
to defend indemnify and hold Landlord, its affiliates and/or subsidiaries and
the partners, directors, officers of Landlord and its affiliates and/or
subsidiaries harmless from and against any and all costs, expenses or liability
(including attorney’s fees, court costs and disbursements) for any commission or
other compensation claimed by any broker or agent, other than Julien J. Studley,
Inc., with respect to this Third Amendment of Lease.

68



--------------------------------------------------------------------------------



 



          16. CORPORATE AUTHORITY. Tenant represents that the undersigned
officer of the Tenant corporation has been duly authorized on behalf of the
Tenant corporation to enter into this Third Amendment of Lease in accordance
with the terms, covenants and conditions set forth herein, and, upon Landlord’s
request, Tenant shall deliver an appropriate certification by the Secretary of
the Tenant corporation to the foregoing effect.
          17. TEMPORARY OCCUPANCY LICENSE. Solely as an accommodation to Tenant,
Landlord hereby grants to Tenant, without Landlord assuming any
responsibilities, obligations, liabilities or duties, a revocable license
covering the period that commences today and ends on the earlier of June 30,
1996 or the Additional Space Commencement Date, that permits Tenant to occupy
any portion of the second (2nd) floor of the Building that is vacant, empty and
unleased by any party, in its “as-is” physical condition and state of repair,
pursuant to all the responsibilities, obligations, liabilities and duties that
Tenant has undertaken in the Lease as if said space were part of the Demised
Premises, except for the obligation to pay Minimum Rent on said space.
          18. AFTER-HOURS HVAC. Supplementing and modifying the first sentence
of Section 39.2 of the Lease, with regard to any after-hours air-conditioning,
ventilation or heating supplied to all or any part of the Demised Premises on or
after July 1, 1996, Tenant shall pay to Landlord, as additional rent, a sum
equal to $35.00 per hour.
          19. CONDITION OF ADDITIONAL SPACE. Tenant agrees to accept the
Additional Space in its “as is” physical condition and state of repairs as of
the Additional Space Commencement Date.
          20. LEASE RATIFICATION. Except as expressly amended by this Third
Amendment of Lease, that certain Second Amendment of Lease dated November 27,
1990, that

69



--------------------------------------------------------------------------------



 



certain letter agreement dated July 31, 1986 and that certain First Amendment of
Lease dated January 5, 1987, the Lease and all terms, covenants and conditions
thereof, shall remain in full force and effect and are hereby in all respects
ratified and confirmed.
          21. GROUND MONUMENT SIGNAGE. As of the date hereof, Paragraph 20 of
the Second Amendment of Lease dated November 27, 1990 between the parties shall
be deemed null and void and without any legal force or binding effect. Until
Tenant (i) breaches any monetary term of the Lease, (ii) assigns the Lease to
any person or entity, except one that complies with Section 48.7 of the Lease or
(iii) sublets an aggregate of 5,000 or more rentable square feet of the Demised
Premises in one or more transactions to any person or entity, except one that
complies with Section 48.7 of the Lease, Landlord shall, beginning as soon as
reasonably practicable after Landlord receives a written demand from Tenant (but
in no event sooner than July 1, 1996), display, at Landlord’s expense, the name
of Tenant on a single Building standard ground monument located in a location on
the Real Estate to be established by Landlord and Tenant in writing. Landlord
shall solely determine the size, material composition, design, style and color
of (a) such ground monument and (b) all text appearing on said ground monument.
The design, style and color of Tenant’s logo, however, shall be solely
determined by Tenant exercising reasonable and tasteful discretion.
          22. NO ORAL CHANGES. This Third Amendment of Lease may not be changed
orally, but only by a writing signed by both Landlord and Tenant.
          23. NO DEFAULT. Tenant confirms that (i) Landlord has complied with
all of its obligations contained in the Lease and (ii) no event has occurred and
no condition exists which, with the passage of time or the giving of notice, or
both, would constitute a default by Landlord under the Lease.

70



--------------------------------------------------------------------------------



 



     24. EXPANSION OPTION A. As of the date hereof, the following Article 66
shall be deemed added to and made a part of the Lease:
          66. EXPANSION OPTION A
          66.1 Subject to the provisions of Section 66.2 below, Tenant shall
have the option to increase on Expansion Space A Inclusion Date (hereinafter
defined) the Demised Premises by adding thereto Expansion Space A (hereinafter
defined). Except as otherwise provided herein, the foregoing expansion of the
Demised Premises shall be upon all the terms and conditions of this Lease. The
configuration and location in the Building of Expansion Space A shall be solely
determined by Landlord and the rentable square foot area of Expansion Space A
shall also be solely established by Landlord but shall be between 4,000 and
5,500 rentable square feet. Expansion Space A Inclusion Date shall be determined
solely by Landlord but shall be after June 30, 1998 and before January 2, 2,000.
The minimum Rent payable for Expansion Space A shall be determined solely by
Landlord to reflect fair market rent. Tenant’s obligation to pay Minimum Rent
for Expansion Space A shall commence on Expansion Space A Inclusion Date. Tenant
shall, upon Landlord’s request, execute and deliver a lease amendment prepared
by Landlord reflecting the inclusion of Expansion Space A within the Demised
Premises. If Tenant has properly exercised this option and the exercise of said
option remains binding upon Landlord, then, prior to Expansion Space A Inclusion
Date, Landlord shall advise Tenant of (1) the configuration, location in the
Building and rentable square foot area of Expansion Space A, *2) Expansion Space
A Inclusion Date and (3) the Minimum Rent applicable for Expansion Space A.
Tenant shall be strictly bound by the terms of said advice.
          66.2 Tenant’s option to increase the Demised Premises by adding
thereto Expansion Space A, as provided in Section 66.1 above, shall be strictly
conditioned upon and subject to each of the following:
          (a) Tenant may only exercise its option to add Expansion Space A to
the Demised Premises if Tenant has been in continuous occupancy of the entire
Demised Premises, as same are constituted on the date hereof;
          (b) No later than October 1, 1997 but no earlier than July 1, 1997,
Tenant shall notify Landlord in writing of Tenant’s exercise of its option to
add Expansion Space A to the Demised Premises;
          (c) At all times before Expansion Space A Inclusion Date, Tenant shall
not have breached any of the terms of this Lease and Tenant

71



--------------------------------------------------------------------------------



 



shall not have assigned this Lease or subleased for the balance of the Lease
term all or any part of the Demised Premises. The conditions contained in this
Section 66.2(c) may be waived by Landlord at its sole discretion and may not be
used by Tenant as a means to negate the effectiveness of Tenant’s exercise of
this option to expand;
          (d) The option to increase the Demised Premises as set forth in this
Article 66 shall be deemed personal to the Tenant named on the first and last
page of this Lease and may not be assigned;
          (e) Landlord shall have no obligation to perform any work to Expansion
Space A which Tenant agrees to accept in its “as is” physical condition as of
Expansion Space A Inclusion Date. Landlord, however, agrees that in the event it
approves in writing, on or before the Expansion Space A Inclusion Date, drawings
and specifications prepared by Tenant, at its expense, for certain renovation
work in Expansion Space A (the “Renovation A Work”) to be performed by Bellemead
Construction Corporation (“BCC”) at Tenant’s expense, Landlord shall give
Tenant, upon BCC’s completion of the Renovation A Work (the “Payment A Date”), a
credit to be applied only against BCC’s invoice to Tenant for the Renovation A
Work. Said credit (“Renovation A Credit”) shall equal the product of $10.00 and
the rentable square foot area of Expansion Space A as solely determined by
Landlord, subject to Section 66.1 hereof. All or any portion of the Renovation A
Credit that is not utilized by Tenant as of ninety (90) days after the Expansion
Space A Inclusion Date shall be forever forfeited and may not be applied against
any payment of Minimum Rent, Adjusted Minimum Rent or additional rent due under
the Lease. Landlord’s obligation to grant the Renovation A Credit to Tenant
shall be strictly conditioned upon Tenant not having breached any term of the
Lease on or before the Payment A Date; and
          (f) If Expansion Space A shall not be available for Tenant’s occupancy
on Expansion Space A Inclusion Date, for any reason, including the holding over
of the prior tenant, then, Landlord and Tenant agree that the failure to have
such Expansion Space A available for occupancy by Tenant shall in no way affect
the validity of the Lease or the deemed inclusion of Expansion Space A within
the Demised Premises as of the Expansion Space A Inclusion Date, or the
obligations of Tenant hereunder, nor shall the same be construed in any way to
extend the term of this Lease.
     25. EXPANSION OPTION B. As of the date hereof, the following Article 67
shall be deemed added to and made a part of the Lease:

72



--------------------------------------------------------------------------------



 



          67. EXPANSION OPTION B
          67.1 Subject to the provisions of Section 67.2 below, Tenant shall
have the option to increase on Expansion Space B Inclusion Date (hereinafter
defined) the Demised Premises by adding thereto Expansion Space B (hereinafter
defined). Except as otherwise provided herein, the foregoing expansion of the
Demised Premises shall be upon all the terms and conditions of this Lease. The
configuration and location in the Building of Expansion Space B shall be solely
determined by Landlord and the rentable square foot area of Expansion Space B
shall also be solely established by Landlord but shall be between 4,000 and
5,000 rentable square feet. Expansion Space B Inclusion Date shall be determined
solely by Landlord but shall be after June 30, 2001 and before January 2, 2003.
The Minimum Rent payable for Expansion Space B shall be determined solely by
Landlord to reflect fair market rent. Tenant’s obligation to pay Minimum Rent
for Expansion Space B shall commence on Expansion Space B Inclusion Date. Tenant
shall, upon Landlord’s request, execute and deliver a Lease amendment prepared
by Landlord reflecting the inclusion of Expansion Space B within the Demised
Premises. If Tenant has properly exercised this option and the exercise of said
option remains binding upon Landlord, then, prior to Expansion Space B Inclusion
Date, Landlord shall advise Tenant of (1) the configuration, location in the
Building and rentable square foot area of Expansion Space B, (2) Expansion Space
B Inclusion Date and (3) the Minimum Rent applicable for Expansion Space B.
Tenant shall be strictly bound by the terms of said advice.
          67.2 Tenant’s option to increase the Demised Premises by adding
thereto Expansion Space B, as provided in Section 67.1 above, shall be strictly
conditioned upon and subject to each of the following:
          (a) Tenant may only exercise its option to add Expansion Space B to
the Demised Premises if Tenant has been in continuous occupancy of the entire
Demised Premises, as same are constituted on the date hereof;
          (b) No later than October 1m 2000 but no earlier than July 1, 2000,
Tenant shall notify Landlord in writing of Tenant’s exercise of its option to
add Expansion Space B to the Demised Premises;
          (c) At all times before Expansion Space B Inclusion Date, Tenant shall
not have breached any of the terms of this Lease and Tenant shall not have
assigned this Lease or subleased all or any part of the Demised Premises. The
conditions contained in this Section 67.2(c) may be waived by Landlord at its
sole discretion and may not be used by

73



--------------------------------------------------------------------------------



 



Tenant as a means to negate the effectiveness of Tenant’s exercise of this
option to expand;
          (d) The option to increase the Demised Premises as set forth in this
Article 67 shall be deemed personal to the Tenant named on the first and last
page of this Lease and may not be assigned;
          (e) Landlord shall have no obligation to perform any work to Expansion
Space B which Tenant agrees to accept in its “as is” physical condition as of
Expansion Space B Inclusion Date. Landlord, however, agrees that in the event it
approves in writing, on or before the Expansion Space B Inclusion Date, drawings
and specifications prepared by Tenant, at its expense, for certain renovation
work in Expansion Space B(the “Renovation B Work”) to be performed by BCC at
Tenant’s expense, Landlord shall give Tenant, upon BCC’s completion of the
Renovation B Work (the “Payment B Date”), a credit to be applied only against
BCC’s invoice to Tenant for the Renovation B Work. Said credit (“Renovation B
Credit”) shall equal the product of $5.00 and the rentable square foot area of
Expansion Space B as solely determined by Landlord, subject to Section 67.1
hereof. All or any portion of the Renovation B Credit that is not utilized by
Tenant as of ninety (90) days after the Expansion Space B Inclusion Date shall
be forever forfeited and may not be applied against any payment of Minimum Rent,
Adjusted Minimum Rent or additional rent due under the Lease. Landlord’s
obligation to grant the Renovation B Credit to Tenant shall be strictly
conditioned upon Tenant not having breached any term of the Lease on or before
the Payment B Date; and
          (f) If Expansion Space B shall not be available for Tenant’s occupancy
on Expansion Space B Inclusion Date, for any reason, including the holding over
of the prior tenant, then, Landlord and Tenant agree that the failure to have
such Expansion Space B available for occupancy by Tenant shall in no way affect
the validity of the Lease or the deemed inclusion of Expansion Space B within
the Demised Premises as of Expansion Space B Inclusion Date, or the obligations
of Tenant hereunder, nor shall the same be construed in any way to extend the
term of this Lease.
     26. CONTRACTION OPTION. (A) Subject to the provisions of Section (B) below
and Paragraph 27 hereof, Tenant shall have a one-time option to terminate the
Lease effective as of either June 30, 1999 or June 30, 2001 with regard only to
the Contraction Space (hereinafter defined in Paragraph 28), and the term of the
Lease, with regard solely to the Contraction Space,

74



--------------------------------------------------------------------------------



 



shall expire in the same manner and with the same effect as if June 30, 1999 or
June 30, 2001, as the case may be, were the date set forth in the Lease for the
expiration of the term hereof.
     (B) Tenant’s option to terminate the Lease, with regard only to the
Contraction Space, as provided in Paragraph 26(A) above, shall be strictly
conditioned upon and subject to each of the following:
1. If Tenant desires to terminate the Lease with regard only to the Contraction
Space, Landlord must simultaneously receive (i) Contraction Space Floor Plan
(hereinafter defined in Paragraph 27), (ii) written notice stating that Tenant
desires to exercise this option and (iii) in the case only of a June 39, 1999
termination date, a certified bank check drawn on a New Jersey banking
institution payable to the direct order of Landlord for an amount equal to the
produce of $8.50 and the rentable square foot area of the Contraction Space as
shown in a Contraction Space Floor Plan which has first been approved in writing
by Landlord. Both items described in subsection (i) and (ii) of this
Paragraph 26.(B)1., in the case of a June 30, 2001 termination date, must be
received by Landlord no later than October 31, 2000 but no sooner than August 1,
2000. All three (3) items described in subsection (i), (ii) and (iii) of this
Paragraph 26.(B).1, in the case of a June 30, 1999 termination date, must be
received by Landlord no later then October 31, 1998 but not sooner than
August 1, 1998;
2. At all times prior to Landlord’s receipt of the Contraction Space Floor Plan
and Tenant’s notice described in Paragraph 26.(B)1. above, and all times prior
to the applicable termination date, either June 30, 1999 or June 30, 2001,
Tenant shall not have been in breach of any of the terms and provisions of the
Lease. The conditions contained in this Paragraph 26.(B)2. may be waived by
Landlord at its sole discretion and may not be used by Tenant as a means to
negate the effectiveness of Tenant’s exercise of this option;
3. This option to terminate the Lease with regard only to the Contraction Space
shall be deemed personal to the Tenant named on the first and last page of this
Third Amendment of Lease and may not assigned; and
4. Tenant’s exercise of its termination option in accordance with the terms and
provisions of this Paragraph 26 shall not constitute a release or discharge of
Tenant with respect to any outstanding and unsatisfied obligation or liability,
whether unbilled or calculated, accrued or incurred under the Lease, such as,
but not limited to, Minimum Rent, Adjusted

75



--------------------------------------------------------------------------------



 



Minimum Rent, additional rent and other charges payable by Tenant for the
Contraction Space up to and including June 30, 2001 in the case of a June 30,
2001 termination date or June 30, 1999 in the case of a June 30, 1999
termination date.
          27. CONTRACTION SPACE. The precise rentable square foot area, location
and configuration of the Contraction Space has not been agreed upon by Landlord
and Tenant as of the date hereof. Landlord and Tenant, however, hereby agree
that the rentable square foot area of the Demised Premises, as they are
constituted on the date Landlord receives the notice referred to in
Paragraph 26.(B)1.(ii) hereof. Together with the notice referred to in
Paragraph 26.(B)1.(ii) hereof, Tenant shall furnish Landlord, for its written
approval, a detailed floor plan (“Contraction Space Floor Plan”) marking the
precise rentable square foot area, location and configuration of the Contraction
Space Tenant desires to surrender. The Contraction Space Floor Plan, in a form
approved in writing by Landlord, shall control the precise rentable square foot
area, location and configuration of the Contraction Space Tenant desires to
surrender. Landlord shall not unreasonably withhold, delay or condition its
written approval to the Contraction Space Floor Plan so long as the Contraction
Space depicted therein (i) complies with all applicable building codes and
(ii) depicts a single self-contained unit of space whose layout has not
irregularities that might adversely affect the marketability of the Contraction
Space. If Landlord gives Tenant a written notice unconditionally approving the
Contraction Space Floor Plan, then, at a time solely determined by Landlord and
at Landlord’s expense, Landlord shall demise, using Building standard means,
methods, materials and labor, the Contraction Space from the ret of the Demised
Premises. Upon Landlord’s demand, Tenant shall cooperate with Landlord and
comply with any directives of Landlord for the purpose of assisting Landlord in
satisfying its obligation to Tenant under the immediately preceding sentence.
Until Landlord gives Tenant a written notice unconditionally approving the

76



--------------------------------------------------------------------------------



 



Contraction Space Floor Plan, then, the option to surrender the Contraction
Space shall be deemed not to have been exercised by Tenant.
          28. SURRENDER OF CONTRACTION SPACE. So long as Tenant has properly
exercised this contraction option and that exercise remains binding and
enforceable, (i) Tenant shall deliver the Contraction Space to Landlord by
either June 30, 1999 or June 30, 2001, as the case may be, in the same physical
condition and state of repair that would apply to the Contraction Space as if
either June 30, 1999 or June 30, 2001, as the case may be, were the Termination
Date. The date (falling only on or after June 30, 1999 or June 30, 2001, as the
case may be) by when Tenant has delivered to Landlord the Contraction Space in
the physical condition and state of repair as required hereunder is hereinafter
called the “Actual Contraction Date.” If the Actual Contraction Date does not
occur before either July 1, 1999 or July 1, 2001, as the case may be, then,
Tenant shall be deemed a holdover tenant for the Contraction Space and shall be
liable to Landlord under Article 55 of the Lease as if either June 30, 1999 or
June 30, 2001, as the case may be, were the Termination Date. If, however, it
has been adjudged that the Actual Contraction Date failed to occur before either
July 1, 1999 or July 1, 2001, as the case may be, solely due to the gross
negligence of Landlord, then, notwithstanding the immediately preceding
sentence, for each day during the period either July 1, 1999 through the Actual
Contraction Date or July 1, 2001 through the Actual Contraction Date, as the
case may be, Tenant shall pay 100%, not 200%, of the Adjusted Minimum Rent for
said period. Nothing in this Paragraph shall be deemed to constitute a release
or discharge of Tenant with respect to any outstanding and unsatisfied
obligation or liability, whether unbilled or calculated, accrued or incurred
under the Lease, such as, but not limited to, Minimum Rent, Adjusted Minimum
Rent,

77



--------------------------------------------------------------------------------



 



additional rent and other charges payable by Tenant in connection with the
Contraction Space, up to and including the Actual Contraction Date.
          29. CONTRACTION SPACE LEASE AMENDMENT. On or about the Actual
Contraction Date, Landlord shall deliver to Tenant a notice (a) establishing the
Actual Contraction Date, (b) modifying Section 36.2 of the Lease as of the
Actual Contraction Date to reflect Landlord’s determination of the reduced
rentable square foot area of the Demised Premises, (c) revising Section 36.2 of
the Lease as of the Actual Contraction Date to reflect Landlord’s determination
of the reduced Tenant’s Occupancy Percentage, (d) changing the Allotted Parking
referred to in Section 43.1 of the Lease as of the Actual Contraction Date so
that Tenant’s Allotted Parking reflects Landlord’s then applicable Building
standard ratio of parking spaces to each 1,000 rentable square feet within the
Demised Premises, (e) reducing the Minimum Rent as of the Actual Contraction
Date by an amount equal to the product of (1) $16.34 and the rentable square
foot area of the Contraction Space for the period (if any) beginning on the
Actual Contraction Date and ending on the third (3rd) anniversary of the
Additional Space Commencement Date, (2) $20.90 and the rentable square foot area
of the Contraction Space for the period beginning on the day immediately
following the third (3rd) anniversary of the Additional Space Commencement Date
and ending on the seventh (7th) anniversary of the Additional Space Commencement
Date and (3) $22.00 and the rentable square foot area of the Contraction Space
for the period beginning on the day immediately following the seventh (7th)
anniversary of the Additional Space Commencement Date and ending on the
Termination Date; and reciting other pertinent modifications to the Lease that
Landlord deems necessary. As of the Actual Contraction Date, Exhibit A (Rental
Plan) to the Lease shall be deemed modified to exclude the contraction Space.
Tenant shall accept the terms of the notice

78



--------------------------------------------------------------------------------



 



referred to in the first sentence of this Paragraph by signing a copy of said
notice and returning it to Landlord within five (5) days after Tenant’s receipt
thereof. Tenant’s failure to timely return a fully executed unamended original
counterpart of said notice shall constitute Tenant’s express consent with an
agreement to all the terms contained in the notice as prepared by Landlord.
          30. SPACE PLANNING REIMBURSEMENT. Tenant hereby represents that it
has, as of the date hereof, spent in excess of $50,000.00 on the space planning
services of Ralph Mancini Duffy relating solely to the Additional Space.
Provided (i) Landlord receives from Tenant, no later than ten (10) days prior to
the date hereof, written documentation in form and content satisfactory to
landlord evidencing the veracity of Tenant’s representation contained in the
first (1st) sentence of this Paragraph and (ii) Tenant has not breached any term
of the Lease, then, on the date hereof, Landlord shall pay Tenant $50,000.00.
          31. FIRST-CLASS BUILDING. Landlord shall endeavor to operate and
maintain the Building in a first-class manner and any costs arising from such
first-class operation and maintenance Tenant agrees to pay pursuant to
Article 36 of the Lease or other applicable provisions of the Lease.
          32. SUBLETTING. As of the Additional Space commencement Date, the last
five (5) lines of Section 48.4 of the Lease shall be deemed deleted and replaced
by the following language:
48.2 to pay over to Landlord as additional rent hereunder fifty percent (50%) of
all consideration (of whatever nature) payable by the prospective sublessee or
assignee to Tenant pursuant to such sublease or assignment which exceeds (said
excess is hereinafter referred to as “Profit”) the pro rata share of the
Adjusted Minimum Rent allocable to the Demised Premises, in the case of an
assignment, or to the subleased premises in the case of a sublease, payable by
Tenant hereunder. In computing the Profit, tenant may deduct therefrom, to the
extent documented as hereinafter provided, those bona fide, out-of-pocket,
actual, reasonable and necessary costs negotiated at arms-length directly
incurred by Tenant in effectuating

79



--------------------------------------------------------------------------------



 



a sublease or assignment paid to only (A) entities unaffiliated with Tenant for
brokerage and legal services and (B) Bellemead Construction Corporation for
construction work. For purposes of computing Profit, the costs referred to in
the immediately preceding sentence shall be amortized over the term of the
sublease or the remaining term of the Lease in the event of an assignment.
Tenant shall promptly provide Landlord with (i) an affidavit sworn to by Tenant
setting forth in detail the permitted deductions from Profit and (ii) proof of
payment for said permitted deductions from Profit.
          33. BUILDING PURCHASE OPTION. If Landlord receives a bona fide good
faith offer in writing from a Qualified Purchaser (hereinafter defined) to
purchase a fee simple absolute interest in only the Real Estate, Landlord shall
(provided Tenant has not breached any term of the Lease, sublet all or any part
of the Demised Premises and/or assigned the Lease) give Tenant in writing a
notice inviting Tenant (“Invitation Notice”) to submit a contract of sale for
landlord’s execution covering the Real Estate. If Landlord and Tenant fail to
execute and unconditionally deliver to each other a fully binding contract of
sale for the Real Estate within ten (10) days after Landlord gives Tenant the
Invitation Notice, Tenant shall have no further rights and Landlord shall have
no further obligations under this Paragraph. A Qualified Purchaser shall mean
any person or entity, except (1) any person or entity who may acquire the Real
Estate through a sale in foreclosure or a deed given in lieu of foreclosure,
(2) any governmental entity that may acquire the Real Estate by exercise of the
power of eminent domain, (3) an affiliate, subsidiary, related entity, parent,
partner or stockholder of Landlord and (4) a joint venture, syndicate or
partnership (general, limited or otherwise) in which any interest is held by
Landlord, its affiliate, subsidiary, related entity, parent, partner or
stockholder. The entitlement to an Invitation Notice shall be deemed personal to
Tenant named on the first and last page of this Third Amendment of Lease and may
not be assigned.

80



--------------------------------------------------------------------------------



 



FOURTH AMENDMENT OF LEASE
     This FOURTH AMENDMENT OF LEASE is made as of the 12 th day of December 1996
between 5 INDEPENDENCE ASSOCIATES LIMITED PARTNERSHIP, a New Jersey limited
partnership, having an address c/o Bellemead Management Co., Inc., 280 Corporate
Center, 4 Becker Farm Road, Third Floor, Roseland, New Jersey 07068-3788
(hereinafter called “Landlord”) and TOTAL RESEARCH CORPORATION, a New Jersey
corporation, having an office at 5 Independence Way, Princeton, New Jersey 0854Q
(hereinafter called “Tenant”).
W I T N E S S E T H :
     WHEREAS:
     A. Bellemead Development Corporation, predecessor-in-interest to Landlord,
and Tenant heretofore entered into a certain lease dated December 2, 1985, as
amended on July 31, 1986, January 5, 1987, November 27, 1990 and December 27,
1995 (said lease as it was or may hereafter be amended is hereinafter called the
“Lease”) with respect to a portion (“Demised Premises”) of the building known as
5 Independence Way, Princeton, New Jersey (“Building”); and
     B. Landlord and Tenant are desirous of amending the Lease in certain
respects.
     NOW, THEREFORE, in consideration of the promises and mutual covenants
hereinafter contained, the parties hereto modify the Lease as follows:
     1. DEFINED TERMS . Except as specifically provided otherwise in this Fourth
Amendment of Lease, all defined terms contained in this Fourth Amendment of
Lease, shall, for the purposes hereof, have the same meaning ascribed to them in
the Lease.
     2. CREDIT DEMAND NOTICE . As of the date hereof, the date “December 31,
1996”, found on lines 3-4 of Paragraph 5.(A) to the Third Amendment of Lease
dated as of December 27, 1995 between Landlord and Tenant, shall be deemed
changed to “March 31, 1997”.
     3. CORPORATE AUTHORITY . Tenant represents that the undersigned officer of
the Tenant corporation has been duly authorized on behalf of the Tenant
corporation to enter into this Fourth Amendment of Lease in accordance with the
terms, covenants and conditions set forth herein, and, upon Landlord’s request,
Tenant shall deliver an appropriate certification by the Secretary of the Tenant
corporation to the foregoing effect.
     4. LEASE RATIFICATION . Except as expressly amended by this Fourth
Amendment of Lease, that certain Third Amendment of Lease dated December 27,
1995, that certain Second Amendment of Lease dated November 27, 1990, that
certain letter agreement dated July 31, 1986 and that certain First Amendment of
Lease dated January 5, 1987, the Lease, and all terms, covenants and conditions
thereof, shall remain in full force and effect and is hereby in all respects
ratified and confirmed.

81



--------------------------------------------------------------------------------



 



     5. NO ORAL CHANGES . This Fourth Amendment of Lease may not be changed
orally, but only by a writing signed by both Landlord and Tenant.
     6. NO DEFAULT . Tenant confirms that (i) Landlord has complied with all of
its obligations contained in the Lease and (ii) no event has occurred and no
condition exists which, with the passage of time or the giving of notice, or
both, would constitute a default by Landlord under the Lease.

82



--------------------------------------------------------------------------------



 



FIFTH AMENDMENT OF LEASE
          This FIFTH AMENDMENT OF LEASE is made as of the ___ day of February,
1998 between 5 INDEPENDENCE ASSOCIATES LIMITED PARTNERSHIP, a New Jersey limited
partnership, (“Landlord”) having an address at PW/MS Management Co., Inc., c/o
Gale & Wentworth, LLC, Park Avenue at Morris County, 200 Campus Drive,
Suite 200, Florham Park, New Jersey 07932-1007 and TOTAL RESEARCH CORPORATION, a
New Jersey corporation, having an office at 5 Independence Way, Princeton, New
Jersey 08540 (hereinafter called “Tenant”).
W I T N E S S E T H:
          WHEREAS:
          A. Bellemead Development Corporation, predecessor-in-interest to
Landlord, and Tenant heretofore entered into a certain lease dated December 2,
1985, as amended on July 31, 1986, January 5, 1987, November 27, 1990,
December 27, 1995 and December 12, 1996 (said lease as it was or may hereafter
be amended is hereinafter called the “Lease”) with respect to a portion
(“Demised Premises”) of the building known as 5 Independence Way, Princeton, New
Jersey (“Building”), for a term ending on July 31, 2006 or on such earlier date
upon which said term may expire or be terminated pursuant to any conditions of
limitation or other provisions of the Lease or pursuant to law; and
          B. Tenant is desirous of increasing the size of the Demised Premises
by the addition of 2,500 rentable square feet (“Additional Space”) on the first
(1st) floor of the Building, as illustrated on Schedule A, attached hereto and
made a part hereof.
          NOW, THEREFORE, in consideration of the promises and mutual covenants
hereinafter contained, the parties hereto modify the Lease as follows:

83



--------------------------------------------------------------------------------



 



          1. DEFINED TERMS. Except as specifically provided otherwise in this
Fifth Amendment of Lease, all defined terms contained in this Fifth Amendment of
Lease, shall, for the purposes hereof, have the same meaning ascribed to them in
the Lease.
          2. ADDITIONAL SPACE COMMENCEMENT DATE. The Demised Premises shall be
deemed expanded to include the Additional Space on (“Additional Space
Commencement Date”) March 1, 1998 As of the Additional Space commencement Date,
the attached Schedule A shall be added to and become a part of Exhibit A (Rental
Plan) to the Lease. On or about the Additional Space Commencement Date, Landlord
may deliver to Tenant a notice (“Additional Space Commencement Date Notice”)
confirming, among other things, the inclusion of the Additional Space
Commencement Date. If Tenant receives the Additional Space Commencement Date
Notice, Tenant shall sign same and return it fully executed to Landlord within
five (5) days after Tenant’s receipt thereto. Tenant’s failure to timely return
a fully executed unamended original counterpart of the Additional Space
commencement Date Notice shall constitute Tenant’s express consent with and
agreement to all the terms contained in the Additional Space Commencement Date
Notice as prepared by Landlord.
          3. CONDITION OF ADDITIONAL SPACE. As of the Additional Space
Commencement Date, Tenant shall be deemed to have accepted the Additional Space
in its then “as is” physical condition and state of repair. In that regard,
Landlord shall have no obligation to do any work or perform any services with
respect to the Additional Space or grant Tenant any construction allowance,
except that Landlord, at its expense, shall once, using Building standard means,
methods, materials and manpower, (i) patch and paint those walls of the Demised
Premises, as selected by Landlord and (ii) clean areas of carpeting in the
Demised Premises, as determined by Landlord.

84



--------------------------------------------------------------------------------



 



          4. MINIMUM RENT. The Lease is hereby amended to provide that the
Minimum Rent, on an annual basis, shall be:
(i) SEVEN HUNDRED NINETY FIVE THOUSAND ONE HUNDRED FIFTY THREE AND 42/100
DOLLARS ($795,153.42) for the period commencing on July 1, 1996 and ending on
February 28, 1998, payable in advance on the first day of each calendar month in
equal monthly installments of SIXTY SIX THOUSAND TWO HUNDRED SIXTY TWO AND
79/100 DOLLARS ($66,262.79);
(ii) EIGHT HUNDRED FORTY SEVEN THOUSAND SIX HUNDRED FIFTY THREE AND 42/100
DOLLARS ($847,653.42) for the period commencing on March 1, 1998 and ending on
June 30, 1999, payable in advance on the first day of each calendar month in
equal monthly installments of SEVENTY THOUSAND SIX HUNDRED THIRTY SEVEN AND
79/100 DOLLARS ($70,637.79);
(iii) ONE MILLION SIXTY NINE THOUSAND FIVE HUNDRED FIFTY SIX AND 70/100 DOLLARS
($1,069,556.70) for the period commencing on July 1, 1999 and ending on the last
day of February in 2003, payable in advance on the first day of each calendar
month in equal monthly installments of EIGHTY NINE THOUSAND ONE HUNDRED TWENTY
NINE AND 73/100 DOLLARS ($89,129.73);
(iv) ONE MILLION SEVENTEEN THOUSAND FIFTY SIX AND 70/100 DOLLARS ($1,017,056.70)
for the period commencing on March 1, 2003 and ending on June 30, 2003, payable
in advance on the first day of each calendar month in equal monthly installments
of EIGHTY FOUR THOUSAND SEVEN HUNDRED FIFTY FOUR AND 73/100 DOLLARS
($84,754.73); and
(v) ONE MILLION SEVENTY THOUSAND FIVE HUNDRED EIGHTY SIX AND 00/100 DOLLARS
($1,070,586.00) for the period commencing on July 1, 2003 and ending on July 31,
2006, payable in advance on the first day of each calendar month in equal
monthly installments of EIGHTY NINE THOUSAND TWO HUNDRED FIFTEEN AND 50/100
DOLLARS ($89,215.50).

85



--------------------------------------------------------------------------------



 



          5. SIZE OF ADDITIONAL SPACE. Section 36.2 of the Lease shall be
amended as of the date hereof to provide that, only for the period beginning on
the Additional Space Commencement Date until the Actual Surrender Date
(hereinafter defined in Paragraph 6), (i) the Demised Premises shall be deemed
to contain a floor area of 51,163 square feet and (ii) the Occupancy Percentage
shall be 46%. For the period beginning on the day following the Actual Surrender
date until July 31, 2006, Section 36.2 of the Lease shall be amended to provide
that (a) the Demised Premises shall be deemed to contain a floor area of 48,663
square feet and (b) the Occupancy Percentage shall be 43%.
          6. SURRENDER OF ADDITIONAL SPACE. Tenant shall deliver the Additional
Space to Landlord by January 31, 2003 in the same physical condition and state
of repair that would apply to the Additional Space as if January 31, 2003 were
the Termination Date. January 31, 2003 is hereinafter referred to as the
“Schedule Surrender Date.” The earliest date after the Schedule surrender Date
by when Tenant has delivered to Landlord the Additional Space in the physical
condition and state of repair as required hereunder is hereinafter called the
“Actual Surrender Date.” If the Actual Surrender Date fails to occur by the
Schedule Surrender Date, then, Tenant shall be deemed a holdover tenant at
sufferance for the Additional Space and shall be liable to landlord under
Article 55 of the Lease as if the Schedule surrender Date were the Termination
Date. As of the Actual Surrender Date, Exhibit A to the Lease shall be deemed to
have excluded therefrom the Additional Space. Nothing in this Fifth Amendment of
Lease shall be deemed to constitute a release or discharge of Tenant with
respect to any outstanding and unsatisfied obligation or liability, whether
unbilled or calculated, accrued or incurred under the Lease, such as, but not
limited to, Minimum Rent, Adjusted Minimum Rent, additional rent

86



--------------------------------------------------------------------------------



 



and other charges payable by Tenant in connection with the Additional Space, up
to and including the Actual Surrender Date.
          7. PARKING. For the period commencing on the Additional Space
commencement Date and ending on the Schedule Surrender Date, Tenant’s Allotted
Parking referenced in Section 43.1 of the Lease shall be for one hundred sixty
eight (168) cars.
          8. BROKERAGE. Tenant represents that it has had no dealings or
communications with any real estate broker or agent in connection with this
Fifth Amendment of Lease. Tenant agrees to defend indemnify and hold Landlord,
its affiliates and/or subsidiaries and the partners, directors, officers of
Landlord and its affiliates and/or subsidiaries harmless from and against any
and all costs, expenses or liability (including attorney’s fees, court costs and
disbursements) for an commission or other compensation claimed by any broker or
agent with whom Tenant dealt or communicated relating to this Fifth Amendment of
Lease.
          9. CORPORATE AUTHORITY. Tenant represents that the undersigned officer
of the Tenant corporation has been duly authorized on behalf of the Tenant
corporation to enter into this Fifth Amendment of Lease in accordance with the
terms, covenants and conditions set forth herein, and, upon Landlord’s request,
Tenant shall deliver an appropriate certification by the Secretary of the Tenant
corporation to the foregoing effect.
          10. LEASE RATIFICATION. Except as expressly amended by this Fifth
Amendment of Lease, that certain Fourth Amendment of Lease dated December 12,
1996, that certain Third Amendment of lease dated December 27, 1995, that
certain Second Amendment of Lease dated November 27, 1990, that certain letter
agreement dated July 31, 1986 and that certain First Amendment of Lease dated
January 5, 1987, the Lease, and all terms, covenants and

87



--------------------------------------------------------------------------------



 



conditions thereto, shall remain in full force and effect and is hereby in all
respects ratified and confirmed.
          11. NO ORAL CHANGES. This Fifth Amendment of Lease may not be changed
orally, but only by a writing signed by both Landlord and Tenant.
          12. NO DEFAULT. Tenant confirms that (i) Landlord has complied with
all of its obligations contained in the Lease and (ii) no event has occurred and
no condition exists which, with the passage of time or the giving of notice, or
both, would constitute a default by Landlord under the Lease.
          13. SECURITY. Tenant shall deposit with Landlord on the date hereof
the sum of FOUR THOUSAND THREE HUNDRED SEVENTY FIVE AND 00/100 DOLLARS
($4,375.00) as additional security for the faithful performance and observance
by Tenant of the terms, provisions and conditions of the Lease. As of the
earliest date after the date hereof on which Landlord first holds a security
deposit form Tenant equal to ONE HUNDRED FOUR THOUSAND THREE HUNDRED SEVENTY
FIVE AND 00/100 DOLLARS ($104,375.000), the first (1st) sentence of Article 33
of the Lease shall be deemed to read as follows:
Tenant has deposited with landlord the sum of ONE HUNDRED FOUR THOUSAND THREE
HUNDRED SEVENTY FIVE AND 00/100 DOLLARS ($104,375.00) as security for the
faithful performance and observance by Tenant of the terms, provisions and
conditions of the Lease.
In the event Landlord applies or retains any portion or all of the security
deposited, Tenant shall forthwith deposit with Landlord a sum so that at all
times the amount held by Landlord as security shall not be less than ONE HUNDRED
FOUR THOUSAND THREE HUNDRED SEVENTY FIVE AND 00/100 DOLLARS ($104,375.00).

88



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Fifth
Amendment of Lease to be executed on the day and year first written above.
SIGNED, sealed and delivered

                  WITNESSED BY:   LANDLORD:    
 
                        5 INDEPENDENCE ASSOCIATES LIMITED PARTNERSHIP    
 
               
 
      By:                                                                      
           
 
               Edward M. Schotz    
Name:
               General Partner    
 
               
 
  (Please Print)            
 
                ATTESTED BY:   AGENT FOR LANDLORD:    
 
                        PW/MS MANAGEMENT CO., INC.
By: Gale & Wentworth, LLC    
 
               
 
          By:                                                                   
                Marc Leonard Ripp, Esq.
Secretary            Robert R. Martie
     Senior Vice President    
 
                ATTESTED BY:   TENANT:    
 
                        TOTAL RESEARCH CORPORATION    
 
               
 
      By:                                                                     
 
                             
 
               
Name:
          Name:                                                                
 
 
               
 
  (Please Print)                                (Please Print)    
 
               
Title:
  Corporate Secretary       Title:                             
                                      
 
                                   (Please Print)    
 
                APPLY CORPORATE SEAL HERE            

89



--------------------------------------------------------------------------------



 



SIXTH AMENDMENT OF LEASE
This SIXTH AMENDMENT OF LEASE is made as of the                      day of
September, 1999 between 5 INDEPENDENCE ASSOCIATES LIMITED PARTNERSHIP, a New
Jersey limited partnership (“Landlord”) having an address at PW/MS Management
Co., Inc., c/o Gale & Wentworth, LLC, Park Avenue at Morris County, 200 Campus
Drive, Suite 200, Florham Park, New Jersey 07932-1007 and TOTAL RESEARCH
CORPORATION, a New Jersey corporation, having an office at 5 Independence Way,
Princeton, New Jersey 08540 (hereinafter called “Tenant”).
W I T N E S S E T H:
          WHEREAS:
          A. Bellemead Development Corporation, predecessor-in-interest to
Landlord, and Tenant heretofore entered into a certain lease dated December 2,
1985, as amended on July 31, 1986, January 5, 1987, November 27, 1990,
December 27, 1995, December 12, 1996 and February 19, 1998 (said lease as it was
or may hereafter be amended is hereinafter called the “Lease”) with respect to a
portion (“Demised Premises”) of the building known as 5 Independence Way,
Princeton, New Jersey (“Building), for a term ending on July 31, 2006 or on such
earlier date upon which said term may expire or be terminated pursuant to any
conditions of limitation or other provisions of the Lease or pursuant to law;
and
          B. Tenant is desirous of increasing the size of the Demised Premises
by the addition of 4,563 rentable square feet (“Growth Space”) on the first
(1st) floor of the Building, as illustrated on Schedule A, attached hereto and
made a part hereof.
          NOW, THEREFORE, in consideration of the promises and mutual covenants
hereinafter contained, the parties hereto modify the Lease as follows:

90



--------------------------------------------------------------------------------



 



          1. DEFINED TERMS. Except as specifically provided otherwise in this
Sixth Amendment of Lease, all defined terms contained in this Sixth Amendment of
Lease, shall, for the purposes hereof, have the same meaning ascribed to them in
the Lease.
          2. GROWTH SPACE COMMENCEMENT DATE. The Demised Premises shall be
deemed expanded to included the Growth Space on the earlier of (“Growth Space
Commencement Date”) (i) the day Tenant occupies all or any part of the Growth
Space of (ii) three (3) days after the date, as established by Landlord and
communicated by Landlord to Tenant, on which Landlord has substantially
completed the work described on (a) the Space Plan, attached hereto as
Schedule B, and made a part hereof and (b) the Leasehold Improvement
Specifications, attached hereto as Schedule B-1and made a part hereof. If
substantial completion of the work described on Schedules B and B-1 hereof is
postponed by reason of any delays beyond the reasonable control of Landlord
(including, but not limited to, delays caused by Tenant and extras and change
orders requested by Tenant), then, the date by when Landlord shall have
substantially completed such work shall be deemed to be the date, as determined
by Landlord, by when such work would have been substantially completed but for
those delays beyond the reasonable control of Landlord (including, but not
limited to, delays caused by Tenant and extras and change orders requested by
Tenant). As of the Growth Space Commencement Date, the attached Schedule A shall
be added to and become a part of Exhibit A (Rental Plan) to the Lease. On or
about the Growth Space Commencement Date, landlord may deliver to Tenant a
notice (“Growth Space Commencement Date Notice”) confirming among other things,
the inclusion of the Growth Space within the Demised Premises as of the Growth
Space Commencement Date. If Tenant receives the Growth Space Commencement Date
Notice, Tenant shall sign same and return it fully executed to Landlord within
five (5) days after

91



--------------------------------------------------------------------------------



 



Tenant’s receipt thereof. Tenant’s failure to timely return a fully executed
unamended original counterpart of the Growth Space Commencement Date Notice
shall constitute Tenant’s express consent with and agreement to all the terms
contained in the Growth Space Commencement Date Notice as Prepared by Landlord.
          3. CONDITION OF GROWTH SPACE. As of the Growth Space Commencement
Date, Tenant shall be deemed to have accepted the Growth Space in its then “as
is” physical condition and state of repair. In that regard, Landlord shall have
no obligation to do any work or perform any services with respect to the Growth
Space or grant Tenant any construction allowance, except that Landlord, at its
expense, shall once, using Building standard means, methods, materials and
manpower, perform the work described on Schedules B and B-1. Tenant agrees that,
as of the date hereof, Tenant owes Landlord $33,046.00 as additional rent. If
Landlord performs any additional work or work differing from that shown on
Schedules B and B-1, Tenant shall pay Landlord’s entire charge therefor as
additional rent and upon Landlord’s demand. Tenant shall pay landlord said
$33,046 as additional rent in two 92) installments. The first (1st) installment
of $11,015.00 shall be due as additional rent from Tenant to landlord on the
date hereof. The second (2nd) and final installment of $22,031.00 shall be due
as additional rent from Tenant to Landlord on the date, established by Landlord,
when the work described in Schedules B and B-1 is substantially complete. If
Tenant fails to pay Landlord the first (1st) of said two (2) installments when
due, then, the second (2nd) and final installment shall be automatically
accelerated and immediately due and payable at once. If less than all the work
shown on Schedules B and B-1 is performed, Tenant shall forever forfeit its
entitlement to the unperformed work and waive and release Landlord from any
claim for a credit associated with such unperformed work.

92



--------------------------------------------------------------------------------



 



          4. MINIMUM RENT. The Lease shall be deemed amended to provide that the
Minimum Rent, on an annual basis is:
(i) ONE MILLION SIXTY NINE THOUSAND FIVE HUNDRED FIFTY SIX AND 70/100 DOLLARS
($1,069,556.70) for the period commencing on July 1, 1999 and ending on the day
immediately preceding the Growth Space Commencement Date, payable in advance on
the first day of each calendar month in equal monthly installments of EIGHTY
NINE THOUSAND ONE HUNDRED TWENTY NINE AND 73/100 DOLLARS ($89,129.73);
(ii) ONE MILLION ONE HUNDRED EIGHTY THREE THOUSAND ONE HUNDRED SEVENTY FIVE AND
46/100 DOLLARS ($1,183,175.46) for the period commencing on the Growth Space
Commencement Date and ending on February 28, 2003, payable in advance on the
first day of each calendar month in equal monthly installments of NINETY EIGHT
THOUSAND FIVE HUNDRED NINETY SEVEN AND 96/100 DOLLARS ($98,597.96);
(iii) If the Scheduled Surrender Date occurs on or before June 30, 2003, then
(a) for the period beginning on March 1, 2003 and ending on the day immediately
preceding the Scheduled Surrender Date, the annual Minimum Rent shall be ONE
MILLION ONE HUNDRED THIRTY THOUSAND SIX HUNDRED SEVENTY FIVE AND 46/100 DOLLARS
($1,130,675.46), payable in advance on the first day of each calendar month in
equal monthly installments of NINETY FOUR THOUSAND TWO HUNDRED TWENTY TWO AND
96/100 DOLLARS ($94,222.96);
(b) for the period beginning on the Scheduled Surrender Date and ending on
June 30, 2003, the annual Minimum Rent shall be ONE MILLION SEVENTEEN THOUSAND
FIFTY SIX AND 70/100 DOLLARS ($1,017,056.70), payable in advance on the first
day of each calendar month in equal monthly installments of EIGHTY FOUR THOUSAND
SEVEN HUNDRED FIFTY FOUR AND 73/100 DOLLARS ($84,754.73);

93



--------------------------------------------------------------------------------



 



(c) for the period beginning on July 1, 2003 and ending on July 31, 2006, the
annual Minimum Rent shall be ONE MILLION SEVENTY THOUSAND FIVE HUNDRED EIGHTY
SIX AND 00/100 DOLLARS ($1,070,586.00), payable in advance on the first day of
each calendar month in equal monthly installments of EIGHTY NINE THOUSAND TWO
HUNDRED FIFTEEN AND 50/100 DOLLARS ($89,215.50).
(iv) If the Scheduled Surrender Date occurs after June 30, 2003, then
(a) for the period beginning on July 1, 2003 and ending on the day immediately
preceding the Schedule Surrender Date, the annual Minimum Rent shall be ONE
MILLION ONE HUNDRED EIGHTY FOUR THOUSAND TWO HUNDRED FOUR AND 76/100 DOLLARS
($1,184,204.76), payable in advance on the first day of each calendar month in
equal monthly installments of NINETY EIGHT THOUSAND SIX HUNDRED EIGHTY THREE AND
73/100 DOLLARS ($98,683.73); and
(b) for the period beginning on the Scheduled Surrender Date and ending on
July 31, 2006, the annual Minimum Rent shall be ONE MILLION SEVENTY THOUSAND
FIVE HUNDRED EIGHTY SIX and 00/100 DOLLARS ($1,070,586.00), payable in advance
on the first day of each calendar month in equal monthly installments of EIGHTY
NINE THOUSAND TWO HUNDRED FIFTEEN AND 50/100 DOLLARS ($89,215.50).
          5. SIZE OF GROWTH SPACE. (A) Section 36.2 of the Lease shall be
amended as of the date hereof to provide that, only for the period beginning on
the Growth Space Commencement Date until the Actual Surrender Date [hereinafter
defined in Paragraph 6.(B) hereof], (i) the Demised Premises shall be deemed to
contain a floor area of 55,726 square feet and (ii) the Occupancy Percentage
shall be 49.21%. For the period beginning on the day following the Actual
Surrender Date until July 31, 2006, Section 36.2 of the Lease shall be

94



--------------------------------------------------------------------------------



 



amended to provide that (a) the Demised Premises shall be deemed to contain a
floor area of 51,163 square feet and (b) the Occupancy Percentage shall be 46%.
          (B) Notwithstanding anything contained to the contrary in subsection
(A) hereof, on the day that the 2,500 rentable square foot unit is delivered, as
required by Section 6 of that certain Fifth Amendment of Lease dated as of
February 19, 1998 between Landlord and Tenant, (i) the floor area of the Demised
Premises shall be deemed reduced by 2,500 square feet and (ii) the Occupancy
Percentage shall be deemed reduced by 2.2%, which represents the quotient of
2,500 and 113,244.
          6. SURRENDER OF GROWTH SPACE. (A) The Scheduled Surrender Date shall
mean the date falling forty-two (42) months after the Growth Space Commencement
Date. If, however, (i) any sublease or other shared occupancy agreement
encumbering all or any part of the Demised Premises as of the date hereof is
extended, renewed, expanded or modified, or (ii) any assignee, subtenant or
other user or tenant, who is not in occupancy of all or any part of the Demised
Premises as of the date hereof, takes occupancy of all or any part of the
Demised Premises after the date hereof, then, at Landlord’s sole option,
Landlord may at any time change the definition of the Scheduled Surrender Date
so that it means the date falling sixty (60) months, not forty-two (42) months,
after the Growth Space Commencement Date. If Landlord so exercises its option
described in the preceding sentence, Tenant shall be strictly bound by the
changed definition of the Schedule Surrender Date.
          (B) Tenant shall deliver the Growth Space to Landlord by the Scheduled
Surrender Date in the same physical condition and state of repair that would
apply to the Growth Space as if the Scheduled Surrender Date were the
Termination Date. The earliest date after the Schedule Surrender Date by when
Tenant has delivered to Landlord the Growth Space in the physical

95



--------------------------------------------------------------------------------



 



condition and state of repair as required hereunder is hereinafter called the
“Actual Surrender Date.” If the Actual Surrender Date fails to occur by the
Schedule Surrender Date, then, Tenant shall be deemed a holdover tenant at
sufferance for the Growth Space and shall be liable to Landlord under Article 55
of the Lease as if the Schedule Surrender Date were the Termination Date. As of
the Actual Surrender Date, Exhibit A to the Lease shall be deemed to have
excluded therefrom the Growth Space shown on Schedule A hereof. Nothing in this
Sixth Amendment of Lease shall be deemed to constitute a release or discharge of
Tenant with respect to any outstanding and unsatisfied obligation or liability,
whether unbilled or calculated, accrued or incurred under the Lease, such as,
but not limited to, Minimum Rent, Adjusted Minimum Rent, additional rent and
other charges payable by Tenant in connection with the Growth Space, up to and
including the Actual Surrender Date.
          7. PARKING. For the period commencing on the Growth Space Commencement
Date and ending on the Scheduled Surrender Date, Tenant’s Allotted Parking
referenced in Section 43.1 of the Lease shall be for one hundred eighty six
(186) cars.
          8. BROKERAGE. Tenant represents that it has had no dealings or
communications with any real estate broker or agent in connection with this
Sixth Amendment of Lease, except Gale &Wentworth Real Estate Advisors, LLC.
Tenant agrees to defend indemnify and hold Landlord, its affiliates and/or
subsidiaries and the partners, directors, officers of Landlord and its
affiliates and/or subsidiaries harmless from and against any and all costs,
expenses or liability (including attorney’s fees, court costs and disbursements)
for any commission or other compensation claimed by any broker or agent (except
Gale & Wentworth Real Estate Advisors, LLC) with whom Tenant dealt or
communicated relating to this Sixth Amendment of Lease.

96



--------------------------------------------------------------------------------



 



          9. CORPORATE AUTHORITY. Tenant represents that the undersigned officer
of the Tenant corporation has been duly authorized on behalf of the Tenant
corporation to enter into this Sixth Amendment of Lease in accordance with the
terms, covenants and conditions set forth herein, and, upon landlord’s request,
Tenant shall deliver an appropriate certification by the Secretary of the Tenant
corporation to the foregoing effect.
          10. LEASE RATIFICATION. Except as expressly amended by this Sixth
Amendment of Lease, that certain Fifth Amendment of Lease dated February 19,
1998, that certain Fourth Amendment of Lease dated December 12, 1996, that
certain Third Amendment of Lease dated December 27, 1995, that certain Second
Amendment of Lease dated November 27, 1990, that certain letter agreement dated
July 31, 1986 and that certain First Amendment of Lease dated January 5, 1987,
the Lease, and all terms, covenants and conditions thereof, shall remain in full
force and effect and is hereby in all respects ratified and confirmed.
          11. NO ORAL CHANGES. This Sixth Amendment of Lease may not be changed
orally, but only by a writing signed by both Landlord and Tenant.
          12. NO DEFAULT. Tenant confirms that (i) Landlord has complied with
all of its obligations contained in the Lease and (ii) no event has occurred and
no condition exists which, with the passage of time or the giving of notice, or
both, would constitute a default by Landlord under the Lease.
          13. SECURITY. Tenant shall deposit with Landlord on the date hereof
the sum of NINE THOUSAND FOUR HUNDRED SIXTY EIGHT AND 23/100 DOLLARS ($9,468.23)
as additional security for the faithful performance and observance by Tenant of
the terms, provisions and conditions of the Lease. As of the earliest date after
the day hereof on which Landlord first holds a security deposit from Tenant
equal to ONE HUNDRED FOURTEEN

97



--------------------------------------------------------------------------------



 



THOUSAND FOUR HUNDRED SIXTY EIGHT AND 23/100 DOLLARS ($114,468.23), the first
(1st) sentence of Article 33 to the Lease shall be deemed to read as follows:
Tenant has deposited with Landlord the sum of ONE HUNDRED FOURTEEN THOUSAND FOUR
HUNDRED SIXTY EIGHT AND 23/100 DOLLARS ($114,468.23) as security for the
faithful performance and observance by Tenant of the terms, provisions and
conditions of the Lease.
In the event Landlord applies or retains any portion or all of the security
deposited, Tenant shall forthwith deposit with Landlord a sum so that all times
the amount held by Landlord as security shall not be less than ONE HUNDRED
FOURTEEN THOUSAND FOUR HUNDRED SIXTY EIGHT AND 23/100 DOLLARS ($114,468.23).
     14. NOTICES. Supplementing and modifying Section 57.1 of the Lease, on and
after the date hereof, all notices or demands to Landlord from tenant shall be
invalid unless, and shall be valid only if, in writing, sent postage prepaid via
certified mail, return receipt requested and addressed to landlord as follows:
5 INDEPENDENCE ASSOCIATES LIMITED PARTNERSHIP
PW/MS Management Co., Inc.
c/o Gale & Wentworth, LLC
Park Avenue at Morris County
200 Campus Drive, Suite 200
Florham Park, New Jersey 07932-1007
Attention: Marc Leonard Ripp, Esq.
         General Counsel
     15. NON-BINDING DRAFT. The mailing or delivery of this document or any
draft of this document by Landlord or its agent to Tenant, its agent or attorney
shall not be deemed an offer by the Landlord on the terms set forth in this
Document or draft, and this document or draft may be withdrawn or modified by
Landlord it its agent any time and for any reason. The purpose of this section
is to place Tenant on notice that this document or draft shall not be effective,
nor shall Tenant have any rights with respect hereto, unless and until Landlord
shall execute and accept this document. No representations or promises shall be
binding on the parties

98



--------------------------------------------------------------------------------



 



hereto except those representations and promises contained in a fully executed
copy of this document or in some future writing signed by Landlord and Tenant.
          16. NO BUILDING CAFETERIA. Tenant agrees and understands that Landlord
shall have no obligation whatsoever to make available for Tenant’s use in the
Building a cafeteria, restaurant or any other kind of eating establishment or
food service. To the extent any such cafeteria, restaurant, eating establishment
or food service existed, exists today or may exist hereafter in the Building,
Tenant agrees that Landlord shall have no obligation whatsoever to assure that
such operation remains open. Tenant agrees that the absence in the Building of,
or the closure of, a cafeteria, restaurant, eating establishment or food service
in the Building shall not (i) constitute a breach or default by Landlord under
the Lease, (ii) render landlord responsible for any damages that Tenant may
sustain or inconvenience that it may suffer, (iii) entitle Tenant to any
compensation from Landlord or to any rental abatement, diminution or set-off
under the Lease, (iv) release Tenant from its obligations under the Lease and/or
(v) constitute an actual, constructive or partial eviction of Tenant.
          17. NO EXPANSION OPTIONS. As of the date hereof, (i) any rights of
first offer, rights of first refusal, rights of first negotiation or any other
expansion options, rights privileges or opportunities (hereinafter collectively
referred to as “Expansion Rights”) that Tenant may have under the Lease or
otherwise shall be deemed without legal force, (ii) any exercise or attempted
exercise of any Expansion Rights by Tenant shall be deemed ineffective and
(iii) all of Landlord’s duties, liabilities, obligations, responsibilities and
commitments incidental to such Expansion Rights shall be deemed null and void.
          18. AFTER-HOURS HVAC. Supplementing and modifying the first (1st)
sentence of Section 39.2 of the Lease, with regard to any after-hours air
conditioning, ventilation or heating:

99



--------------------------------------------------------------------------------



 



(a) supplied at any time between October 1 and March 31 to all or any part of
the Demised Premises on or after the date hereof, Tenant shall pay to Landlord,
as additional rent and upon Landlord’s demand, a sum equal to $75.00 an hour
[subject to the last two (2) sentences of Section 39.2 to the Lease] and
(b) supplied at any time between April 1 and September 30 to all or any part of
the Demised Premises on or after the date hereof, Tenant shall pay Landlord, as
additional rent and upon landlord’s demand, a sum equal to $55.00 an hour
[subject to the last two (2) sentences of Section 39.2 to the Lease].
          19. DISCOUNTED AFTER-HOURS HVAC. Notwithstanding the provisions of
Paragraph 18 hereof, at all times after the date hereof, Landlord shall not
charge Tenant more than $35.00 an hour [subject to the last two (2) sentences of
Section 39.2 to the Lease] for the first one hundred (100) hours of after-hours
air conditioning, ventilation or heating, as the case may be during each
calendar year. If all or any part of aid one hundred (100) hours of discounted
after-hours air conditioning, ventilation or heating, as the case may be, is not
furnished to Tenant in any calendar year, the credits associated with said
discounted hours (a) shall be null and void, (b) shall not apply to any
subsequent calendar year, 9c) shall not apply after the expiration or earlier
termination of the Lease and (d) shall not reduce the Minimum Rent, Adjusted
Minimum Rent or additional rent payable under the Lease.

100



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Sixth
Amendment of Lease to be executed on the date and year first written above.
SIGNED and delivered

                              ATTESTED BY:       LANDLORD:            
 
                                        5 INDEPENDENCE ASSOCIATES LIMITED
PARTNERSHIP                   By:   PW/MS OP SUB I, LLC                     By:
  Gale & Wentworth Real Estate Advisors, LLC    
 
                           
 
                  By:                                   Marc Leonard Ripp, Esq.
                  Robert R. Martie     Corporate Secretary                  
Senior Vice President    
 
                            ATTESTED BY:       AGENT FOR LANDLORD:    
 
                                        PW/MS MANAGEMENT CO., INC.              
    By:   Gale & Wentworth Real Estate Advisors, LLC    
 
                           
 
              By:                                   Marc Leonard Ripp, Esq.    
          Robert R. Martie     Corporate Secretary               Senior Vice
President    
 
                            APPLY CORPORATE SEAL HERE                        
 
                            ATTESTED BY:       TENANT:            
 
                                        TOTAL RESEARCH CORPORATION    
 
                           
 
          By:                                                   Eric Zissman    
                Chief Financial Officer    
Name:
                           
 
 
 
(please print)                        
Title:
  Corporate Secretary                        
 
                            APPLY CORPORATE SEAL HERE                        

101



--------------------------------------------------------------------------------



 



SCHEDULE A
Floor Plan of 4,563 Rentable Square Foot Growth Space

102



--------------------------------------------------------------------------------



 



SCHEDULE A
Rental Plan — Growth Space
FIRST FLOOR PLAN
[No Diagram Shown]

103



--------------------------------------------------------------------------------



 



SCHEDULE B
Space Plan
[No Diagram Shown]

104



--------------------------------------------------------------------------------



 



SEVENTH AMENDMENT OF LEASE
     This SEVENTH AMENDMENT OF LEASE is made as of the 15 th day of December,
2000 between 5 INDEPENDENCE ASSOCIATES LIMITED PARTNERSHIP, a New Jersey limited
partnership, having an address c/o P/W Management Co., Inc., c/o Gale &
Wentworth, LLC, Park Avenue at Morris County, 200 Campus Drive, Suite 200,
Florham Park, New Jersey 07932-1007 (hereinafter called “ Landlord ”) and TOTAL
RESEARCH CORPORATION, a New Jersey corporation, having an office at 5
Independence Way, Princeton, New Jersey 08540 (hereinafter called “ Tenant ”).
WITNESSETH:
     WHEREAS:
     A. Bellemead Development Corporation, predecessor-in-interest to Landlord,
and Tenant heretofore entered into a certain lease dated December 2, 1985, as
amended on July 31, 1986, January 5, 1987, November 27, 1990, December 27, 1995,
December 12, 1996, February 19, 1998, June 15, 1998, September 28, 1999 and
January 17, 2000 (said lease as it was or may hereafter be amended is
hereinafter called the “ Lease ”) with respect to a portion (“ Demised Premises
”) of the building known as 5 Independence Way, Princeton, New Jersey (“
Building ”); and
     B. Tenant is desirous of (i) reducing the size of the Demised Premises by
surrendering 9,702 rentable square feet (“ Surrender Space ”) on the second (2
nd ) floor of the Building, as illustrated on Schedule A attached hereto and
made a part hereof and (ii) extending the term with respect to 4,563 rentable
square feet (“ Growth Space ”) on the first (1 st ) floor of the Building, as
illustrated on Schedule B attached hereto and made a part hereof, so that it
expires on May 31, 2004 (“ Growth Space Termination Date ”).
     NOW, THEREFORE, in consideration of the promises and mutual covenants
hereinafter contained, the parties hereto modify the Lease as follows:
1. DEFINED TERMS . Except as specifically provided otherwise in this Seventh
Amendment of Lease, all defined terms contained in this Seventh Amendment of
Lease, shall, for the purposes hereof, have the same meaning ascribed to them in
the Lease.
2. SURRENDER SPACE. The “Requested Surrender Date ” is herein defined as
December 31, 2000. Tenant shall deliver possession of the Surrender Space to
Landlord by the Requested Surrender Date in the same physical condition and
state of repair that would apply to the Surrender Space as if the Requested
Surrender Date were the Termination Date with respect thereto. The earliest date
after the Requested Surrender Date by when Tenant has delivered to Landlord the
Surrender Space in the physical condition and state of repair as required
hereunder is hereinafter called the“ Actual Surrender Date ”. If the Actual
Surrender Date fails to occur by the Requested Surrender Date, then Tenant shall
be deemed a holdover tenant for the Surrender Space and shall be liable to
Landlord under Article 55 of the Lease as if December 31, 2000 were the
Termination Date with respect to the Surrender Space. As of the Actual Surrender
Date,

105



--------------------------------------------------------------------------------



 



Exhibit A (Rental Plan) to the Lease shall be deemed to have excluded therefrom
the Surrender Space. Nothing in this Paragraph shall be deemed to constitute a
release or discharge of Tenant with respect to any outstanding and unsatisfied
obligation or liability, whether unbilled or calculated, accrued or incurred
under the Lease, such as, but not limited to, Minimum Rent, Adjusted Minimum
Rent, additional rent and other charges payable by Tenant in connection with the
Surrender Space for the period up to and including January 15, 2001.
     Tenant shall not have any legal or equitable right or interest in or to the
Surrender Space after the Requested Surrender Date. As of the date hereof,
Tenant hereby releases Landlord from and against all claims, demands,
liabilities, costs and expenses arising out of the Lease in connection with the
Surrender Space which Tenant ever had, now has or shall hereafter have against
Landlord. In consideration for Landlord’s agreement to accept the Surrender
Space Tenant agrees to pay to Landlord a fee (the ‘ Termination Fee ”) in the
amount of Fifty-Nine Thousand Two Hundred Eighty-One Dollars (59,281 which
Termination Fee shall be due in immediately available funds immediately upon
execution of this Agreement as a condition precedent to Landlord’s obligation to
accept the Surrender Space. Notwithstanding anything to the contrary contained
herein or in the Lease, Landlord and Tenant agree that as additional
consideration for Landlord’s agreement to accept the Surrender Space, Tenant
agrees to pay to Landlord the full installment of Minimum Rent, Adjusted Minimum
Rent, additional rent and other charges payable by Tenant in connection with the
Surrender Space due for the period up to and including January 15, 2001; any
amounts so paid by Tenant (including any payments made in advance) shall not be
refunded to Tenant after the Actual Surrender Date. Tenant acknowledges and
agrees that the foregoing shall not serve to minimize or limit Tenant’s
liability as a holdover Tenant in the event Tenant were to fail to tender
possession of the Surrender Space to Landlord on or prior to the Requested
Surrender Date.
     3. TERMINATION DATE . Notwithstanding anything to the contrary contained in
the Lease, the date set forth in the Lease for the expiration of the term
thereof with respect to the Growth Space is hereby modified so that the
Termination Date therefor shall be May 31, 2004, which date shall be deemed the
“ Scheduled Surrendered Date ” with respect to the Growth Space for all purposes
under the Lease.
     4. MINIMUM RENT . The Lease is hereby amended to provide that the Minimum
Rent, on an annual basis, shall be:
(i) ONE MILLION SIXTY-NINE THOUSAND FIVE HUNDRED FIFTY-SIX AND 70/100 DOLLARS
($1,069,556.70) for the period commencing on July 1, 1999 and ending on
November 30, 1999, payable in advance on the first day of each calendar month in
equal monthly installments of EIGHTY-NINE THOUSAND ONE HUNDRED TWENTY-NINE AND
73/100 DOLLARS ($89,129,73);
(ii) ONE MILLION ONE HUNDRED EIGHTY-THREE THOUSAND ONE HUNDRED SEVENTY-FIVE AND
46/100 DOLLARS ($1,183,175.46) for the period commencing on December 1, 1999 and
ending on January 15, 2001, payable in advance on the first day of each calendar
month in equal monthly installments of NINETY-EIGHT THOUSAND FIVE HUNDRED
NINETY-SEVEN AND 96/100 DOLLARS ($98,597.96);

106



--------------------------------------------------------------------------------



 



(iii) NINE HUNDRED EIGHTY THOUSAND FOUR HUNDRED THREE AND 72/100 DOLLARS
($980,403.72) for the period commencing on January 16, 2001 and ending on
February 28, 2003 (which date shall be the Scheduled Surrender Date under the
Fifth Amendment of Lease), payable in advance on the first day of each calendar
month in equal monthly installments of EIGHTY-ONE THOUSAND SEVEN HUNDRED AND
31/100 DOLLARS ($81,700.31);
(iv) NINE HUNDRED TWENTY-SEVEN THOUSAND NINE HUNDRED THREE AND 72/100 DOLLARS
($927,903.72) for the period commencing on March 1, 2003 and ending on June 30,
2003, payable in advance on the first day of each calendar month in equal
monthly installments of SEVENTY-SEVEN THOUSAND THREE HUNDRED TWENTY-FIVE AND
31/100 DOLLARS ($77,325.31);
(v) NINE HUNDRED SEVENTY THOUSAND SEVEN HUNDRED SIXTY AND 76/100 DOLLARS
($970,760.76) for the period commencing on July 1, 2003 and ending on May 31,
2004, payable in advance on the first day of each calendar month in equal
monthly installments of EIGHTY THOUSAND EIGHT HUNDRED NINETY-SIX AND 73/100
DOLLARS ($80,896.73); and
(vi) EIGHT HUNDRED FIFTY-SEVEN THOUSAND ONE HUNDRED FORTY-TWO AND 00/100 DOLLARS
($857,142.00) for the period commencing on June 1, 2004 and ending on July 31,
2006, payable in advance on the first day of each calendar month in equal
monthly installments of SEVENTY-ONE THOUSAND FOUR HUNDRED TWENTY-EIGHT AND
50/100 DOLLARS ($71,428.50).
     5. DEMISED PREMISES LEASE AMENDMENT . Section 36.2 of the Lease shall be
amended as follows:
(i) as of the Actual Surrender Date to provide that (a) the Demised Premises
shall be deemed to contain a floor area of 46,024 square feet and (b) the
Occupancy Percentage shall be 40.7%;
(ii) as of March 1, 2003 to provide that (a) the Demised Premises shall be
deemed to contain a floor area of 43,524 square feet and (b) the Occupancy
Percentage shall be 38.5%; and
(iii) as of June 1, 2004 to provide that (a) the Demised Premises shall be
deemed to contain a floor area of 38,961 square feet and (b) the Occupancy
Percentage shall be 34.4%.
     6. FIRST TAX YEAR . For purposes of computing the additional rent accruing
after the Actual Surrender Date that is due Landlord under Section 36.4(1) of
the Lease, the terms of the Lease shall continue in effect without modification
hereby.
     7. FIRST OPERATING YEAR . For purposes of computing the additional rent
accruing after the Actual Surrender Date that is due Landlord under
Section 36.5(1) of the Lease, the terms of the Lease shall continue in effect
without modification hereby.

107



--------------------------------------------------------------------------------



 



     8. PARKING . As of the Actual Surrender Date, Tenant’s Allotted Parking
referenced in Section 43.1 of the Lease shall be for one hundred forty-seven
(147) cars.
     9. BROKERAGE . Tenant represents that it has had no dealings or
communications with any real estate broker or agent in connection with this
Seventh Amendment of Lease, except Gale & Wentworth Real Estate Advisors, LLC.
Tenant agrees to defend indemnify and hold Landlord, its affiliates and/or
subsidiaries and the partners, directors, officers of Landlord and its
affiliates and/or subsidiaries harmless from and against any and all costs,
expenses or liability (including attorney’s fees, court costs and disbursements)
for any commission or other compensation claimed by any broker or agent (except
Gale & Wentworth Real Estate Advisors, LLC) with respect to this Seventh
Amendment of Lease.
     10. CORPORATE AUTHORITY . Tenant represents that the undersigned officer of
the Tenant corporation has been duly authorized on behalf of the Tenant
corporation to enter into this Seventh Amendment of Lease in accordance with the
terms, covenants and conditions set forth herein, and, upon Landlord’s request,
Tenant shall deliver an appropriate certification by the Secretary of the Tenant
corporation to the foregoing effect.
     11. LEASE RATIFICATION . Except as expressly amended by this Seventh
Amendment of Lease, that certain letter agreement dated January 17, 2000, that
certain Sixth Amendment of Lease dated September 28, 1999, that certain letter
agreement dated June 15, 1998, that certain Fifth Amendment of Lease dated
February 19, 1998, that certain Fourth Amendment of Lease dated December 12,
1996, that certain Third Amendment of Lease dated December 27, 1995, that
certain Second Amendment of Lease dated November 27, 1990, that certain letter
agreement dated July 31, 1986 and that certain First Amendment of Lease dated
January 5, 1987, the Lease and all terms, covenants and conditions thereof,
shall remain in full force and effect and are hereby in all respects ratified
and confirmed.
     12. NON-BINDING DRAFT . The mailing or delivery of this document or any
draft of this document by Landlord or its agent to Tenant, its agent or attorney
shall not be deemed an offer by the Landlord on the terms set forth in this
document or draft, and this document or draft may be withdrawn or modified by
Landlord or its agent at any time and for any reason. The purpose of this
section is to place Tenant on notice that this document or draft shall not be
effective, nor shall Tenant have any rights with respect hereto, unless and
until Landlord shall execute and accept this document. No representations or
promises shall be binding on the parties hereto except those representations and
promises contained in a fully executed copy of this document or in some future
writing signed by Landlord and Tenant.
     13. NO EXPANSION, PURCHASE OR CONTRACTION OPTIONS . As of the date hereof,
(i) any rights of first offer, rights of first refusal, rights of first
negotiation, purchase rights, contraction rights or any other expansion,
contraction or purchase options, rights, privileges or opportunities
(hereinafter collectively referred to as “Expansion Rights”) that Tenant may
have under the Lease or otherwise shall be deemed without legal force, (ii) any
exercise or attempted exercise of any Expansion Rights by Tenant shall be deemed
ineffective and (iii) all of Landlord’s duties, liabilities, obligations,
responsibilities and commitments incidental to such Expansion Rights shall be
deemed null and void. The parties acknowledge and agree that this

108



--------------------------------------------------------------------------------



 



provision shall not affect the scheduled surrender of the Growth Space as
described herein or the scheduled surrender of certain space totaling 2,500
rentable square feet as described in the Lease.
          14. NO ORAL CHANGES . This Seventh Amendment of Lease may not be
changed orally, but only by a writing signed by both Landlord and Tenant.
          15. RELEASE . Tenant hereby waives, releases and forever discharges
any claims which it may have against Landlord as a result of the surrender of
the Surrender Space, except for claims or liabilities arising hereunder or under
the Lease through the Requested Surrender Date. Tenant further agrees to
indemnify, defend and hold Landlord harmless from and against any and all
losses, claims or expenses relating to the occupancy by Tenant or its sublessee
of the Surrender Space. This provision shall survive the surrender of the
Surrender Space.
          16. NO DEFAULT . Tenant confirms that (i) Landlord has complied with
all of its obligations contained in the Lease and (ii) no event has occurred and
no condition exists which, with the passage of time or the giving of notice, or
both, would constitute a default by Landlord under the Lease.
[Signature Page Follows]
     IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment
of Lease to be executed on the day and year first written above.
Signed, sealed and delivered
LANDLORD:
5 INDEPENDENCE ASSOCIATES LIMITED PARTNERSHIP

                           By:   PW/MS OP SUBI, LLC             By:   Gale &
Wentworth, Real Estate Advisor, LLC    
 
          By:   /s/ Robert R. Mastie
 
                Title: Senior Vice President    

WITNESSED BY:
/s/ Marc Leonard Ripp               
ATTORNEY AT LAW
OF NEW JERSEY
APPLY CORPORATE SEAL HERE
TENANT:

109



--------------------------------------------------------------------------------



 



     TOTAL RESEARCH CORPORATION
By:   /s/ Patti B. Hoffman                      
Title: Chief Administration Officer
ATTESTED BY:
/s/ Jane B. Giles                    
APPLY CORPORATE SEAL HERE

110



--------------------------------------------------------------------------------



 



SCHEDULE A
Surrender Space

111



--------------------------------------------------------------------------------



 



SCHEDULE B
Growth Space
FIRST FLOOR PLAN
5 INDEPENDENCE WAY
PRINCETON, NJ

112



--------------------------------------------------------------------------------



 



EIGHTH AMENDMENT OF LEASE AND PARTIAL SURRENDER AGREEMENT
THIS EIGHTH AMENDMENT OF LEASE AND PARTIAL SURRENDER AGREEMENT (this “ Agreement
”) dated as of the 20 th day of February, 2004, between 5 INDEPENDENCE
ASSOCIATES LIMITED PARTNERSHIP, a New Jersey limited partnership, having an
address c/o PW/MS Management Co., Inc., The Gale Company, LLC, Park Avenue at
Morris County, 100 Campus Drive, Florham Park, New Jersey 07932-1007 (“ Landlord
”) and HARRIS INTERACTIVE, INC., a Delaware corporation, having an address at
135 Corporate Woods, Rochester, New York 14623-1457 (“ Tenant ”).
WITNESSETH:
     WHEREAS:
     A. Bellemead Development Corporation, predecessor-in- interest to Landlord,
and Total Research Corporation, predecessor-in-interest to Tenant, heretofore
entered into a certain lease dated December 2, 1985, as amended on July 31,
1986, January 5, 1987, November 27, 1990, December 27, 1995, December 12, 1996,
February 19, 1998, June 15, 1998, September 28, 1999, January 17, 2000 and
December 15, 2000 (said lease as it was or may hereafter be amended is
hereinafter called the “ Lease ”) with respect to a portion of the building
commonly known as 5 Independence Way, Princeton, New Jersey;
     B. Tenant desires to (i) surrender to Landlord a portion of the Demised
Premises, as shown on Exhibit A attached hereto (the “ Surrender Premises ”),
and (ii) remain obligated under the Lease for the balance of the Demised
Premises, as shown on Exhibit B attached hereto (the “ Retained Premises ”);
     C. Landlord is willing to accept Tenant’s surrender of the Surrender
Premises, subject, however, to the terms and conditions contained herein;
     D. The term of the Lease with respect to the Demised Premises, excluding
the Growth Space (as defined in the Sixth Amendment of Lease dated as of
September 28, 1999) , is set to expire on July 31, 2006 and the term of the
Lease with respect to the Growth Space is set to expire on May 31, 2004; and
     E. Landlord and Tenant desire to extend the Term of the Lease with respect
to the Retained Premises, excluding the Growth Space, so that its scheduled
expiration date is February 28, 2011, subject, however, to the terms and
conditions contained herein.
     NOW THEREFORE, in consideration of the promises and mutual covenants
hereinafter contained, the parties hereto agree as follows:
     1. Defined Terms. All terms contained in this Agreement that are defined in
the Lease, shall, for the purposes hereof, have the same meaning ascribed to
them in the Lease.

113



--------------------------------------------------------------------------------



 



     2. Surrender. (a) Subject to the provisions of this Agreement, the Lease
and the term and estate granted thereunder with respect to the Surrender
Premises shall terminate and expire as of January 31, 2004 (the “ Surrender Date
”), as fully and completely as if the Surrender Date were the date originally
fixed in the Lease as the Termination Date with respect to the Surrender
Premises, and Tenant shall surrender the Surrender Premises on the Surrender
Date to Landlord as fully and completely as if the Surrender Date were the date
originally fixed in the Lease as the Termination Date with respect to the
Surrender Premises, and Landlord shall accept the Surrender Premises on the
Surrender Date, to have and to hold the same for the unexpired residue of the
term of the Lease. After the Surrender Date, Tenant shall have no further
rights, obligations or liabilities of any kind or nature under the Lease with
respect to the Surrender Premises, except as expressly provided in this
Agreement.
          (b) On or before the Surrender Date, Tenant shall, with respect to the
Surrender Premises, comply with all of the terms and conditions of the Lease
which are applicable to the surrender and termination of the Lease, including,
but not limited to, the provisions of Article 21 of the Lease. In the event that
Tenant fails to surrender the Surrender Premises to Landlord on the Surrender
Date in accordance with the terms of this Agreement, then Tenant’s occupancy of
the Surrender Premises shall be deemed a holdover tenancy for the period
commencing on the Surrender Date to and including the date on which Tenant
surrenders the Surrender Premises to Landlord in accordance with the terms of
this Agreement and such occupancy shall be subject to the terms of Paragraph 55
of the Lease. Landlord acknowledges that the condition of the Surrender
Premises, as of the date of this Agreement, satisfies the requirements of
Article 21 of the Lease and Landlord accepts the Surrender Premises in their “AS
IS” physical condition as of the date of this Agreement.
          (c) Effective as of the Surrender Date, the term “Demised Premises” as
used in the Lease, shall be deemed to mean and consist of the Retained Premises
and the Demised Premises shall be deemed to consist of 33,675 rentable square
feet.
     3. Extension of Term. (a) The term of the Lease with respect to the
Retained Premises, excluding the Growth Space, is hereby extended so that the
Termination Date shall be February 28, 2011. Landlord and Tenant acknowledge and
agree that the term of the Lease with respect to the Growth Space shall expire
on May 31, 2004, as set forth in the Sixth Amendment of Lease.
          (b) During the term of the Lease, as extended hereby, Tenant shall
continue to perform all of its obligations under the Lease, as amended hereby,
including, without limitation, the payment of Minimum Rent, Adjusted Minimum
Rent, costs of electricity and all other charges under the Lease, as amended
hereby.
     4. Minimum Rent. (a) Without limiting Tenant’s obligation to pay Minimum
Rent in accordance with the terms of the Lease prior to the Surrender Date,
effective as of the Surrender Date, the Lease is hereby amended to provided that
Tenant shall pay to Landlord Minimum Rent in the following amounts:

114



--------------------------------------------------------------------------------



 



                  Time Period   Monthly Minimum Rent   Annual Minimum Rent
2/1/2004 to 5/31/2004
  $ 70,118.23     $ 841,418.70  
6/1/2004 to 7/31/2006
  $ 60,650.00     $ 727,800.00  
8/1/2006 to 1/31/2009
  $ 61,863.00     $ 742,356.00  
2/1/2009 to 2/28/2011
  $ 65,502.00     $ 786,024.00  

          (b) Notwithstanding anything to the contrary contained in subparagraph
(a), provided Tenant is not in default under the Lease, as amended hereby, as of
the Surrender Date, Tenant shall be entitled to a credit in the amount of
$9,319.48 against the next monthly installment of Minimum Rent due after the
Surrender Date. If Tenant is in default beyond the expiration of any applicable
cure or grace period under the Lease, as amended hereby, as of the Surrender
Date, then Tenant shall have no right to any rent credit pursuant to this
subparagraph (b).
     5. Adjusted Minimum Rent. (a) During the term of the Lease, as extended
hereby, Tenant shall pay Adjusted Minimum Rent and all other sums due under the
Lease, as amended hereby.
          (b) The term “Occupancy Percentage” as used in the Lease shall mean
(i) 29.74%, during the period commencing on the Surrender Date and ending on
May 31, 2004, inclusive; and (ii) 25.70%, effective as of June 1, 2004.
          (c) Effective as of the Surrender Date, for purposes of computing
Adjusted Minimum Rent with respect to the Retained Premises, excluding the
Growth Space, after the Surrender date, the terms “ First Tax Year ” and “First
Operating Year” shall each mean the calendar year ending December 31, 2004. For
purposes of calculating Adjusted Minimum Rent with respect to the Growth Space,
the terms “First Tax Year” and “First Operating Year” shall not be amended
hereby and shall continue to have their respective meanings as in effect prior
to the date of this Agreement.
          (d) Nothing in this Agreement shall be construed to affect Tenant’s
obligation to reimburse Landlord for increases in Taxes and Building Operating
Costs with respect to the Surrender Premises for the period up to and including
the Surrender Date based upon a reconciliation of same by Landlord after the
Surrender Date, pursuant to the terms of the Lease.
     6. Condition of Demised Premises.
          (a) Tenant acknowledges that it is in occupancy of the Retained
Premises and hereby accepts the Retained Premises in their “AS IS” physical
condition and state of repair as of the Surrender Date, subject, however, to the
terms of this Paragraph 6. Landlord shall have no obligation to do any work,
perform any services or grant any construction allowances in connection with
this Agreement or the extension of the term of the Lease, except as set forth in
this Paragraph 6.
          (b) Within sixty (60) days after the date of this Agreement, Landlord
shall shampoo the carpets in the Retained Premises (“ Landlord’s Work ”). After
Landlord commences Landlord’s Work, Landlord shall complete Landlord’s Work in a
reasonably diligent manner. Tenant shall cooperate with Landlord in connection
with Landlord’s Work, including, without limitation, moving, at Tenant’s cost
and expense, such employees, personal property and trade fixtures in the
Retained Premises as Landlord may reasonably request. Tenant acknowledges and
agrees that the performance of Landlord’s Work may result in inconvenience to
Tenant and agrees that

115



--------------------------------------------------------------------------------



 



Landlord’s Work and the resulting inconvenience shall not constitute an actual
or constructive eviction, in whole or in part, or entitle Tenant to any
abatement of Minimum Rent or Adjusted Minimum Rent, or relieve Tenant from any
of its obligations under the Lease, as amended hereby, or impose any liability
upon Landlord or its agents.
          (c) Landlord shall reimburse Tenant in an amount equal to the lesser
of (i) Tenant’s out-of-pocket expenses actually paid in connection with painting
the Retained Premises, or (ii) $10,000.00 (such lesser amount being referred to
herein as the “ Painting Allowance ”) . Provided Tenant is not in default beyond
the expiration of any applicable cure or grace period under the Lease (as
amended hereby) , Landlord shall pay the Painting Allowance to Tenant within
fifteen (15) days after Tenant submits to Landlord invoices evidencing Tenant’s
out-of-pocket expenses actually paid in connection with painting the Retained
Premises.
     7. Parking . Effective as of the Surrender Date, Paragraph 43.1 of the
Lease is hereby amended to provide that Tenant’s Allotted Parking shall be
reduced to (a) 118 spaces during the period commencing on the Surrender Date and
ending on May 31, 2004, inclusive; and (b) 102 spaces effective as of June 1,
2004.
     8. Security Deposit . Landlord hereby agrees that as of the date of this
Agreement, the amount required as security under the Lease shall be reduced to
$88,600.00; provided, however, that there shall be no reduction as of the date
of this Agreement if Tenant is in default beyond the expiration of any
applicable cure or grace period under the Lease, as amended hereby, as of the
date of this Agreement; and provided, further, the amount of security required
under the Lease shall never be less than $88,600.00. In the event that Tenant is
in default beyond the expiration of any applicable cure or grace period under
the Lease, as amended hereby, as of the date of this Agreement, then the
security deposit shall not be reduced by the scheduled amount, and said
reduction shall be deemed forever waived even though the default in question is
subsequently cured. For the purposes hereof, the term “security” or “security
deposit” shall mean the amount of security required under the Lease, as amended
hereby, as of the date in question.
     9. Landlord’s Notice Address . (a) Effective as of the date of this
Agreement, Landlord’s address for notices as set forth in Paragraph 57 of the
Lease shall be:
5 Independence Way Associates
c/o PW/MS Management Co., Inc.
The Gale Company, LLC
Park Avenue at Morris County
100 Campus Drive
Florham Park, New Jersey 07932-1007
With a copy to:
Marc Leonard Ripp, Esq.
General Counsel
The Gale Company, LLC
Park Avenue at Morris County
100 Campus Drive
Florham Park, New Jersey 07932-1007

116



--------------------------------------------------------------------------------



 



     (b) Effective as of the date of this Agreement, Tenant’s address for
notices as set forth in Paragraph 57 of the Lease shall be:
Bruce Newman
Chief Financial Officer
Harris Interactive, Inc.
60 Corporate Woods
Rochester, New York 14623-1457
With a copy to:
Gregory W. Lane, Esq.
Harris Beach LLP
99 Garnsey Road
Pittsford, New York 14534
10. Overtime HVAC . The first sentence of Paragraph 39.2 of the Lease is hereby
supplemented and amended to provide that, with regard to any after-hours air
conditioning, ventilation or heating: (a) supplied at any time between October 1
and March 31 to all or any part of the Retained Premises after the date of this
Agreement, Tenant shall pay to Landlord, as additional rent and upon Landlord’s
demand, a sum equal to $55.00 per hour (subject to the last two (2) sentences of
Paragraph 39.2 of the Lease), and (b) supplied at any time between April 1 and
September 30 to all or any part of the Retained Premises on or after the date of
this Agreement, Tenant shall pay to Landlord, as additional rent and upon
Landlord’s demand, a sum equal to $75.00 per hour (subject to the last two
(2) sentences of Paragraph 39.2 of the Lease) . The charges for after-hours
air-conditioning, ventilation or heating set forth in this Paragraph 10 remain
subject to the provisions of Paragraph 19 of the Sixth Amendment of Lease dated
as of September 28, 1999.
     11. Ratification . Except as expressly amended by this Agreement, the
Lease, and all terms, covenants and conditions thereof, shall remain in full
force and effect and is hereby in all respects ratified and confirmed.
     12. Brokers . Tenant hereby represents and warrants to Landlord that Tenant
has not dealt with any broker, agent or finder in connection with this Agreement
other than Triad Properties LLC (the “ Broker ”). Tenant shall indemnify and
hold the Landlord harmless from and against any claim or claims for brokerage or
other commissions or fees asserted by any broker, agent or finder, other than
the Broker, claiming to have dealt with such party in connection with this
Agreement. This provision shall survive the Surrender Date and the expiration or
earlier termination of the Lease.
     13. Merger . All prior oral or written understandings and agreements
between the parties with respect to the subject matter of this Agreement are
merged into this Agreement, which alone fully and completely expresses the
agreement of the parties.

117



--------------------------------------------------------------------------------



 



     14. Counterparts . This Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original, fully enforceable counterpart for all purposes.
     15. Governing Law . This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey.
     16. Non-Binding Draft . The mailing or delivery of this document or any
draft of this document by Landlord or its agent to Tenant, its agent or attorney
shall not be deemed an offer by the Landlord on the terms set forth in this
document or draft, and this document or draft may be withdrawn or modified by
Landlord or its agent at any time and for any reason. The purpose of this
paragraph is to place Tenant on notice that this document or draft shall not be
effective, nor shall Tenant have any rights with respect hereto, unless and
until Landlord shall execute and accept this document.
     17. No Default. Tenant hereby agrees that there are, as of the date hereof,
regardless of the giving of notice or the passage of time, or both, no defaults
or breaches on the part of Landlord under the Lease, as amended hereby.
     18. Corporate Authority. Tenant represents that the undersigned corporate
officer of the Tenant corporation has been duly authorized on behalf of the
Tenant corporation to enter into this Agreement in accordance with the terms,
covenants and conditions set forth herein, and upon Landlord’s request, Tenant
shall deliver evidence, in form and substance satisfactory to Landlord, to the
foregoing effect.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on the day and year first written above.

                     
Signed and delivered
                    WITNESSED BY:   LANDLORD:        
 
                        5 INDEPENDENCE ASSOCIATES LIMITED PARTNERSHIP    
 
                        By:   PW/MS OP SUB I, LLC             By:   The Gale
Real Estate                 Advisors Company, LLC
 
                   
/s/ Marc Leonard Ripp, Esq.
              By:   /s/ Mark Yeager
 
                   
Marc Leonard Ripp, Esq.
                  Name: Mark Yeager
 
                  Title: President

              ATTESTED BY:       AGENT FOR LANDLORD:
 
                    PW/MS MANAGEMENT CO., INC.
 
           
/s/ Marc Leonard Ripp, Esq.
 
      By: /s/ Mark Yeager
 
   
Marc Leonard Ripp, Esq.
            Name: Mark Yeager    
Corporate Secretary
            Title : President    

118



--------------------------------------------------------------------------------



 



             
APPLY CORPORATE SEAL HERE
           
 
            ATTESTED BY:   TENANT:    
 
                HARRIS INTERACTIVE, INC,    
 
           
/s/ Bruce A Newman
 
  By:   /s/ Lynn A. Siverd
 
   
Name : Bruce A Newman
      Name: Lynn A. Siverd    
     (Please Print)
           (Please Print)    
 
           
Title: Corporate Secretary
      Title: VP. Chief Privacy Officer    
 
           
APPLY CORPORATE SEAL HERE
           (Please Print)    

119



--------------------------------------------------------------------------------



 



EXHIBIT A
SURRENDER PREMISES
Surrender Premises
SECOND FLOOR PLAN
5 INDEPENDENCE WAY
PRINCETON, NJ

120



--------------------------------------------------------------------------------



 



EXHIBIT B
RETAINED PREMISES
FOURTH FLOOR PLAN
5 INDEPENDENCE WAY
PRINCETON, NJ

121